Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

DATED AS OF SEPTEMBER 9, 2005

 

AMONG

 

FOREST OIL CORPORATION,

 

SML WELLHEAD CORPORATION,

 

MARINER ENERGY, INC.

 

AND

 

MEI SUB, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

ARTICLE II

 

THE MERGER

 

 

Section 2.1

Distribution and Merger

11

 

Section 2.2

Effect on Capital Stock

12

 

Section 2.3

Cancellation of Stock

12

 

Section 2.4

Stockholders Meeting

12

 

Section 2.5

Closing

13

 

Section 2.6

Effective Time

13

 

Section 2.7

Closing of Transfer Books

13

 

Section 2.8

Exchange of Certificates

13

 

Section 2.9

Certain Stock Options

15

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF FOREST

 

 

 

 

 

 

Section 3.1

Organization; Qualification

17

 

Section 3.2

Corporate Authority; No Violation

17

 

Section 3.3

Information Supplied

18

 

Section 3.4

Brokers or Finders

18

 

Section 3.5

Forest Rights Plan

18

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF FOREST AND SPINCO

 

 

 

 

 

 

Section 4.1

Organization, Qualification

19

 

Section 4.2

Capital Stock and Other Matters

19

 

Section 4.3

Corporate Authority; No Violation

20

 

Section 4.4

Spinco Financial Statements; Liabilities

21

 

Section 4.5

Absence of Certain Changes or Events

21

 

Section 4.6

Investigations; Litigation

21

 

Section 4.7

Licenses; Compliance with Laws

22

 

Section 4.8

Proxy Statement/Prospectus; Registration Statements

22

 

Section 4.9

Information Supplied

23

 

Section 4.10

Environmental Matters

23

 

Section 4.11

Tax Matters

24

 

Section 4.12

Benefit Plans

25

 

Section 4.13

Labor Matters

27

 

i

--------------------------------------------------------------------------------


 

 

Section 4.14

Intellectual Property Matters

27

 

Section 4.15

Material Contracts

28

 

Section 4.16

Brokers or Finders

29

 

Section 4.17

Certain Board Findings

29

 

Section 4.18

Vote Required

29

 

Section 4.19

Stockholder Approval

29

 

Section 4.20

Certain Payments

29

 

Section 4.21

Assets

29

 

Section 4.22

Loans

30

 

Section 4.23

Oil and Gas Reserves

30

 

Section 4.24

Derivative Transactions

31

 

Section 4.25

No Other Representations and Warranties

31

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

 

 

Section 5.1

Organization, Qualification

32

 

Section 5.2

Capital Stock and Other Matters

32

 

Section 5.3

Corporate Authority; No Violation

33

 

Section 5.4

Company Financial Statements; Liabilities

34

 

Section 5.5

Absence of Certain Changes or Events

34

 

Section 5.6

Investigations; Litigation

35

 

Section 5.7

Licenses; Compliance with Laws

35

 

Section 5.8

Proxy Statement/Prospectus; Registration Statements

35

 

Section 5.9

Information Supplied

36

 

Section 5.10

Environmental Matters

36

 

Section 5.11

Tax Matters

37

 

Section 5.12

Benefit Plans

38

 

Section 5.13

Labor Matters

40

 

Section 5.14

Intellectual Property Matters

40

 

Section 5.15

Material Contracts

41

 

Section 5.16

Opinion of Company Financial Advisor

41

 

Section 5.17

Brokers or Finders

41

 

Section 5.18

Takeover Statutes

41

 

Section 5.19

Certain Board Findings

42

 

Section 5.20

Vote Required

42

 

Section 5.21

Certain Payments

42

 

Section 5.22

Assets

42

 

Section 5.23

Loans

43

 

Section 5.24

Oil and Gas Reserves

43

 

Section 5.25

Derivative Transactions

43

 

Section 5.26

No Other Representations and Warranties

43

 

ii

--------------------------------------------------------------------------------


 

 

 

ARTICLE VI

 

 

 

 

 

 

 

COVENANTS AND AGREEMENTS

 

 

 

 

 

 

Section 6.1

Conduct of Business by the Company Pending the Merger

44

 

Section 6.2

Conduct of Business by Spinco and Forest Pending the Merger

49

 

Section 6.3

Proxy Statement/Prospectus

53

 

Section 6.4

Cooperation

54

 

Section 6.5

Letter of Spinco’s Accountants

55

 

Section 6.6

Letter of the Company’s Accountants

55

 

Section 6.7

Forest/Spinco Employee Stock Options, Incentive and Benefit Plans

55

 

Section 6.8

Employee Benefit Plans

56

 

Section 6.9

Investigation

59

 

Section 6.10

Reasonable Efforts; Further Assurances

60

 

Section 6.11

No Solicitation by the Company

60

 

Section 6.12

Director and Officer Indemnification; Insurance

63

 

Section 6.13

Rule 145 Affiliates

64

 

Section 6.14

Public Announcements

65

 

Section 6.15

Defense of Litigation

65

 

Section 6.16

Notification

65

 

Section 6.17

Obligations of Merger Sub

66

 

Section 6.18

Accounting Matters

66

 

Section 6.19

Reorganization Treatment

66

 

Section 6.20

Performance Bond

66

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

CONDITIONS TO THE MERGER

 

 

 

 

 

 

Section 7.1

Conditions to the Obligations of Spinco, Forest, the Company and Merger Sub to
Effect the Merger

67

 

Section 7.2

Additional Conditions to the Obligations of Forest and Spinco

68

 

Section 7.3

Additional Conditions to the Obligations of the Company and Merger Sub

68

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

TERMINATION, AMENDMENT AND WAIVERS

 

 

 

 

 

 

Section 8.1

Termination

69

 

Section 8.2

Effect of Termination

71

 

Section 8.3

Termination Fee; Expenses

71

 

Section 8.4

Amendment

72

 

Section 8.5

Waivers

73

 

iii

--------------------------------------------------------------------------------


 

 

 

ARTICLE IX

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

Section 9.1

Survival of Representations, Warranties and Agreements; Indemnification

73

 

Section 9.2

Expenses

74

 

Section 9.3

Notices

74

 

Section 9.4

Certain Construction Rules

75

 

Section 9.5

Severability

76

 

Section 9.6

Assignment; Binding Effect

76

 

Section 9.7

No Third Party Beneficiaries

76

 

Section 9.8

Limited Liability

76

 

Section 9.9

Entire Agreement

77

 

Section 9.10

Governing Law

77

 

Section 9.11

Counterparts

77

 

Section 9.12

Specific Performance

77

 

Section 9.13

Waiver of Jury Trial

77

 

 

 

Schedules

 

 

 

 

 

Exhibit A

-

 

Distribution Agreement

 

Exhibit B

-

 

Initial Officers of the Company

 

Exhibit C

-

 

Certificate of Incorporation of the Company

 

Exhibit D

-

 

Bylaws of the Company

 

Exhibit E

-

 

Relocation and Severance Benefits

 

Exhibit F

-

 

Rule 145 Affiliate Agreement

 

Exhibit G

-

 

Form of Forest Officers’ Certificate

 

Exhibit H

-

 

Form of Company Officers’ Certificate

 

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of September 9, 2005, is among
Forest Oil Corporation, a New York corporation (“Forest”), SML Wellhead
Corporation, a Delaware corporation and a wholly owned subsidiary of Forest
(“Spinco”), Mariner Energy, Inc., a Delaware corporation (the “Company”), and
MEI Sub, Inc., a Delaware corporation and a wholly owned subsidiary of the
Company (“Merger Sub”).

 

WHEREAS, prior to the Distribution Date (as such term and other capitalized
terms are defined in Article I hereof), and subject to the terms and conditions
set forth in the Distribution Agreement of even date herewith by and between
Forest and Spinco, in the form attached hereto as Exhibit A (the “Distribution
Agreement”), Forest intends to transfer or cause to be transferred to Spinco all
of the Spinco Assets, and Spinco intends to assume all of the Spinco
Liabilities, as contemplated by the Distribution Agreement (such transfer and
assumption collectively, the “Contribution”);

 

WHEREAS, subject to the conditions set forth in the Distribution Agreement, on
the Distribution Date, Forest intends to distribute all of the issued and
outstanding shares of Spinco Common Stock on a pro rata basis to the holders as
of the Record Date (as defined in the Distribution Agreement) of the outstanding
Forest Common Stock (the “Distribution”);

 

WHEREAS, at the Effective Time, the parties intend to effect a merger of Merger
Sub with and into Spinco, with Spinco being the surviving corporation of the
Merger;

 

WHEREAS, the Board of Directors of the Company (i) has determined that the
Merger is fair to, and in the best interests of, the Company and its
stockholders and has approved this Agreement and the Merger, and (ii) has
recommended the adoption of this Agreement by the stockholders of the Company,
and the Company, as the sole stockholder of Merger Sub, has adopted this
Agreement;

 

WHEREAS, the Board of Directors of Merger Sub has approved this Agreement and
the transactions contemplated hereby, including the Merger;

 

WHEREAS, the Board of Directors of Forest (i) has approved this Agreement and
the Distribution Agreement and the transactions contemplated hereby and thereby,
including the Contribution, the Distribution and the Merger, and (ii) has
determined that the Merger is fair to, and in the best interests of, Forest and
its shareholders;

 

WHEREAS, the Board of Directors of Spinco (i) has determined that the Merger is
fair to, and in the best interests of, Spinco and its stockholder and has
approved this Agreement, and Forest, as the sole stockholder of Spinco, has
adopted this Agreement, and (ii) has approved the Distribution Agreement and the
transactions contemplated hereby and thereby, including the Contribution and the
Distribution; and

 

WHEREAS, the parties to this Agreement intend that the Contribution and the
Distribution qualify under Sections 368(a) and 355 of the Code, respectively,
and that the Merger qualify as a reorganization under Section 368(a) of the
Code, and the parties intend, by executing this Agreement, to adopt a plan of
reorganization within the meaning of Section 368 of the Code;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

 


ARTICLE I

DEFINITIONS


 

“2004 Spinco IDC” shall have the meaning specified in Section 6.21.

 

“Acquisition Proposal” shall have the meaning specified in Section 6.11(g).

 

“Acquisition Group” shall have the meaning specified in Section 6.11(g).

 

“Action” shall mean any litigation, claim, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that for purposes of this Agreement, from and after the Distribution Date, no
member of either Group shall be deemed an Affiliate of any member of the other
Group.

 

“Agreement” shall mean this Agreement and Plan of Merger.

 

“Approved for Listing” shall mean, with respect to shares of Spinco Common
Stock, that such shares have been approved for listing on the NYSE or Nasdaq,
subject to official notice of issuance.

 

“Certificate of Merger” shall have the meaning specified in Section 2.6.

 

“Certificates” shall have the meaning specified in Section 2.3.

 

“Change of Recommendation” shall have the meaning specified in Section 6.11(d).

 

“Closing” shall have the meaning specified in Section 2.5.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning specified in the preamble hereof.

 

“Company Benefit Plans” shall have the meaning set forth in Section 5.12(a).

 

2

--------------------------------------------------------------------------------


 

“Company Common Stock” shall mean the common stock, par value $.0001 per share,
of the Company.

 

“Company Consent” shall mean the consent of the Company.

 

“Company Disclosure Schedule” shall mean the schedule prepared and delivered by
the Company to Forest and Spinco as of the date of this Agreement, setting
forth, among other things, certain information that, to the extent provided
herein, qualifies certain representations, warranties and agreements of the
Company made in this Agreement.

 

“Company Employee” shall have the meaning set forth in Section 5.12(a).

 

“Company Financial Statements” shall have the meaning specified in
Section 5.4(b).

 

“Company Preferred Stock” shall mean the Preferred Stock, par value $.0001 per
share, of the Company.

 

“Company Reserve Report” shall have the meaning specified in Section 5.24.

 

“Company Savings Plan” shall have the meaning specified in Section 6.8(d).

 

“Company Stock Plans” shall mean the Mariner Energy, Inc. Stock Incentive Plan,
effective as of March 11, 2005, and the Mariner Energy, Inc. Equity
Participation Plan, effective March 11, 2005.

 

“Company Stockholders Meeting” shall have the meaning specified in
Section 2.4(a).

 

“Company Subsidiaries” shall mean all direct and indirect Subsidiaries of the
Company.

 

“Company Voting Debt” shall have the meaning specified in Section 5.2.

 

“Company Welfare Plans” shall have the meaning specified in Section 6.8(c).

 

“Confidentiality Agreement” shall mean the Confidentiality Agreement, dated as
of May 23, 2005, between Forest and the Company.

 

“Continuing Company Employees” shall have the meaning set forth in
Section 6.8(a).

 

“Continuing Spinco Employees” shall have the meaning set forth in
Section 6.8(a).

 

“Contract” shall mean any loan or credit agreement, note, bond, indenture,
mortgage, deed of trust, lease, franchise, permit, authorization, license,
contract, instrument or other binding agreement, obligation or commitment.

 

“Contribution” shall have the meaning set forth in the Recitals hereto.

 

“Controlling Person” shall have the meaning specified in Section 9.1(b).

 

3

--------------------------------------------------------------------------------


 

“Derivative Transaction” shall mean a derivative transaction within the coverage
of Statement of Financial Accounting Standards No. 133, including any swap
transaction, option, warrant, forward purchase or sale transaction, futures
transaction, cap transaction, floor transaction or collar transaction relating
to one or more currencies, commodities, bonds, equity securities, loans,
interest rates, credit-related events or conditions or any indexes, or any other
similar transaction (including any option with respect to any of such
transactions) or combination of any of such transactions, including
collateralized mortgage obligations or other similar instruments or any debt or
equity instruments evidencing or embedding any such types of transactions, and
any related credit support, collateral, transportation or other similar
arrangements or agreements related to such transactions.

 

“DGCL” shall mean the General Corporation Law of the State of Delaware.

 

“Disclosure Schedules” shall mean, collectively, the Forest Disclosure Schedule,
the Spinco Disclosure Schedule and the Company Disclosure Schedule.

 

“Distribution” shall have the meaning set forth in the Recitals hereto.

 

“Distribution Agreement” shall have the meaning set forth in the Recitals
hereto.

 

“Distribution Date” shall mean the date and time that the Distribution shall
become effective.

 

“Effective Time” shall have the meaning specified in Section 2.6.

 

“Employee Benefits Agreement” shall mean the Employee Benefits Agreement of even
date herewith between Forest and Spinco, in the form attached to the
Distribution Agreement.

 

“Environmental Laws” shall mean any and all federal, state or local statute,
rule, regulation or ordinance, and any judicial or administrative interpretation
thereof, including any guidance document, cleanup standard, Order or
determination issued, promulgated, approved or entered thereunder by any
Governmental Authority, relating to pollution or the protection, cleanup or
restoration of the environment, protection of species or ecosystems, or to human
health, safety or natural resources, including those established by or
promulgated under the Federal Clean Air Act, the Federal Oil Pollution Act, the
Federal Water Pollution Control Act, the Federal Resource Conservation and
Recovery Act, the Federal Comprehensive Environmental Response, Compensation,
and Liability Act, the Federal Toxic Substances Control Act, the Federal Coastal
Zone Management Act, the Federal Outer Continental Shelf Lands Act, the Federal
Endangered Species Act, the Federal Marine Mammal Protection Act, the Federal
National Environmental Policy Act, and similar state laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any other Person or
any trade or business, whether or not incorporated, that, together with such
first Person would be deemed a “single employer” within the meaning of
section 4001(b) of ERISA.  For all purposes under this

 

4

--------------------------------------------------------------------------------


 

Agreement, Forest shall be deemed to be an ERISA Affiliate of Spinco, regardless
of whether the Distribution has occurred.

 

“Estimated Basis” shall have the meaning specified in Section 6.21.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations of the SEC promulgated thereunder.

 

“Exchange Agent” shall have the meaning specified in Section 2.8(a).

 

“Exchange Fund” shall have the meaning specified in Section 2.8(a).

 

“Forest” shall have the meaning specified in the preamble hereof.

 

“Forest Common Stock” shall mean the common stock, par value $.10 per share, of
Forest.

 

“Forest Disclosure Schedule” shall mean the schedule prepared and delivered by
Forest to the Company as of the date of this Agreement, setting forth, among
other things, certain information that, to the extent provided herein, qualifies
certain representations, warranties and agreements of Forest made in this
Agreement.

 

“Forest Group” shall mean Forest and the Forest Subsidiaries.

 

“Forest Incentive Plans” shall mean the Forcenergy Inc. 1999 Stock Plan and the
Forest 2001 Stock Incentive Plan.

 

“Forest Rights” shall mean the common stock purchase rights issued pursuant to
the First Amended and Restated Rights Agreement, dated as of October 17, 2003,
by and between Forest and Mellon Investor Services LLC.

 

“Forest Savings Plan” shall have the meaning specified in Section 6.8(d).

 

“Forest Stock Option” shall mean an option to acquire Forest Common Stock
granted pursuant to a Forest Incentive Plan that is held by a Continuing Spinco
Employee as of the Effective Time.

 

“Forest Subsidiaries” shall mean all direct and indirect Subsidiaries of Forest
immediately after the Distribution Date.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Governmental Authority” shall mean any federal, state or local court,
administrative agency, board, bureau or commission or other governmental
department, authority or instrumentality or any subdivision, agency, commission
or authority thereof.

 

“Group” shall mean the Forest Group or the Spinco Group, as the case may be.

 

5

--------------------------------------------------------------------------------


 

“Hazardous Material” shall mean any substance, material or waste regulated under
Environmental Laws, and includes petroleum and any derivative thereof.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

 

“HSR Agencies” shall mean the Federal Trade Commission and the Antitrust
Division of the Department of Justice.

 

“Indemnified Party” shall have the meaning set forth in Section 6.12(a).

 

“Information” shall mean all records, books, contracts, instruments, computer
data and other data and information.

 

“IRS” shall mean the United States Internal Revenue Service or any successor
thereto, including, but not limited to its agents, representatives and
attorneys.

 

“Knowledge” of any Person or person shall mean the knowledge after due inquiry
of the executive officers of such Person (including, with respect to Forest’s or
Spinco’s knowledge, the head of the Spinco Business unit).

 

“Licenses” shall mean any license, authorization, permit, certificate, variance,
exemption, Order, franchise or approval from any Governmental Authority.

 

“Liens” has the meaning set forth in Section 4.21.

 

“Losses” shall have the meaning set forth in Section 9.1(b).

 

“Material Adverse Effect,” with respect to any Person, shall mean any
circumstance, change or effect that is or is reasonably likely to be materially
adverse to (i) the business, operations, assets, liabilities, results of
operations or condition (financial or otherwise) of such Person and its
Subsidiaries, taken as a whole (which may include damage attributable, both
directly and indirectly, to Hurricane Katrina), except for such effects on or
changes in general economic or capital market conditions and effects and changes
that generally affect the U.S. domestic oil and gas exploration and production
business, or (ii) the ability of such Person to perform its obligations
hereunder or under the other Transaction Agreements, in each case other than any
such circumstance, change or effect that relates to or results primarily from
(x) the announcement, pendency or consummation of the transactions contemplated
by this Agreement or the other Transaction Agreements or (y) acts of war,
insurrection, sabotage or terrorism; provided, however, that damages
attributable to Hurricane Katrina disclosed in the September 9, 2005 written
damage report of the Company and in the September 9, 2005 written damage report
of Forest, respectively, shall not be taken into account in determining whether
a Material Adverse Effect exists or has occurred.

 

“Merger” shall have the meaning specified in Section 2.1(b).

 

6

--------------------------------------------------------------------------------


 

“Merger Consideration” shall mean the number of shares of Company Common Stock
issuable at the Effective Time in exchange for one share of Spinco Common Stock
in accordance with the provisions of Section 2.2(a).

 

“Merger Sub” shall have the meaning specified in the preamble hereto.

 

“Nasdaq” shall mean The Nasdaq Stock Market.

 

“NYBCL” shall mean the Business Corporation Law of the State of New York.

 

“NYSE” shall mean the New York Stock Exchange, Inc.

 

“Offshore Gulf of Mexico” shall mean (i) the Outer Continental Shelf, as defined
at 43 U.S.C. 1331(a), located in the Gulf of Mexico, and (ii) lands submerged in
offshore waters within the jurisdiction of Alabama, Florida, Louisiana,
Mississippi or Texas.

 

“Option Exchange Ratio” shall have the meaning specified in Section 2.9(b).

 

“Order” shall mean any decree, judgment, injunction, writ, rule or other order
of any Governmental Authority.

 

“Out-of-Pocket Expenses” shall have the meaning specified in Section 8.3(a).

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

 

“Permitted Liens” of any Person shall mean any (a) purchase money Liens and
Liens in connection with capital leases, in each case upon or in any equipment
acquired or held by such Person in the ordinary course of business; provided
that, the indebtedness secured by such Liens (i) was incurred solely for the
purpose of financing the acquisition of such equipment, and does not exceed the
aggregate purchase price of such equipment, (ii) is secured only by such
equipment and not by any other assets of such Person or its Subsidiaries, (iii)
is not increased in amount and (iv) is not described in the Forest Disclosure
Schedule, Spinco Disclosure Schedule or Company Disclosure Schedule; (b) Liens
for Taxes, assessments, or other governmental charges or levies not yet due or
that (provided that foreclosure, sale, or other similar proceedings shall not
have been initiated) are being contested in good faith by appropriate
proceedings; (c) Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings; (d) Liens to operators and non-operators under joint operating
agreements arising in the ordinary course of the business of such Person to
secure amounts owing, which amounts are not yet due or are being contested in
good faith by appropriate proceedings; (e) royalties, overriding royalties, net
profits interests, production payments, reversionary interests, calls on
production, preferential purchase rights and other burdens on or deductions from
the proceeds of production, that do not secure indebtedness for borrowed money;
(f) Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of such Person; (g) operating agreements,
unitization and pooling agreements and orders, production

 

7

--------------------------------------------------------------------------------


 

handling agreements, processing agreements, transportation agreements, sales
agreements, farmout agreements, gas balancing agreements and other agreements,
in each case that are customary in the oil, gas and mineral exploration and
production business and that are entered into in the ordinary course of
business, to the extent that such Liens do not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by such Person; (h) consents to assignments, rights reserved to or vested in any
Governmental Authority or lessor, and rights of set-off and banker’s liens in
each case that do not secure indebtedness; and (i) easements, rights-of-way,
restrictions, and other similar encumbrances, and minor defects in the chain of
title that are customary in the oil and gas industry, none of which interfere
with the ordinary conduct of the business of such Person or any Subsidiary of
such Person or materially detract from the value or use of the property to which
they apply.

 

“Person” or “person” shall mean a natural person, corporation, company,
partnership, limited partnership, limited liability company or other entity,
including a Governmental Authority.

 

“Privileged Information” shall have the meaning specified in the Distribution
Agreement.

 

“Proxy Statement/Prospectus” shall mean the proxy statement/prospectus to be
distributed to the stockholders of the Company in connection with the Merger and
the transactions contemplated by this Agreement, including any preliminary proxy
statement/prospectus or definitive proxy statement/prospectus filed with the SEC
in accordance with the terms and provisions hereof.  The Proxy
Statement/Prospectus shall constitute a part of the Registration Statement on
Form S-4.

 

“Registration Statements” shall mean the Registration Statement on Form S-4 to
be filed by the Company with the SEC to effect the registration under the
Securities Act of the issuance of the shares of Company Common Stock into which
shares of Spinco Common Stock will be converted pursuant to the Merger, the
Registration Statement on Form S-1 to be filed by the Company with the SEC to
effect the registration under the Securities Act of the resale of the shares of
Company Common Stock by certain selling stockholders and the registration
statement on Form 10 (or, if such form is not appropriate, the appropriate form
pursuant to the Exchange Act) to be filed by Spinco with the SEC to effect the
registration under the Exchange Act of Spinco Common Stock in connection with
the Distribution.

 

“Representative” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.

 

“Requisite Approval” shall have the meaning specified in Section 5.20.

 

“Retention Benefit” shall have the meaning specified in Section 6.8(g).

 

“Retention Period” shall have the meaning specified in Section 6.8(e).

 

“Rule 145 Affiliate” shall have the meaning specified in Section 6.13.

 

“Rule 145 Affiliate Agreement” shall have the meaning specified in Section 6.13.

 

8

--------------------------------------------------------------------------------


 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations of the SEC promulgated thereunder.

 

“Significant Subsidiary” shall have the meaning set forth in Rule 1-02 of
Regulation S-X of the Exchange Act.

 

“Spinco” shall have the meaning specified in the preamble hereof.

 

“Spinco 2004 Financial Statements” shall have the meaning set forth in
Section 4.4.

 

“Spinco Assets” shall have the meaning specified in the Distribution Agreement.

 

“Spinco Benefit Plans” shall have the meaning specified in Section 4.12(a).

 

“Spinco Business” shall have the meaning specified in the Distribution
Agreement.

 

“Spinco Common Stock” shall mean the Common Stock, par value $.10 per share, of
Spinco.

 

“Spinco Disclosure Schedule” shall mean the schedule prepared and delivered by
Spinco to the Company as of the date of this Agreement, setting forth, among
other things, certain information that, to the extent provided herein, qualifies
certain representations, warranties and agreements of Forest and Spinco made in
this Agreement.

 

“Spinco Employee” shall have the meaning specified in Section 4.12(a).

 

“Spinco Financial Statements” shall have the meaning specified in Section 4.4.

 

“Spinco Group” shall mean Spinco and the Spinco Subsidiaries.

 

“Spinco Liabilities” shall have the meaning specified in the Distribution
Agreement.

 

“Spinco Preferred Stock” shall mean the Preferred Stock of Spinco.

 

“Spinco Reserve Report” shall have the meaning specified in Section 4.23.

 

“Spinco Subsidiaries” shall mean all direct and indirect Subsidiaries of Spinco
immediately after the Distribution Date and prior to the Effective Time.

 

“Spinco Voting Debt” shall have the meaning specified in Section 4.2.

 

“Subsidiary” shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity in which such Person, a Subsidiary of
such Person or such Person and one or more Subsidiaries of such Person, directly
or indirectly, has either (i) a majority ownership in the equity thereof,
(ii) the power, under ordinary circumstances, to elect, or to direct the
election of, a majority of the board of directors or other governing body of
such

 

9

--------------------------------------------------------------------------------


 

entity, or (iii) the title or function of general partner or manager, or the
right to designate the Person having such title or function.

 

“Superior Offer” shall have the meaning specified in Section 6.11(g).

 

“Surviving Corporation” shall have the meaning set forth in Section 2.1(b).

 

“Taxes” shall mean all taxes, charges, fees, duties, levies, imposts, rates or
other assessments imposed by any federal, state, local or foreign Taxing
Authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added or other taxes (including any
interest, penalties or additions attributable thereto) and a “Tax” shall mean
any one of such Taxes.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

 

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement of even date
herewith between Forest, Spinco and the Company.

 

“Taxing Authority” means any Governmental Authority or any quasi-governmental or
private body having jurisdiction over the assessment, determination, collection
or imposition of any Tax (including the IRS).

 

“Termination Date” shall mean the date, if any, on which this Agreement is
terminated pursuant to Section 8.1.

 

“Termination Fee” shall have the meaning specified in Section 8.3(b).

 

“Termination for Cause” shall have the meaning assigned to such term in Forest’s
Severance Plan as in effect on the date of this Agreement.

 

“Third Party Provisions” shall have the meaning specified in Section 9.7.

 

“Transaction Agreements” shall mean this Agreement, the Distribution Agreement,
the Employee Benefits Agreement, the Transition Services Agreement and the Tax
Sharing Agreement.

 

“Transition Services Agreement” shall mean the Transition Services Agreement of
even date herewith between Forest and its affiliates and Spinco and its
affiliates in the form attached to the Distribution Agreement.

 

10

--------------------------------------------------------------------------------


 

“Unvested Forest Stock Option” shall mean the portion of a Forest Stock Option
representing the shares of Forest Common Stock for which such option is not
exercisable as of the Effective Time.

 


ARTICLE II

THE MERGER


 

Section 2.1             Distribution and Merger.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THE DISTRIBUTION AGREEMENT,
PRIOR TO OR ON THE DISTRIBUTION DATE, THE PARTIES THERETO SHALL EFFECT THE
VARIOUS TRANSACTIONS CONTEMPLATED BY THE DISTRIBUTION AGREEMENT.


 


(B)           AT THE EFFECTIVE TIME:  (I) MERGER SUB SHALL BE MERGED WITH AND
INTO SPINCO (THE “MERGER”), THE SEPARATE EXISTENCE OF MERGER SUB SHALL CEASE AND
SPINCO SHALL CONTINUE AS THE SURVIVING CORPORATION OF THE MERGER (SOMETIMES
REFERRED TO HEREIN AS THE “SURVIVING CORPORATION”); (II) THE AMENDED AND
RESTATED CERTIFICATE OF INCORPORATION OF SPINCO AS IN EFFECT IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME SHALL BE THE CERTIFICATE OF INCORPORATION OF THE SURVIVING
CORPORATION UNTIL THEREAFTER DULY AMENDED IN ACCORDANCE WITH APPLICABLE LAW AND
SUCH CERTIFICATE OF INCORPORATION; AND (III) THE AMENDED AND RESTATED BYLAWS OF
SPINCO AS IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE THE BYLAWS
OF THE SURVIVING CORPORATION UNTIL THEREAFTER DULY AMENDED IN ACCORDANCE WITH
APPLICABLE LAW, THE CERTIFICATE OF INCORPORATION OF THE SURVIVING CORPORATION
AND SUCH BYLAWS.


 


(C)           THE BOARD OF DIRECTORS OF THE COMPANY FROM AND AFTER THE EFFECTIVE
TIME SHALL BE INCREASED TO SEVEN (7) DIRECTORS, FIVE OF WHOM SHALL BE THE
DIRECTORS OF THE COMPANY IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, AND TWO OF
WHOM SHALL BE MUTUALLY AGREED BY FOREST AND THE COMPANY PRIOR TO THE EFFECTIVE
TIME.  THE INITIAL OFFICERS OF THE COMPANY FROM AND AFTER THE EFFECTIVE TIME
SHALL BE AS SET FORTH IN EXHIBIT B HERETO.  SUCH DIRECTORS AND OFFICERS OF THE
COMPANY SHALL SERVE UNTIL THEIR SUCCESSORS HAVE BEEN DULY ELECTED OR APPOINTED
AND QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL IN ACCORDANCE
WITH THE COMPANY’S CERTIFICATE OF INCORPORATION AND BYLAWS.  THE BOARD OF
DIRECTORS OF THE COMPANY SHALL ALSO APPOINT COMMITTEES AS APPROPRIATE, INCLUDING
AN AUDIT COMMITTEE, A COMPENSATION COMMITTEE AND A NOMINATING COMMITTEE.  THE
CERTIFICATE OF INCORPORATION AND BYLAWS OF THE COMPANY AT THE EFFECTIVE TIME
SHALL BE SUBSTANTIALLY IN THE FORMS ATTACHED HERETO AS EXHIBIT C AND EXHIBIT D,
RESPECTIVELY.  THE CORPORATE AND OPERATIONAL HEADQUARTERS OF THE COMPANY WILL BE
LOCATED IN HOUSTON, TEXAS.


 


(D)           THE DIRECTORS OF MERGER SUB SHALL, FROM AND AFTER THE EFFECTIVE
TIME, BE THE DIRECTORS OF THE SURVIVING CORPORATION.  THE OFFICERS OF MERGER SUB
SHALL, FROM AND AFTER THE EFFECTIVE TIME, BE THE OFFICERS OF THE SURVIVING
CORPORATION.  SUCH DIRECTORS AND OFFICERS OF THE SURVIVING CORPORATION SHALL
SERVE UNTIL THEIR SUCCESSORS HAVE BEEN DULY ELECTED OR APPOINTED AND QUALIFIED
OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL IN ACCORDANCE WITH THE
SURVIVING CORPORATION’S CERTIFICATE OF INCORPORATION AND BYLAWS.


 


11

--------------------------------------------------------------------------------



 


(E)           THE MERGER SHALL HAVE THE EFFECTS SET FORTH IN THIS ARTICLE II AND
THE APPLICABLE PROVISIONS OF THE DGCL. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, AND SUBJECT THERETO, AT THE EFFECTIVE TIME, ALL THE PROPERTY, RIGHTS,
PRIVILEGES, POWERS AND FRANCHISES OF SPINCO AND MERGER SUB SHALL VEST IN THE
SURVIVING CORPORATION, AND ALL DEBTS, LIABILITIES, OBLIGATIONS, RESTRICTIONS,
DISABILITIES AND DUTIES OF EACH OF SPINCO AND MERGER SUB SHALL BECOME THE DEBTS,
LIABILITIES, OBLIGATIONS, RESTRICTIONS, DISABILITIES AND DUTIES OF THE SURVIVING
CORPORATION.


 

Section 2.2             Effect on Capital Stock.  At the Effective Time, by
virtue of the Merger and without any action on the part of Merger Sub, Spinco or
any holder of any Spinco Common Stock:

 


(A)           EACH SHARE OF SPINCO COMMON STOCK ISSUED AND OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (OTHER THAN SHARES TO BE CANCELED IN
ACCORDANCE WITH SECTION 2.2(B)) SHALL BE AUTOMATICALLY CONVERTED INTO THE RIGHT
TO RECEIVE ONE FULLY PAID AND NONASSESSABLE SHARE OF COMPANY COMMON STOCK;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT, SUBSEQUENT TO THE DATE HEREOF BUT
PRIOR TO THE EFFECTIVE TIME, THE OUTSTANDING SHARES OF SPINCO COMMON STOCK SHALL
HAVE BEEN CHANGED INTO A DIFFERENT NUMBER OF SHARES AS A RESULT OF A STOCK
SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, SUBDIVISION, RECLASSIFICATION,
COMBINATION, EXCHANGE, RECAPITALIZATION OR OTHER SIMILAR TRANSACTION, THE MERGER
CONSIDERATION SHALL BE APPROPRIATELY ADJUSTED TO PROVIDE THE HOLDERS OF THE
SPINCO COMMON STOCK THE SAME ECONOMIC EFFECT CONTEMPLATED BY THIS AGREEMENT
PRIOR TO SUCH EVENT.


 


(B)           EACH SHARE OF SPINCO COMMON STOCK HELD BY SPINCO AS TREASURY STOCK
AND EACH SHARE OF SPINCO COMMON STOCK OWNED BY THE COMPANY OR MERGER SUB, IN
EACH CASE IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, SHALL BE CANCELED AND SHALL
CEASE TO EXIST AND NO STOCK OR OTHER CONSIDERATION SHALL BE DELIVERED IN
EXCHANGE THEREFOR.


 


(C)           EACH SHARE OF COMMON STOCK, PAR VALUE $.0001 PER SHARE, OF MERGER
SUB ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE
CONVERTED INTO ONE FULLY PAID AND NONASSESSABLE SHARE OF COMMON STOCK, PAR VALUE
$.10 PER SHARE, OF THE SURVIVING CORPORATION.


 

Section 2.3             Cancellation of Stock.  Each share of Spinco Common
Stock issued and outstanding immediately prior to the Effective Time, when
converted in accordance with Section 2.2, shall no longer be outstanding and
shall automatically be canceled and shall cease to exist.  Each holder of a
certificate that, immediately prior to the Effective Time, represented
outstanding shares of Spinco Common Stock (collectively, the “Certificates”)
shall cease to have any rights with respect thereto, except the right to
receive, upon the surrender of any such Certificate, a certificate representing
the shares of Company Common Stock to which such holder is entitled pursuant to
Section 2.2 and any dividends or other distributions to which such holder is
entitled pursuant to Section 2.8(c).

 

Section 2.4             Stockholders Meeting.

 


(A)           AS PROMPTLY AS PRACTICABLE FOLLOWING THE DATE HEREOF AND THE
EFFECTIVENESS OF THE REGISTRATION STATEMENTS, THE COMPANY, SUBJECT TO
SECTION 6.11, SHALL CALL A SPECIAL MEETING OF ITS STOCKHOLDERS (THE “COMPANY
STOCKHOLDERS MEETING”) TO BE HELD AS PROMPTLY AS PRACTICABLE FOR


 


12

--------------------------------------------------------------------------------



 


THE PURPOSE OF VOTING UPON (I) THE ADOPTION OF THIS AGREEMENT AND (II) ANY
RELATED MATTERS.  SUBJECT TO SECTION 6.11, THIS AGREEMENT SHALL BE SUBMITTED FOR
ADOPTION TO THE STOCKHOLDERS OF THE COMPANY AT SUCH SPECIAL MEETING.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY SHALL CAUSE THE COMPANY
STOCKHOLDERS MEETING TO BE HELD AND SUCH VOTE TAKEN WITHIN 60 DAYS FOLLOWING THE
EFFECTIVENESS OF SPINCO’S REGISTRATION STATEMENT ON FORM S-4.  THE COMPANY SHALL
DELIVER TO THE COMPANY’S STOCKHOLDERS THE PROXY STATEMENT/PROSPECTUS IN
DEFINITIVE FORM IN CONNECTION WITH THE COMPANY STOCKHOLDERS MEETING AT THE TIME
AND IN THE MANNER PROVIDED BY THE APPLICABLE PROVISIONS OF THE DGCL, THE
EXCHANGE ACT AND THE COMPANY’S SECOND AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION AND FOURTH AMENDED AND RESTATED BYLAWS AND SHALL CONDUCT THE
COMPANY STOCKHOLDERS MEETING AND THE SOLICITATION OF PROXIES IN CONNECTION
THEREWITH IN COMPLIANCE WITH SUCH STATUTES, CHARTER AND BYLAWS.


 


(B)           SUBJECT TO SECTION 6.11 AND ITS FIDUCIARY DUTY UNDER APPLICABLE
LAW, THE BOARD OF DIRECTORS OF THE COMPANY SHALL RECOMMEND THAT THE COMPANY’S
STOCKHOLDERS ADOPT THIS AGREEMENT AND APPROVE THE TRANSACTIONS CONTEMPLATED
HEREBY, AND SUCH RECOMMENDATIONS SHALL BE SET FORTH IN THE PROXY
STATEMENT/PROSPECTUS.  THE COMPANY SHALL COMPLY WITH ITS OBLIGATIONS UNDER
SECTION 2.4(A) WHETHER OR NOT ITS BOARD OF DIRECTORS WITHDRAWS, MODIFIES OR
CHANGES ITS RECOMMENDATION REGARDING THIS AGREEMENT OR RECOMMENDS ANY OTHER
OFFER OR PROPOSAL.


 

Section 2.5             Closing.  Unless the transactions herein contemplated
shall have been abandoned and this Agreement terminated pursuant to Section 8.1,
the closing of the Merger and the other transactions contemplated hereby (the
“Closing”) shall take place at the offices of Baker Botts L.L.P., in Houston,
Texas at 10:00 a.m., Central time, as promptly as practicable and in no event
later than the second business day following the satisfaction or, if
permissible, waiver of the conditions set forth in Article VII (except for those
conditions that, by the express terms thereof, are not capable of being
satisfied until the Effective Time), or at such other time and place as Spinco
and the Company shall agree in writing.

 

Section 2.6             Effective Time.  Upon the terms and subject to the
conditions of this Agreement, as soon as practicable at or after the Closing, a
certificate of merger shall be filed with the Secretary of State of the State of
Delaware with respect to the Merger (the “Certificate of Merger”), in such form
as is required by, and executed in accordance with, the applicable provisions of
the DGCL. The Merger shall become effective at the time of filing of the
Certificate of Merger or at such later time as the parties hereto may agree and
as is provided in the Certificate of Merger.  The date and time at which the
Merger shall become so effective is herein referred to as the “Effective Time.”

 

Section 2.7             Closing of Transfer Books.  From and after the Effective
Time, the stock transfer books of Spinco shall be closed and no transfer shall
be made of any shares of capital stock of Spinco that were outstanding
immediately prior to the Effective Time.

 

Section 2.8             Exchange of Certificates.

 


(A)           EXCHANGE AGENT.  PRIOR TO THE EFFECTIVE TIME, THE COMPANY SHALL
DEPOSIT WITH SUCH BANK OR TRUST COMPANY AS SHALL BE AGREED UPON BY SPINCO AND
THE COMPANY (THE “EXCHANGE AGENT”), FOR THE BENEFIT OF HOLDERS OF SHARES OF
SPINCO COMMON STOCK AND FOR EXCHANGE IN ACCORDANCE WITH THIS ARTICLE II, THROUGH
THE EXCHANGE AGENT, CERTIFICATES REPRESENTING THE SHARES


 


13

--------------------------------------------------------------------------------



 


OF COMPANY COMMON STOCK ISSUABLE PURSUANT TO SECTION 2.2 IN EXCHANGE FOR
OUTSTANDING SHARES OF SPINCO COMMON STOCK AS OF THE EFFECTIVE TIME (SUCH
CERTIFICATES FOR SHARES OF COMPANY COMMON STOCK, TOGETHER WITH ANY DIVIDENDS OR
DISTRIBUTIONS WITH RESPECT THERETO TO WHICH THE HOLDERS THEREOF MAY BE ENTITLED
PURSUANT TO SECTION 2.8(C), BEING HEREINAFTER REFERRED TO AS THE “EXCHANGE
FUND”). THE EXCHANGE AGENT SHALL, PURSUANT TO IRREVOCABLE INSTRUCTIONS, DELIVER
THE COMPANY COMMON STOCK CONTEMPLATED TO BE ISSUED PURSUANT TO SECTION 2.2 FROM
THE SHARES OF STOCK HELD IN THE EXCHANGE FUND.  THE EXCHANGE FUND SHALL NOT BE
USED FOR ANY OTHER PURPOSE.


 


(B)           EXCHANGE PROCEDURES.  AS PROMPTLY AS PRACTICABLE AFTER THE
EFFECTIVE TIME, THE COMPANY SHALL CAUSE THE EXCHANGE AGENT TO MAIL OR DELIVER TO
EACH HOLDER OF RECORD OF A CERTIFICATE OR CERTIFICATES WHOSE SHARES WERE
CONVERTED PURSUANT TO SECTION 2.2 INTO THE RIGHT TO RECEIVE SHARES OF COMPANY
COMMON STOCK (I) A LETTER OF TRANSMITTAL (WHICH SHALL SPECIFY THAT DELIVERY
SHALL BE EFFECTED, AND RISK OF LOSS AND TITLE TO THE CERTIFICATES SHALL PASS,
ONLY UPON DELIVERY OF THE CERTIFICATES TO THE EXCHANGE AGENT AND SHALL BE IN
SUCH FORM AND HAVE SUCH OTHER PROVISIONS AS SPINCO AND THE COMPANY MAY
REASONABLY SPECIFY) AND (II) INSTRUCTIONS FOR THE USE OF SUCH LETTER OF
TRANSMITTAL IN EFFECTING THE SURRENDER OF THE CERTIFICATES IN EXCHANGE FOR
CERTIFICATES REPRESENTING THE SHARES OF COMPANY COMMON STOCK THAT SUCH HOLDER
HAS THE RIGHT TO RECEIVE PURSUANT TO THIS ARTICLE II. UPON SURRENDER OF A
CERTIFICATE FOR CANCELLATION TO THE EXCHANGE AGENT OR TO SUCH OTHER AGENT OR
AGENTS AS MAY BE APPOINTED BY SPINCO AND THE COMPANY, TOGETHER WITH SUCH LETTER
OF TRANSMITTAL, DULY EXECUTED, AND ANY OTHER REQUIRED DOCUMENTS, THE HOLDER OF
SUCH CERTIFICATE SHALL BE ENTITLED TO RECEIVE IN EXCHANGE THEREFOR A CERTIFICATE
REPRESENTING THE NUMBER OF WHOLE SHARES OF COMPANY COMMON STOCK THAT SUCH HOLDER
HAS THE RIGHT TO RECEIVE PURSUANT TO THIS ARTICLE II (AND ANY DIVIDENDS OR
DISTRIBUTIONS PURSUANT TO SECTION 2.8(C)), AND THE CERTIFICATE SO SURRENDERED
SHALL FORTHWITH BE CANCELED.  IN THE EVENT OF A TRANSFER OF OWNERSHIP OF SHARES
OF SPINCO COMMON STOCK THAT IS NOT REGISTERED IN THE TRANSFER RECORDS OF SPINCO,
A CERTIFICATE REPRESENTING THE PROPER NUMBER OF SHARES OF COMPANY COMMON STOCK
(AND ANY DIVIDENDS OR DISTRIBUTIONS PURSUANT TO SECTION 2.8(C)) MAY BE ISSUED TO
A TRANSFEREE ONLY ON THE CONDITION THAT THE CERTIFICATE FORMERLY REPRESENTING
SUCH SHARES OF SPINCO COMMON STOCK IS PRESENTED TO THE EXCHANGE AGENT, PROPERLY
ENDORSED, AND ACCOMPANIED BY ALL DOCUMENTS REQUIRED TO EVIDENCE AND EFFECT SUCH
TRANSFER AND BY EVIDENCE THAT ANY APPLICABLE STOCK TRANSFER TAXES HAVE BEEN PAID
OR THAT NO SUCH TAXES ARE APPLICABLE.  UNTIL SURRENDERED AS CONTEMPLATED BY THIS
SECTION 2.8, EACH CERTIFICATE SHALL BE DEEMED AT ANY TIME AFTER THE EFFECTIVE
TIME TO REPRESENT ONLY THE RIGHT TO RECEIVE UPON SUCH SURRENDER A CERTIFICATE
REPRESENTING SHARES OF COMPANY COMMON STOCK (AND ANY DIVIDENDS OR DISTRIBUTIONS
PURSUANT TO SECTION 2.8(C)).  THE EXCHANGE AGENT SHALL NOT BE ENTITLED TO VOTE
OR EXERCISE ANY RIGHTS OF OWNERSHIP WITH RESPECT TO THE COMPANY COMMON STOCK
HELD BY IT FROM TIME TO TIME HEREUNDER, EXCEPT THAT IT SHALL RECEIVE AND HOLD
ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR DISTRIBUTED WITH RESPECT THERETO
FOR THE ACCOUNT OF PERSONS ENTITLED THERETO.


 

If any Certificate shall have been lost, stolen, mislaid or destroyed, upon the
making of an affidavit of that fact by the person claiming such Certificate to
be lost, stolen, mislaid or destroyed, the Company shall cause to be delivered
in exchange for such lost, stolen, mislaid or destroyed Certificate the
consideration deliverable in respect thereof as determined in accordance with
this Article II. When authorizing the delivery of such consideration in exchange
therefor, the Company may, in its sole discretion and as a condition precedent
to the delivery thereof, require the owner of such lost, stolen, mislaid or
destroyed Certificate to give the Company a bond, in form and substance
reasonably satisfactory to the Company, and in such sum as the

 

14

--------------------------------------------------------------------------------


 

Company may reasonably direct, as indemnity against any claim that may be made
against the Company or the Exchange Agent with respect to the Certificate
alleged to have been lost, stolen, mislaid or destroyed.

 


(C)           DISTRIBUTIONS WITH RESPECT TO UNEXCHANGED SHARES.  NO DIVIDENDS OR
OTHER DISTRIBUTIONS DECLARED OR MADE AFTER THE EFFECTIVE TIME WITH RESPECT TO
COMPANY COMMON STOCK WITH A RECORD DATE AFTER THE EFFECTIVE TIME SHALL BE PAID
TO THE HOLDER OF ANY UNSURRENDERED CERTIFICATE WITH RESPECT TO THE SHARES OF
COMPANY COMMON STOCK WHICH SUCH HOLDER IS ENTITLED TO RECEIVE PURSUANT TO THE
TERMS HEREOF, UNTIL THE HOLDER OF RECORD OF SUCH CERTIFICATE SHALL SURRENDER
SUCH CERTIFICATE.  SUBJECT TO THE EFFECT OF APPLICABLE LAWS, FOLLOWING THE
SURRENDER OF ANY SUCH CERTIFICATE, THERE SHALL BE PAID TO THE RECORD HOLDER OF
THE CERTIFICATES REPRESENTING SHARES OF COMPANY COMMON STOCK ISSUED IN EXCHANGE
THEREFOR, WITHOUT INTEREST (I) AT THE TIME OF SUCH SURRENDER, THE AMOUNT OF
DIVIDENDS OR OTHER DISTRIBUTIONS WITH A RECORD DATE AFTER THE EFFECTIVE TIME
THERETOFORE PAID WITH RESPECT TO SUCH WHOLE SHARES OF COMPANY COMMON STOCK AND
(II) AT THE APPROPRIATE PAYMENT DATE THEREFOR, THE AMOUNT OF DIVIDENDS OR OTHER
DISTRIBUTIONS WITH A RECORD DATE AFTER THE EFFECTIVE TIME BUT PRIOR TO THE
SURRENDER OF SUCH CERTIFICATE AND A PAYMENT DATE SUBSEQUENT TO THE SURRENDER OF
SUCH CERTIFICATE PAYABLE WITH RESPECT TO SUCH WHOLE SHARES OF COMPANY COMMON
STOCK.  SPINCO SHALL DEPOSIT IN THE EXCHANGE FUND ALL SUCH DIVIDENDS AND
DISTRIBUTIONS.


 


(D)           NO FURTHER OWNERSHIP RIGHTS IN SPINCO COMMON STOCK.  ALL SHARES OF
COMPANY COMMON STOCK ISSUED UPON THE SURRENDER FOR EXCHANGE OF CERTIFICATES
FORMERLY REPRESENTING SHARES OF SPINCO COMMON STOCK (INCLUDING ANY CASH PAID
PURSUANT TO SECTION 2.8(C)) SHALL BE DEEMED TO HAVE BEEN ISSUED IN FULL
SATISFACTION OF ALL RIGHTS PERTAINING TO SUCH SHARES OF SPINCO COMMON STOCK. 
IF, AFTER THE EFFECTIVE TIME, CERTIFICATES ARE PRESENTED TO THE COMPANY OR THE
SURVIVING CORPORATION FOR ANY REASON, THEY SHALL BE CANCELED AND EXCHANGED AS
PROVIDED IN THIS ARTICLE II.


 


(E)           TERMINATION OF EXCHANGE FUND.  ANY PORTION OF THE EXCHANGE FUND
MADE AVAILABLE TO THE EXCHANGE AGENT THAT REMAINS UNDISTRIBUTED TO THE HOLDERS
OF SPINCO COMMON STOCK ON THE EIGHTEEN-MONTH ANNIVERSARY OF THE EFFECTIVE TIME
SHALL BE DELIVERED TO THE COMPANY, UPON DEMAND, AND ANY STOCKHOLDERS OF SPINCO
WHO HAVE NOT THERETOFORE COMPLIED WITH THIS ARTICLE II SHALL THEREAFTER LOOK
ONLY TO THE COMPANY FOR PAYMENT OF THEIR CLAIM FOR COMPANY COMMON STOCK AND ANY
DIVIDENDS OR DISTRIBUTIONS WITH RESPECT TO COMPANY COMMON STOCK TO WHICH THEY
ARE ENTITLED PURSUANT TO SECTION 2.8(C).


 


(F)            NO LIABILITY.  NEITHER THE COMPANY NOR THE SURVIVING CORPORATION
SHALL BE LIABLE TO ANY HOLDER OF A CERTIFICATE OR ANY HOLDER OF SHARES OF
COMPANY COMMON STOCK FOR SHARES OF COMPANY COMMON STOCK (OR DIVIDENDS OR
DISTRIBUTIONS WITH RESPECT THERETO OR WITH RESPECT TO SPINCO COMMON STOCK) OR
CASH DELIVERED TO A PUBLIC OFFICIAL PURSUANT TO ANY APPLICABLE ABANDONED
PROPERTY, ESCHEAT OR SIMILAR LAW.


 

Section 2.9             Certain Stock Options.

 


(A)           NOT LATER THAN IMMEDIATELY BEFORE THE EFFECTIVE TIME, FOREST AND
THE COMPANY SHALL TAKE SUCH ACTIONS AS MAY BE REQUIRED TO PROVIDE THAT,
EFFECTIVE AS OF THE EFFECTIVE TIME, EACH UNVESTED FOREST STOCK OPTION SHALL BE
CONVERTED INTO AN OPTION TO ACQUIRE (FROM THE


 


15

--------------------------------------------------------------------------------



 


COMPANY), ON THE SAME TERMS AND CONDITIONS AS WERE APPLICABLE UNDER SUCH
UNVESTED FOREST STOCK OPTION IMMEDIATELY BEFORE THE EFFECTIVE TIME, THE NUMBER
OF SHARES OF COMPANY COMMON STOCK DETERMINED BY MULTIPLYING THE NUMBER OF SHARES
OF FOREST COMMON STOCK SUBJECT TO SUCH UNVESTED FOREST STOCK OPTION IMMEDIATELY
BEFORE THE EFFECTIVE TIME BY THE OPTION EXCHANGE RATIO (ROUNDED TO THE NEAREST
WHOLE NUMBER OF SHARES), AT A PRICE PER SHARE (ROUNDED TO THE NEAREST WHOLE
CENT) EQUAL TO THE EXERCISE PRICE PER SHARE OF FOREST COMMON STOCK OTHERWISE
PURCHASABLE PURSUANT TO SUCH UNVESTED FOREST STOCK OPTION DIVIDED BY THE OPTION
EXCHANGE RATIO; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY UNVESTED FOREST
STOCK OPTION, SUCH CONVERSION SHALL BE EFFECTED SUCH THAT (I) THE AGGREGATE
INTRINSIC VALUE OF THE AWARD IMMEDIATELY AFTER THE CONVERSION IS NOT GREATER
THAN THE AGGREGATE INTRINSIC VALUE (AS DETERMINED PURSUANT TO GAAP) OF THE
UNVESTED FOREST STOCK OPTION IMMEDIATELY BEFORE THE CONVERSION, (II) THE RATIO
OF THE EXERCISE PRICE PER SHARE TO THE MARKET VALUE PER SHARE IS NOT REDUCED AS
A RESULT OF THE CONVERSION AND (III) THE SUBSTITUTION REQUIREMENTS OF Q&A
4(D)(II) OF INTERNAL REVENUE SERVICE NOTICE 2005-1 ARE OTHERWISE MET.


 


(B)           FOR PURPOSES OF SECTION 2.9(A) ABOVE, “OPTION EXCHANGE RATIO”
SHALL MEAN THE QUOTIENT (ROUNDED TO THE THIRD DECIMAL PLACE) DETERMINED BY
DIVIDING (I) THE AVERAGE OF THE DAILY CLOSING PRICES PER SHARE OF FOREST COMMON
STOCK ON THE NYSE COMPOSITE TRANSACTIONS REPORTING SYSTEM (REGULAR WAY), AS
REPORTED IN THE WALL STREET JOURNAL, FOR THE LAST FIVE TRADING DAYS IMMEDIATELY
PRECEDING THE EFFECTIVE TIME BY (II) THE AVERAGE OF THE DAILY CLOSING PRICES PER
SHARE OF COMPANY COMMON STOCK ON THE NYSE COMPOSITE TRANSACTIONS REPORTING
SYSTEM (REGULAR WAY) OR ON NASDAQ (REGULAR WAY), AS APPLICABLE AND AS REPORTED
IN THE WALL STREET JOURNAL, FOR THE FIRST FIVE TRADING DAYS FOLLOWING THE
EFFECTIVE TIME.  THE OPTION EXCHANGE RATIO SHALL BE SUBJECT TO APPROPRIATE
ADJUSTMENT IN THE EVENT OF ANY STOCK SPLIT, STOCK DIVIDEND OR RECAPITALIZATION
AFTER THE DATE OF THIS AGREEMENT APPLICABLE TO SHARES OF FOREST COMMON STOCK OR
COMPANY COMMON STOCK.  THE COMPANY SHALL TAKE ALL ACTIONS NECESSARY TO RESERVE
FOR ISSUANCE, FROM AND AFTER THE EFFECTIVE TIME, A SUFFICIENT NUMBER OF SHARES
OF COMPANY COMMON STOCK FOR DELIVERY PURSUANT TO THE OPTIONS DESCRIBED IN
SECTION 2.9(A).  ON OR AS SOON AS PRACTICABLE AFTER THE EFFECTIVE TIME, THE
COMPANY (X) SHALL CAUSE TO BE FILED WITH THE SEC A REGISTRATION STATEMENT ON AN
APPROPRIATE FORM UNDER THE SECURITIES ACT WITH RESPECT TO SHARES OF COMPANY
COMMON STOCK SUBJECT TO THE OPTIONS DESCRIBED IN SECTION 2.9(A) AND SHALL USE
REASONABLE EFFORTS TO MAINTAIN THE CURRENT STATUS OF THE PROSPECTUS CONTAINED
THEREIN, AS WELL AS TO COMPLY WITH ANY APPLICABLE STATE SECURITIES OR “BLUE SKY”
LAWS, FOR SO LONG AS SUCH OPTIONS REMAIN OUTSTANDING AND (Y) SHALL CAUSE THE
SHARES OF COMPANY COMMON STOCK SUBJECT TO THE OPTIONS DESCRIBED IN
SECTION 2.9(A) TO BE LISTED ON THE NYSE OR QUOTED ON NASDAQ.


 


(C)           THE PROVISIONS OF THIS SECTION 2.9 SHALL NOT APPLY TO ANY FOREST
STOCK OPTION (OR PORTION THEREOF) THAT IS SUBJECT TO SECTION 3.1 OF THE EMPLOYEE
BENEFITS AGREEMENT.


 


(D)           BY ADOPTING OR APPROVING THIS AGREEMENT, (I) THE BOARD OF
DIRECTORS OF THE COMPANY SHALL BE DEEMED TO HAVE APPROVED AND AUTHORIZED EACH
AND EVERY AMENDMENT TO ANY OF THE COMPANY STOCK PLANS AS THE OFFICERS OF THE
COMPANY MAY DEEM NECESSARY OR APPROPRIATE TO GIVE EFFECT TO THE PRECEDING
PROVISIONS OF THIS SECTION 2.9, AND (II) THE BOARD OF DIRECTORS OF FOREST SHALL
BE DEEMED TO HAVE APPROVED AND AUTHORIZED EACH AND EVERY AMENDMENT TO ANY OF THE
FOREST INCENTIVE PLANS AND THE FOREST STOCK OPTIONS AS THE OFFICERS OF FOREST
MAY DEEM NECESSARY OR APPROPRIATE TO GIVE EFFECT TO THE PRECEDING PROVISIONS OF
THIS SECTION 2.9.


 


16

--------------------------------------------------------------------------------



 


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF FOREST


 

Except as set forth in the Forest Disclosure Schedule (with specific reference
to the particular Section of this Agreement to which the information set forth
in such disclosure schedule relates; provided, that any information set forth in
one section of the Forest Disclosure Schedule shall be deemed to apply to each
other Section thereof to which it is relevant), Forest represents and warrants
to the Company as follows:

 

Section 3.1             Organization; Qualification.  Forest is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New York.

 

Section 3.2             Corporate Authority; No Violation.  Forest has the
corporate power and authority to enter into this Agreement and each other
Transaction Agreement and to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by Forest of this Agreement
and each other Transaction Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Forest and no other corporate proceedings on the
part of Forest are necessary to consummate the transactions contemplated hereby
and thereby.  This Agreement has been duly executed and delivered by Forest and,
assuming the due authorization, execution and delivery by the Company,
constitutes a legal, valid and binding agreement of Forest, enforceable against
Forest in accordance with its terms (except insofar as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, or by principles governing
the availability of equitable remedies).  Each other Transaction Agreement has
been duly executed and delivered by Forest and, assuming the due authorization,
execution and delivery by the other parties thereto, constitutes a legal, valid
and binding agreement of Forest, enforceable against Forest in accordance with
its terms (except insofar as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting creditors’ rights generally, or by principles governing
the availability of equitable remedies).  Except for matters expressly
contemplated by this Agreement and for such matters described in clauses (b),
(c) and (d) below as would not, individually or in the aggregate, have a
Material Adverse Effect on Forest, the Spinco Business or Spinco, neither the
execution and delivery by Forest of this Agreement and each other Transaction
Agreement, nor the consummation by Forest of the transactions contemplated
hereby or thereby and the performance by Forest of this Agreement and each other
Transaction Agreement will (a) violate or conflict with any provisions of
Forest’s Certificate of Incorporation or Bylaws; (b) require any consent,
approval, authorization or permit of, registration, declaration or filing with,
or notification to, any Governmental Authority or any other Person; (c) result
in any breach of or constitute a default (or an event that, with notice or lapse
of time or both, would become a default) under, or give to others any right of
termination, cancellation, amendment or acceleration of any obligation or the
loss of any benefit under, any Contract to which Forest or any of its
Subsidiaries is a party or by which Forest or any of its Subsidiaries is bound
or affected; (d) result in the creation of a lien, pledge, security interest,
claim or other encumbrance on any of the issued and outstanding shares of Spinco
Common Stock, capital stock of any Spinco Subsidiary or on any of the Spinco
Assets pursuant to any Contract to which Forest or any of its Subsidiaries
(including Spinco and its Subsidiaries) is a

 

17

--------------------------------------------------------------------------------


 

party or by which Forest or its Subsidiaries is bound or affected; or
(e) violate or conflict with any Order, law, ordinance, rule or regulation
applicable to Forest or any of its Subsidiaries (including Spinco and its
Subsidiaries), or any of the properties, business or assets of any of the
foregoing.  Section 3.2 of the Forest Disclosure Schedule identifies all
material consents, approvals and authorizations of any Governmental Authority
that are legally required to be obtained by Forest for the consummation of the
transactions contemplated by the Transaction Agreements.

 

Section 3.3             Information Supplied.  All documents that Forest is
responsible for filing with any Governmental Authority in connection with the
transactions contemplated hereby and by each other Transaction Agreement will
comply in all material respects with the provisions of applicable law.

 

Section 3.4             Brokers or Finders.  No agent, broker, investment
banker, financial advisor or other similar Person is or will be entitled, by
reason of any agreement, act or statement by Forest or any of its Subsidiaries,
directors, officers or employees, to any financial advisory, broker’s, finder’s
or similar fee or commission, to reimbursement of expenses or to indemnification
or contribution, in each case, by Spinco or any of its Subsidiaries, in
connection with any of the transactions contemplated by this Agreement or the
other Transaction Agreements.

 

Section 3.5             Forest Rights Plan.  Forest has taken all action
necessary, if any, to render the Forest Rights inapplicable to this Agreement,
the Distribution Agreement and the transactions contemplated hereby and thereby.

 

Section 3.6             No Other Representations and Warranties.  Except for the
representations and warranties contained in this Article III and in Article IV
and except for any representations and warranties specifically set forth in the
other Transaction Agreements, the Company acknowledges that neither Forest nor
any other Person makes any express or implied representation or warranty with
respect to Forest and its Subsidiaries, the Spinco Assets, the Spinco Business
or otherwise or with respect to any other information provided to the Company,
whether on behalf of Forest or such other Persons.  Neither Forest nor any other
Person will have or be subject to any liability or indemnification obligation to
the Company or any other Person to the extent resulting from the distribution to
the Company or the Company’s use of, any information related to Forest and any
other information, document, financial information or projections or material
made available to the Company in certain “data rooms,” management presentations
or in any other form in connection with the transactions contemplated by this
Agreement.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF FOREST AND SPINCO


 

Except as set forth in the Spinco Disclosure Schedule (with specific reference
to the particular Section of this Agreement to which the information set forth
in such disclosure schedule relates; provided, that any information set forth in
one section of the Spinco Disclosure

 

18

--------------------------------------------------------------------------------


 

Schedule shall be deemed to apply to each other Section thereof to which it is
relevant), Forest and Spinco, jointly and severally, represent and warrant to
the Company as follows:

 

Section 4.1             Organization, Qualification.  Spinco is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Spinco has all requisite power and authority to own, lease
and operate its properties and assets and to carry on the Spinco Business as
presently conducted and as proposed to be conducted and at the Distribution Date
and the Effective Time will be duly qualified and licensed to do business and in
good standing in each jurisdiction in which the ownership or leasing of its
property or the conduct of the Spinco Business, as presently conducted and as
proposed to be conducted, requires such qualification, except for jurisdictions
in which the failure to be so qualified or to be in good standing, individually
or in the aggregate, would not have a Material Adverse Effect on the Spinco
Business or Spinco.  The copies of the Spinco Certificate of Incorporation and
Bylaws in existence on the date hereof are included as part of Section 4.1 of
the Spinco Disclosure Schedule and are complete and correct and in full force
and effect on the date hereof.  Spinco is not in violation of any of the
provisions of its Certificate of Incorporation or Bylaws.  All of the
Subsidiaries of Spinco and their respective jurisdictions of incorporation or
organization (together with a designation of those Subsidiaries constituting
Significant Subsidiaries of Spinco) are identified in Section 4.1 of the Spinco
Disclosure Schedule.  Spinco was formed solely for the purpose of engaging in
the transactions contemplated by this Agreement, has engaged in no other
business activities and has conducted its operations only as contemplated by
this Agreement.

 

Section 4.2             Capital Stock and Other Matters.  The authorized capital
stock of Spinco consists of 100,000 shares of Spinco Common Stock and no shares
of Spinco Preferred Stock.  As of the date hereof, 100 shares of Spinco Common
stock were issued and outstanding.  At the Distribution Date and immediately
prior to the Closing, (i) there will be issued and outstanding 50,637,010 shares
of Spinco Common Stock, subject to adjustment as set forth on Section 4.2 of the
Spinco Disclosure Schedule and as provided in Section 2.4 of the Distribution
Agreement; (ii) no shares of Spinco Common Stock will be held by Spinco in its
treasury; (iii) no shares of Spinco Preferred Stock will be issued and
outstanding; and (iv) no bonds, debentures, notes or other indebtedness of
Spinco or any of its Subsidiaries having the right to vote (or convertible into
securities having the right to vote) on any matters on which holders of shares
of capital stock of Spinco (including Spinco Common Stock) may vote (“Spinco
Voting Debt”) will be issued or outstanding.  None of such shares of Spinco
Common Stock are, nor at the Distribution Date will they be, subject to
preemptive rights.  All of the issued and outstanding shares of Spinco Common
Stock are, and all of the issued and outstanding shares of Spinco Common Stock
at the Distribution Date will be, validly issued, fully paid and nonassessable. 
Except as set forth in this Section 4.2, there are no outstanding, (i) shares of
capital stock of Spinco, Spinco Voting Debt or other voting securities of
Spinco, (ii) securities of Spinco or any of its Subsidiaries convertible into or
exchangeable for shares of capital stock of Spinco, Spinco Voting Debt or other
voting securities of Spinco or Spinco Common Stock or (iii) options, warrants,
calls, rights (including preemptive rights), commitments or other Contracts
(other than certain Transaction Agreements) to which Spinco or any of its
Subsidiaries is a party or by which Spinco or any of its Subsidiaries will be
bound obligating Spinco or any of its Subsidiaries to issue, deliver, sell,
purchase, redeem or acquire, or cause to be issued, delivered, sold, purchased,
redeemed or acquired, or otherwise relating to, shares of capital stock of
Spinco or any Spinco Voting Debt or other voting securities

 

19

--------------------------------------------------------------------------------


 

of Spinco or any of its Subsidiaries or obligating Spinco or any of its
Subsidiaries to grant, extend or enter into any such option, warrant, call,
right, commitment or Contract.  There are no stockholder agreements, voting
trusts or other Contracts (other than the Distribution Agreement) to which
Spinco is a party or by which it is bound relating to the voting or transfer of
any shares of capital stock of Spinco.  Spinco has no direct or indirect
Subsidiaries.

 

Section 4.3             Corporate Authority; No Violation.  Spinco has the
corporate power and authority to enter into this Agreement and each other
Transaction Agreement and to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by Spinco of this Agreement
and each other Transaction Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Spinco, and no other corporate proceedings are
necessary to consummate the Merger and the other transactions contemplated by
the Transaction Agreements.  This Agreement has been duly executed and delivered
by Spinco and, assuming the due authorization, execution and delivery by the
Company and Merger Sub, constitutes a legal, valid and binding agreement of
Spinco, enforceable against Spinco in accordance with its terms (except insofar
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by principles governing the availability of
equitable remedies).  Each other Transaction Agreement has been duly executed
and delivered by Spinco and, assuming the due authorization, execution and
delivery by the other parties thereto, constitutes a legal, valid and binding
agreement of Spinco, enforceable against Spinco in accordance with its terms
(except insofar as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies).  Except for matters expressly contemplated by this Agreement and for
such matters described in clauses (b), (c) and (d) below as would not,
individually or in the aggregate, have a Material Adverse Effect on Forest, the
Spinco Business or Spinco, neither the execution and delivery by Spinco of this
Agreement and each other Transaction Agreement, nor the consummation by Spinco
of the transactions contemplated hereby or thereby and the performance by Spinco
of this Agreement and each other Transaction Agreement will (a) violate or
conflict with any provision of Spinco’s Certificate of Incorporation or Bylaws;
(b) require any consent, approval, authorization or permit of, registration,
declaration or filing with, or notification to, any Governmental Authority or
any other Person; (c) result in any breach of or constitute a default (or an
event that, with notice or lapse of time or both, would become a default) under,
or give to others any right of termination, cancellation, amendment or
acceleration of any obligation or the loss of any benefit under any Contract to
which Spinco or any of its Subsidiaries is a party or by which Spinco or any of
its Subsidiaries or any of the Spinco Assets is bound or affected; (d) result in
the creation of a lien, pledge, security interest, claim or other encumbrance on
any of the issued and outstanding shares of Spinco Common Stock or capital stock
of any Spinco Subsidiaries or on any of the Spinco Assets pursuant to any
Contract to which Spinco or any of its Subsidiaries is a party or by which
Spinco or any of its Subsidiaries or any of the Spinco Assets is bound or
affected; or (e) violate or conflict with any Order, law, ordinance, rule or
regulation applicable to Spinco or any of its Subsidiaries, or any of the
properties, businesses or assets of any of the foregoing.  Section 4.3 of the
Spinco Disclosure Schedule identifies all material consents, approvals and
authorizations of any Governmental Authority that are legally required to be
obtained by Spinco for the consummation of the transactions contemplated by the
Transaction Agreements.

 

20

--------------------------------------------------------------------------------


 

Section 4.4             Spinco Financial Statements; Liabilities.  Forest and
Spinco have previously made available to the Company complete and correct copies
of unaudited financial statements for the Spinco Business, comprised solely of
statements of revenues and direct operating expenses, for the years ended
December 31, 2004 (the “Spinco 2004 Financial Statements”), December 31, 2003
and December 31, 2002, and unaudited interim financial statements for the Spinco
Business, comprised solely of statements of revenues and expenses, for the
three-month periods ended March 31, 2005 and June 30, 2005 (together with the
Spinco 2004 Financial Statements, the “Spinco Financial Statements”), and Forest
and Spinco will make available to the Company any and all other financial
statements for the Spinco Business required to be included by Regulation S-X of
the Exchange Act in the Registration Statements and the Proxy
Statement/Prospectus.  The Spinco Financial Statements fairly present in all
material respects, on the basis set forth therein, the revenues and direct
operating expenses for the respective periods, and any other financial
statements prepared in accordance with this Section 4.4 will fairly present in
all material respects, as applicable, on the basis set forth therein, the
financial position of the Spinco Business as of the respective dates thereof,
and the results of operations and changes in financial position or other
information included therein for the respective periods or as of the respective
dates then ended, in each case except as otherwise noted therein and subject,
where appropriate, to normal year-end audit adjustments.  The Spinco Financial
Statements and such other financial statements have been or will be prepared in
accordance with past practice and GAAP, and on a consistent basis, except as
otherwise noted therein.  Spinco and the Spinco Business do not have any
liability or obligation (whether accrued, absolute, contingent or otherwise),
other than (i) liabilities incurred in the ordinary course of business since
June 30, 2005, (ii) liabilities that, individually or in the aggregate, would
not have a Material Adverse Effect on the Spinco Business or Spinco and
(iii) liabilities and obligations under the Transaction Agreements.

 

Section 4.5             Absence of Certain Changes or Events.  Except as
specifically contemplated by this Agreement or the other Transaction Agreements,
since June 30, 2005, the Spinco Business has been conducted only in the ordinary
course and in a manner consistent with past practice and, since such date, there
has not been, occurred or arisen any change, or any event (including any damage,
destruction or loss whether or not covered by insurance), condition or state of
facts of any character that, individually or in the aggregate, would have a
Material Adverse Effect on the Spinco Business or Spinco, whether or not arising
in the ordinary course of business.

 

Section 4.6             Investigations; Litigation.

 


(A)           TO FOREST’S OR SPINCO’S KNOWLEDGE, NO INVESTIGATION OR REVIEW BY
ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO FOREST, SPINCO OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR THE SPINCO BUSINESS IS PENDING OR THREATENED, NOR HAS
ANY GOVERNMENTAL AUTHORITY INDICATED TO FOREST OR SPINCO OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES AN INTENTION TO CONDUCT THE SAME.


 


(B)           THERE IS NO ACTION PENDING OR, TO FOREST’S OR SPINCO’S KNOWLEDGE,
THREATENED AGAINST OR AFFECTING FOREST, SPINCO OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, PROPERTIES OR ASSETS OR THE SPINCO BUSINESS AT LAW OR IN EQUITY,
OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR, THAT (I) IF ADVERSELY
DETERMINED, INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE SPINCO BUSINESS OR SPINCO OR (II) SEEKS TO DELAY OR PREVENT THE
CONSUMMATION OF


 


21

--------------------------------------------------------------------------------



 


THE MERGER OR ANY OTHER TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
TRANSACTION AGREEMENT.  THERE IS NO ORDER OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR OUTSTANDING AGAINST FOREST, SPINCO OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR WITH RESPECT TO THEIR RESPECTIVE PROPERTIES OR ASSETS OR THE
SPINCO BUSINESS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE SPINCO BUSINESS OR SPINCO.


 

Section 4.7             Licenses; Compliance with Laws.  As of the date hereof
Forest or a Subsidiary of Forest holds, and as of the Distribution Date and the
Effective Time Spinco and its Subsidiaries will hold, all Licenses that are
required for the conduct of the Spinco Business, as presently conducted, except
such Licenses for which the failure to so hold, individually or in the
aggregate, would not have a Material Adverse Effect on the Spinco Business or
Spinco.  As of the date hereof Forest or a Subsidiary of Forest is, and as of
the Distribution Date and the Effective Time Spinco and its Subsidiaries will
be, in compliance with the terms of all such Licenses so held, except where the
failure so to comply, individually or in the aggregate, would not have a
Material Adverse Effect on the Spinco Business or Spinco.  No suspension or
cancellation of any of the Licenses relating to the Spinco Business is pending
or, to Forest’s or Spinco’s Knowledge, threatened, except where the failure to
have, or the suspension or cancellation of, any of such Licenses would not have
a Material Adverse Effect on the Spinco Business or Spinco.  Except with respect
to Environmental Laws, ERISA and laws relating to Taxes, Forest, Spinco and
their respective Subsidiaries are in compliance with all, and have received no
notice of any violation (as yet unremedied) of any laws, ordinances or
regulations of any Governmental Authority applicable to the Spinco Business,
except for such instances of noncompliance which, individually or in the
aggregate, would not have a Material Adverse Effect on the Spinco Business or
Spinco.

 

Section 4.8             Proxy Statement/Prospectus; Registration Statements. 
None of the information regarding Forest or its Subsidiaries or Spinco or its
Subsidiaries or the transactions contemplated by this Agreement or any other
Transaction Agreement provided by Forest or Spinco specifically for inclusion in
the Proxy Statement/Prospectus or the Registration Statements will, in the case
of the definitive Proxy Statement/Prospectus or any amendment or supplement
thereto, at the time of the mailing of the definitive Proxy Statement/Prospectus
and any amendment or supplement thereto and at the time of the Company
Stockholders Meeting, or, in the case of each Registration Statement, at the
time it becomes effective, at the time of the Company Stockholders Meeting, at
the Distribution Date and at the Effective Time contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.  The Registration
Statements will comply in all material respects with the provisions of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations thereunder, except that no representation is made by Forest or
Spinco with respect to information provided by the Company specifically for
inclusion in the Registration Statements.  All factual information (excluding
estimates and projections) previously furnished by Forest to the Company with
regard to the Spinco Assets and the Spinco Business was (taken as a whole) true
and correct in all material respects on the date on which such information was
furnished and did not contain any untrue statement of a material fact or omit to
state a material fact relevant to the consummation of the transactions
contemplated by this Agreement or necessary to make the statements contained
therein not misleading.

 

22

--------------------------------------------------------------------------------


 

Section 4.9             Information Supplied.  All documents that Spinco or
Forest is responsible for filing with any Governmental Authority in connection
with the transactions contemplated hereby or by any other Transaction Agreement
will comply in all material respects with the provisions of applicable law.

 

Section 4.10           Environmental Matters.  Except as would not, individually
or in the aggregate, have a Material Adverse Effect on the Spinco Business or
Spinco:

 

(I)            AS OF THE DATE HEREOF FOREST OR A SUBSIDIARY OF FOREST HAS
OBTAINED, AND AS OF THE DISTRIBUTION DATE AND THE EFFECTIVE TIME EACH OF SPINCO
AND ITS SUBSIDIARIES SHALL HAVE OBTAINED, ALL LICENSES, PERMITS AND OTHER
AUTHORIZATIONS UNDER ENVIRONMENTAL LAWS (“ENVIRONMENTAL PERMITS”) REQUIRED FOR
THE CONDUCT AND OPERATION OF THE SPINCO BUSINESS.  EACH OF SPINCO, ITS
SUBSIDIARIES AND THE SPINCO BUSINESS IS IN COMPLIANCE AND AT ALL TIMES HAS BEEN
IN COMPLIANCE WITH THE TERMS AND CONDITIONS CONTAINED IN ITS ENVIRONMENTAL
PERMITS, AND EACH OF THEM AND THE SPINCO BUSINESS IS, AND FOR THE PAST ONE YEAR
HAS BEEN, IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS;

 

(II)           NEITHER SPINCO NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY
ENVIRONMENTAL INDEMNIFICATION OBLIGATION REGARDING BUSINESSES CURRENTLY OPERATED
BY FOREST, SPINCO OR THE SPINCO BUSINESS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
OR REGARDING PROPERTIES CURRENTLY OWNED OR LEASED BY FOREST, SPINCO OR THE
SPINCO BUSINESS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES;

 

(III)          TO FOREST’S AND SPINCO’S KNOWLEDGE THERE IS NO CONDITION ON, AT,
UNDER OR RELATED TO ANY PROPERTY (INCLUDING ANY RELEASE OF A HAZARDOUS MATERIAL
INTO THE AIR, SOIL, SURFACE WATER, SEDIMENT OR GROUND WATER AT, UNDER OR
MIGRATING TO OR FROM SUCH PROPERTY) CURRENTLY OWNED, LEASED OR USED BY FOREST,
SPINCO OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR CREATED BY SPINCO’S OR ANY
SPINCO SUBSIDIARY’S OPERATIONS OR THE SPINCO BUSINESS THAT WOULD CREATE
LIABILITY FOR SPINCO OR ANY OF ITS SUBSIDIARIES UNDER APPLICABLE ENVIRONMENTAL
LAWS AND, TO FOREST’S AND SPINCO’S KNOWLEDGE, THE FOREGOING REPRESENTATION IS
TRUE AND CORRECT WITH REGARD TO PROPERTY FORMERLY OWNED, LEASED OR USED EITHER
BY FOREST, SPINCO OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR IN CONNECTION WITH
THE SPINCO BUSINESS;

 

(IV)          THERE ARE NO PAST OR PRESENT ACTIONS, ACTIVITIES, CIRCUMSTANCES,
CONDITIONS, EVENTS OR INCIDENTS (INCLUDING THE RELEASE, EMISSION, DISCHARGE,
PRESENCE OR DISPOSAL OF ANY HAZARDOUS MATERIAL) THAT FORM OR ARE REASONABLY
LIKELY TO FORM THE BASIS OF A CLAIM AGAINST FOREST, SPINCO OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES UNDER ENVIRONMENTAL LAWS, INCLUDING ANY CLAIMS BASED ON
THE ALLEGED EXPOSURE OF ANY PERSON OR PROPERTY TO ANY HAZARDOUS MATERIAL;

 

(V)           SPINCO HAS MADE AVAILABLE TO THE COMPANY ALL MATERIAL SITE
ASSESSMENTS, COMPLIANCE AUDITS, AND OTHER SIMILAR STUDIES PREPARED SINCE
JANUARY 1, 2002 IN THE POSSESSION OR CUSTODY OF FOREST, SPINCO OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES RELATING TO (A) THE ENVIRONMENTAL CONDITIONS ON, UNDER
OR ABOUT THE PROPERTIES OR ASSETS CURRENTLY OWNED, LEASED, OPERATED OR USED BY
SPINCO, THE SPINCO BUSINESS, ANY OF ITS SUBSIDIARIES OR ANY PREDECESSOR IN
INTEREST THERETO AND (B) ANY HAZARDOUS MATERIALS USED, MANAGED,

 

23

--------------------------------------------------------------------------------


 

HANDLED, TRANSPORTED, TREATED, GENERATED, STORED, DISCHARGED, EMITTED, OR
OTHERWISE RELEASED BY SPINCO, THE SPINCO BUSINESS, ANY OF ITS SUBSIDIARIES OR,
TO FOREST’S AND SPINCO’S KNOWLEDGE, ANY OTHER PERSON, ON, UNDER, ABOUT OR FROM
ANY OF THE PROPERTIES CURRENTLY OWNED OR LEASED BY, OR OTHERWISE IN CONNECTION
WITH THE USE OR OPERATION OF ANY OF THE PROPERTIES OWNED OR LEASED BY, OR
OTHERWISE IN CONNECTION WITH THE USE OR OPERATION OF ANY OF THE PROPERTIES AND
ASSETS OF, SPINCO OR ANY OF ITS SUBSIDIARIES, OR THEIR RESPECTIVE BUSINESSES AND
OPERATIONS;

 

(VI)          SINCE JANUARY 1, 2002, NEITHER SPINCO NOR FOREST IN CONNECTION
WITH THE SPINCO BUSINESS NOR ANY SPINCO SUBSIDIARY HAS RECEIVED ANY
COMMUNICATION THAT HAS NOT BEEN RESOLVED, WHETHER FROM A GOVERNMENTAL AUTHORITY,
CITIZEN’S GROUP, EMPLOYEE OR OTHERWISE, ALLEGING THAT IT IS LIABLE UNDER, OR NOT
IN COMPLIANCE WITH, ANY ENVIRONMENTAL LAW; AND

 

(VII)         TO SPINCO’S AND FOREST’S KNOWLEDGE, THERE IS NO REQUIREMENT
ANTICIPATED OR FORMALLY PROPOSED FOR NOTICE, COMMENT, ADOPTION OR IMPLEMENTATION
UNDER ANY ENVIRONMENTAL LAW OR ANY ENVIRONMENTAL PERMIT ISSUED PURSUANT THERETO
THAT IS REASONABLY EXPECTED TO RESULT IN LIABILITY OR MATERIAL INCREASES IN
EITHER CAPITAL OR OPERATING COSTS FOR SPINCO OR ANY OF ITS SUBSIDIARIES.

 


(B)           INSOFAR AS THE REPRESENTATIONS SET FORTH IN SUBSECTIONS (A)(I),
(A)(II), (A)(III), (A)(IV) AND (A)(VII) RELATE TO SPINCO ASSETS OPERATED BY A
PERSON OTHER THAN SPINCO OR ANY OF ITS RESPECTIVE SUBSIDIARIES, SUCH
REPRESENTATIONS ARE GIVEN ONLY TO THE KNOWLEDGE OF FOREST AND SPINCO.


 

Section 4.11           Tax Matters.

 


(A)           (I) ALL MATERIAL TAX RETURNS RELATING TO FOREST, THE SUBSIDIARIES
OF FOREST, SPINCO, THE SPINCO SUBSIDIARIES AND THE SPINCO BUSINESS REQUIRED TO
BE FILED HAVE BEEN DULY AND TIMELY FILED, (II) ALL SUCH TAX RETURNS ARE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, (III) ALL TAXES SHOWN AS DUE AND
PAYABLE ON SUCH TAX RETURNS, RELATING TO FOREST, ANY SUBSIDIARY OF FOREST,
SPINCO, ANY OF THE SPINCO SUBSIDIARIES OR THE SPINCO BUSINESS REQUIRED TO BE
PAID, HAVE BEEN DULY AND TIMELY PAID, (IV) NO ADJUSTMENT RELATING TO SUCH TAX
RETURNS HAS BEEN PROPOSED IN WRITING BY ANY GOVERNMENTAL AUTHORITY (INSOFAR AS
IT RELATES TO THE ACTIVITIES OR INCOME OF FOREST, THE SUBSIDIARIES OF FOREST,
SPINCO, THE SPINCO SUBSIDIARIES OR THE SPINCO BUSINESS), (V) ALL MATERIAL TAXES
RELATING TO FOREST, ANY OF THE SUBSIDIARIES OF FOREST, SPINCO, ANY OF THE SPINCO
SUBSIDIARIES OR THE SPINCO BUSINESS FOR ANY TAXABLE PERIOD (OR A PORTION
THEREOF) BEGINNING ON OR PRIOR TO THE DATE OF THE CLOSING (WHICH ARE NOT YET DUE
AND PAYABLE) HAVE BEEN PROPERLY RESERVED FOR IN THE SPINCO 2004 FINANCIAL
STATEMENTS (OR, WITH RESPECT TO FOREST AND ITS SUBSIDIARIES, ON FOREST’S AUDITED
FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2004) WHETHER OR
NOT SHOWN AS BEING DUE ON ANY TAX RETURNS AND (VI) ALL MATERIAL TAXES REQUIRED
TO BE WITHHELD BY OR WITH RESPECT TO FOREST, THE SUBSIDIARIES OF FOREST, SPINCO,
THE SPINCO SUBSIDIARIES AND THE SPINCO BUSINESS HAVE BEEN WITHHELD AND SUCH
WITHHELD TAXES HAVE BEEN EITHER DULY AND TIMELY PAID TO THE PROPER GOVERNMENTAL
AUTHORITY OR PROPERLY SET ASIDE IN ACCOUNTS FOR SUCH PURPOSE AND WILL BE DULY
AND TIMELY PAID TO THE PROPER GOVERNMENTAL AUTHORITY.


 


24

--------------------------------------------------------------------------------



 


(B)           NO WRITTEN AGREEMENT OR OTHER WRITTEN DOCUMENT WAIVING OR
EXTENDING, OR HAVING THE EFFECT OF WAIVING OR EXTENDING, THE STATUTE OF
LIMITATIONS OR THE PERIOD OF ASSESSMENT OR COLLECTION OF ANY TAXES RELATING TO
FOREST OR THE SPINCO BUSINESS AND NO POWER OF ATTORNEY WITH RESPECT TO ANY SUCH
TAXES, IN EACH CASE THAT IS CURRENTLY OUTSTANDING AND IN EFFECT, HAS BEEN FILED
OR ENTERED INTO WITH ANY GOVERNMENTAL AUTHORITY.


 


(C)           NO (I) AUDITS OR OTHER ADMINISTRATIVE PROCEEDINGS OR COURT
PROCEEDINGS ARE PRESENTLY PENDING WITH REGARD TO ANY TAXES OR TAX RETURN OF
SPINCO, ANY SPINCO SUBSIDIARY OR WITH RESPECT TO THE SPINCO BUSINESS AS TO WHICH
ANY TAXING AUTHORITY HAS ASSERTED IN WRITING ANY CLAIM WHICH, IF ADVERSELY
DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON SPINCO OR THE SPINCO
BUSINESS, AND (II) GOVERNMENTAL AUTHORITY HAS ASSERTED IN WRITING ANY DEFICIENCY
OR CLAIM FOR TAXES (INCLUDING ANY ADJUSTMENT TO TAXES) WITH RESPECT TO INCOME OR
ANY OTHER MATERIAL TAX RELATING TO THE SPINCO BUSINESS OR FOR WHICH SPINCO OR
ANY SPINCO SUBSIDIARY MAY BE LIABLE WHICH HAS NOT BEEN FULLY PAID OR FINALLY
SETTLED.


 


(D)           NEITHER SPINCO NOR ANY SPINCO SUBSIDIARY (I) IS A PARTY TO OR
BOUND BY OR HAS ANY OBLIGATION OR LIABILITY UNDER ANY WRITTEN TAX SEPARATION,
SHARING OR SIMILAR AGREEMENT OR ARRANGEMENT OTHER THAN THE TAX SHARING
AGREEMENT, (II) IS OR HAS BEEN A MEMBER OF ANY CONSOLIDATED, COMBINED OR UNITARY
GROUP FOR PURPOSES OF FILING TAX RETURNS OR PAYING TAXES, (III) HAS ENTERED INTO
A CLOSING AGREEMENT PURSUANT TO SECTION 7121 OF THE CODE, OR ANY PREDECESSOR
PROVISION OR ANY SIMILAR PROVISION OF STATE OR LOCAL LAW, (IV) IS REQUIRED TO
INCLUDE IN INCOME ANY AMOUNT IN RESPECT OF AN ADJUSTMENT PURSUANT TO SECTION 481
OF THE CODE BY REASON OF A CHANGE IN ACCOUNTING METHOD, OR (V) HAS FILED ANY
CONSENTS UNDER SECTION 341(F) OF THE CODE.


 


(E)           NO ASSET OF SPINCO OR ANY SPINCO SUBSIDIARY AND NO ASSET OF THE
SPINCO BUSINESS IS SUBJECT TO ANY TAX LIEN (OTHER THAN LIENS FOR TAXES THAT ARE
NOT YET DUE OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND WHICH HAVE BEEN PROPERLY RESERVED FOR IN THE BOOKS AND RECORDS OF SPINCO).


 


(F)            TO FOREST’S AND SPINCO’S KNOWLEDGE, NEITHER FOREST NOR SPINCO,
NOR ANY OF THEIR RESPECTIVE AFFILIATES, HAS TAKEN OR AGREED TO TAKE ANY ACTION
THAT WOULD PREVENT THE MERGER FROM CONSTITUTING A TRANSACTION QUALIFYING UNDER
SECTION 368(A) OF THE CODE.  NEITHER FOREST NOR SPINCO IS AWARE OF ANY
AGREEMENT, PLAN OR OTHER CIRCUMSTANCE THAT WOULD PREVENT THE MERGER FROM
QUALIFYING UNDER SECTION 368(A) OF THE CODE.


 


(G)           NONE OF THE ASSETS OF FOREST, ANY SUBSIDIARY OF FOREST, SPINCO,
ANY SPINCO SUBSIDIARY OR THE SPINCO BUSINESS ARE TAX-EXEMPT USE PROPERTY WITHIN
THE MEANING OF SECTION 168(H) OF THE CODE.


 


(H)           NEITHER FOREST, ANY SUBSIDIARY OF FOREST, SPINCO NOR ANY SPINCO
SUBSIDIARY HAS CONSUMMATED, HAS PARTICIPATED IN OR IS CURRENTLY PARTICIPATING IN
ANY TRANSACTION WHICH WAS OR IS A LISTED TRANSACTION AS DEFINED IN TREASURY
REGULATION SECTION 1.6011-4(B)(2).


 

Section 4.12           Benefit Plans.

 


(A)           SECTION 4.12(A) OF THE SPINCO DISCLOSURE SCHEDULE LISTS EACH
“EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF ERISA), AND ALL OTHER
EMPLOYEE BENEFIT, BONUS, INCENTIVE, DEFERRED COMPENSATION, STOCK OPTION (OR
OTHER EQUITY-BASED), SEVERANCE, CHANGE IN CONTROL,


 


25

--------------------------------------------------------------------------------



 


WELFARE (INCLUDING POST-RETIREMENT MEDICAL AND LIFE INSURANCE), VACATION,
RETENTION AND FRINGE BENEFIT PLANS, WHETHER OR NOT SUBJECT TO ERISA AND WHETHER
WRITTEN OR ORAL, SPONSORED, MAINTAINED OR CONTRIBUTED TO OR REQUIRED TO BE
CONTRIBUTED TO BY FOREST (TO THE EXTENT AFFECTING SPINCO OR THE SPINCO
BUSINESS), SPINCO OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR TO WHICH FOREST
(TO THE EXTENT AFFECTING SPINCO OR THE SPINCO BUSINESS), SPINCO OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES IS A PARTY, FOR THE BENEFIT OF ANY PERSON WHO IS
CURRENTLY, HAS BEEN OR, ON OR PRIOR TO THE EFFECTIVE TIME, IS EXPECTED TO BECOME
AN EMPLOYEE OF SPINCO OR ANY OF ITS SUBSIDIARIES (A “SPINCO EMPLOYEE”) (THE
“SPINCO BENEFIT PLANS”).  EXCEPT AS PROVIDED IN SECTION 2.9 OR IN THE EMPLOYEE
BENEFITS AGREEMENT, NEITHER SPINCO, ANY OF ITS SUBSIDIARIES NOR ANY ERISA
AFFILIATE OF ANY OF THEM HAS ANY COMMITMENT OR FORMAL PLAN, WHETHER LEGALLY
BINDING OR NOT, TO CREATE ANY ADDITIONAL EMPLOYEE BENEFIT PLAN OR MODIFY OR
CHANGE ANY EXISTING SPINCO BENEFIT PLAN THAT WOULD AFFECT ANY SPINCO EMPLOYEE. 
SPINCO HAS HERETOFORE DELIVERED OR MADE AVAILABLE TO THE COMPANY TRUE AND
COMPLETE COPIES OF EACH SPINCO BENEFIT PLAN AND ANY AMENDMENTS THERETO (OR IF
THE PLAN IS NOT A WRITTEN PLAN, A DESCRIPTION THEREOF), ANY RELATED TRUST OR
OTHER FUNDING VEHICLE, ANY REPORTS OR SUMMARIES REQUIRED UNDER ERISA OR THE CODE
FOR THE MOST RECENT REPORTING PERIOD AND THE MOST RECENT DETERMINATION LETTER
RECEIVED FROM THE IRS (IF ANY) WITH RESPECT TO EACH SUCH PLAN INTENDED TO
QUALIFY UNDER SECTION 401(A) OF THE CODE.


 


(B)           NO LIABILITY UNDER TITLE IV (INCLUDING SECTIONS 4069 AND 4212(C)
OF ERISA) OR SECTION 302 OF ERISA HAS BEEN INCURRED BY SPINCO, ANY OF ITS
SUBSIDIARIES OR ANY ERISA AFFILIATE OF ANY OF THEM THAT HAS NOT BEEN SATISFIED
IN FULL, AND NO CONDITION EXISTS THAT PRESENTS A MATERIAL RISK TO SPINCO, ANY OF
ITS SUBSIDIARIES OR ANY ERISA AFFILIATE OF ANY OF THEM OF INCURRING ANY SUCH
LIABILITY, OTHER THAN LIABILITY FOR PREMIUMS DUE THE PBGC (WHICH PREMIUMS HAVE
BEEN PAID WHEN DUE).  EXCEPT FOR THE PLAN ESTABLISHED UNDER THE FOREST OIL
CORPORATION PENSION TRUST AGREEMENT, NO SPINCO BENEFIT PLAN IS SUBJECT TO TITLE
IV OF ERISA, SECTION 302 OF ERISA OR SECTION 412 OF THE CODE.


 


(C)           NO SPINCO BENEFIT PLAN IS A “MULTIEMPLOYER PENSION PLAN,” AS
DEFINED IN SECTION 3(37) OF ERISA, AND NONE OF SPINCO, ANY OF ITS SUBSIDIARIES
OR ANY ERISA AFFILIATE OF ANY OF THEM HAS MADE OR SUFFERED A “COMPLETE
WITHDRAWAL” OR A “PARTIAL WITHDRAWAL,” AS SUCH TERMS ARE RESPECTIVELY DEFINED IN
SECTIONS 4203 AND 4205 OF ERISA, WHICH HAS NOT BEEN SATISFIED IN FULL.


 


(D)           EACH SPINCO BENEFIT PLAN HAS BEEN OPERATED AND ADMINISTERED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS AND APPLICABLE LAW, INCLUDING
ERISA AND THE CODE.  ALL CONTRIBUTIONS REQUIRED TO BE MADE WITH RESPECT TO ANY
SPINCO BENEFIT PLAN HAVE BEEN TIMELY MADE.  THERE ARE NO PENDING OR, TO SPINCO’S
AND FOREST’S KNOWLEDGE, THREATENED CLAIMS BY, ON BEHALF OF OR AGAINST ANY OF THE
SPINCO BENEFIT PLANS OR ANY ASSETS THEREOF, OTHER THAN ROUTINE BENEFIT CLAIM
MATTERS, THAT, IF ADVERSELY DETERMINED COULD, INDIVIDUALLY OR IN THE AGGREGATE,
RESULT IN A MATERIAL LIABILITY FOR SPINCO OR ANY OF ITS SUBSIDIARIES AND NO
MATTER IS PENDING (OTHER THAN ROUTINE QUALIFICATION DETERMINATION FILINGS,
COPIES OF WHICH HAVE BEEN FURNISHED TO THE COMPANY OR WILL BE PROMPTLY FURNISHED
TO THE COMPANY WHEN MADE) WITH RESPECT TO ANY OF THE SPINCO BENEFIT PLANS BEFORE
THE IRS, THE UNITED STATES DEPARTMENT OF LABOR OR THE PBGC.


 


(E)           EACH SPINCO BENEFIT PLAN INTENDED TO BE “QUALIFIED” WITHIN THE
MEANING OF SECTION 401(A) OF THE CODE IS SO QUALIFIED AND THE TRUSTS MAINTAINED
THEREUNDER ARE EXEMPT FROM TAXATION UNDER SECTION 501(A) OF THE CODE, EACH TRUST
MAINTAINED UNDER ANY SPINCO BENEFIT PLAN


 


26

--------------------------------------------------------------------------------



 


INTENDED TO SATISFY THE REQUIREMENTS OF SECTION 501(C)(9) OF THE CODE HAS
SATISFIED SUCH REQUIREMENTS AND, IN EITHER SUCH CASE, NO EVENT HAS OCCURRED OR
CONDITION IS KNOWN TO EXIST THAT WOULD REASONABLY BE EXPECTED TO ADVERSELY
AFFECT SUCH TAX-QUALIFIED STATUS FOR ANY SUCH SPINCO BENEFIT PLAN OR ANY SUCH
TRUST.


 


(F)            EXCEPT FOR A SPINCO BENEFIT PLAN THAT PROVIDES RETIREE MEDICAL
BENEFITS, NO SPINCO BENEFIT PLAN PROVIDES MEDICAL, SURGICAL, HOSPITALIZATION,
DEATH OR SIMILAR BENEFITS (WHETHER OR NOT INSURED) FOR EMPLOYEES OR FORMER
EMPLOYEES OF SPINCO OR ANY SUBSIDIARY OF SPINCO FOR PERIODS EXTENDING BEYOND
THEIR RETIREMENT OR OTHER TERMINATION OF SERVICE, OTHER THAN (I) COVERAGE
MANDATED BY APPLICABLE LAW, (II) DEATH BENEFITS UNDER ANY “PENSION PLAN,” OR
(III) BENEFITS THE FULL COST OF WHICH IS BORNE BY THE CURRENT OR FORMER EMPLOYEE
(OR HIS BENEFICIARY).  WITH RESPECT TO ANY SPINCO BENEFIT PLAN MAINTAINED AT THE
EFFECTIVE TIME, SPINCO WILL HAVE THE RIGHT AT AND AFTER THE EFFECTIVE TIME TO
TERMINATE OR TERMINATE PARTICIPATION IN SUCH SPINCO BENEFIT PLAN OR TO AMEND
SUCH SPINCO BENEFIT PLAN TO REDUCE FUTURE BENEFITS WITHOUT INCURRING OR
OTHERWISE BEING RESPONSIBLE FOR ANY MATERIAL LIABILITY WITH RESPECT THERETO.


 


(G)           IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NO PAYMENT OF MONEY OR OTHER PROPERTY,
ACCELERATION OF BENEFITS OR PROVISION OF OTHER RIGHTS HAS BEEN OR WILL BE MADE
HEREUNDER, UNDER ANY AGREEMENT CONTEMPLATED HEREIN, OR UNDER ANY SPINCO BENEFIT
PLAN OR ANY CONTRACT LISTED IN SECTION 4.15 OF THE SPINCO DISCLOSURE SCHEDULE
THAT COULD REASONABLY BE EXPECTED TO BE NONDEDUCTIBLE UNDER SECTION 280G OF THE
CODE, WHETHER OR NOT SOME OTHER SUBSEQUENT ACTION OR EVENT WOULD BE REQUIRED TO
CAUSE SUCH PAYMENT, ACCELERATION OR PROVISION TO BE TRIGGERED.


 

Section 4.13           Labor Matters.  None of Forest, Spinco or any of their
respective Subsidiaries is a party to, or bound by, any collective bargaining
agreement or other Contract with a labor union or labor organization that would
affect the Spinco Business and no collective bargaining agreement is being
negotiated by Forest, Spinco or any of their respective Subsidiaries that would
affect the Spinco Business.  With respect to Spinco Employees, none of Forest,
Spinco or any of their respective Subsidiaries is the subject of any proceeding
asserting that it has committed an unfair labor practice or is seeking to compel
it to bargain with any labor organization as to wages or conditions of
employment nor is there any strike, work stoppage or other labor dispute
involving Forest, Spinco or any of their respective Subsidiaries or the Spinco
Business pending or, to Spinco’s or Forest’s Knowledge, threatened, that,
individually or in the aggregate, would have a Material Adverse Effect on the
Spinco Business or Spinco.  There are no labor controversies pending or, to
Spinco’s or Forest’s Knowledge, threatened against Forest, Spinco or any of
their respective Subsidiaries that, individually or in the aggregate, would have
a Material Adverse Effect on the Spinco Business or Spinco.  There have been no
claims initiated by any labor organization to represent any Spinco Employees not
currently represented by a labor organization.

 

Section 4.14           Intellectual Property Matters.  As of the date hereof
Forest or a Subsidiary of Forest owns or possesses, and as of the Distribution
Date and the Effective Time Spinco and its Subsidiaries will own or possess,
adequate licenses or other valid rights to use all seismic data, patents, patent
rights, trademarks, trademark rights, trade names, trade name rights,
copyrights, service marks, trade secrets, applications for trademarks and
service marks, know-how and other proprietary rights and information used or
held for use in connection with

 

27

--------------------------------------------------------------------------------


 

the Spinco Business as currently conducted, except where the failure to own or
possess such items, individually or in the aggregate, would not have a Material
Adverse Effect on the Spinco Business or Spinco.  To Forest’s or Spinco’s
Knowledge, there is no assertion or claim challenging the validity of any of the
foregoing that, individually or in the aggregate, would have a Material Adverse
Effect on the Spinco Business or Spinco.  The conduct of the Spinco Business as
currently conducted does not and will not conflict in any way with any seismic
data license, patent, patent right, license, trademark, trademark right, trade
name, trade name right, copyright, service mark, trade secret, know-how or other
proprietary rights or information of any third party that, individually or in
the aggregate, would have a Material Adverse Effect on the Spinco Business or
Spinco.

 

Section 4.15           Material Contracts.

 


(A)           SECTION 4.15 OF THE SPINCO DISCLOSURE SCHEDULE SETS FORTH ALL
CONTRACTS, OTHER THAN BENEFIT PLANS MAINTAINED BY FOREST, SPINCO BENEFIT PLANS
AND OIL AND GAS LEASES AND ASSIGNMENTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS, TO WHICH FOREST OR ANY OF ITS SUBSIDIARIES IS A PARTY RELATING TO THE
SPINCO BUSINESS OR TO WHICH SPINCO OR ANY SPINCO SUBSIDIARY IS A PARTY
(I) RELATING TO INDEBTEDNESS FOR BORROWED MONEY, (II) THAT IS A “MATERIAL
CONTRACT” (AS SUCH TERM IS DEFINED IN ITEM 601(B)(10) OF REGULATION S-K OF THE
SEC), (III) THAT OBLIGATES FOREST OR SPINCO OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES TO MAKE ANY PAYMENTS OR ISSUE OR PAY ANYTHING OF VALUE TO ANY
DIRECTOR, OFFICER, EMPLOYEE OR CONSULTANT, (IV) THAT LIMIT OR PURPORT TO LIMIT
THE ABILITY OF FOREST OR SPINCO OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO
COMPETE IN THE U.S. DOMESTIC OIL AND GAS EXPLORATION, PRODUCTION AND MARKETING
BUSINESS WITH ANY PERSON IN ANY GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME,
(V) THAT INCLUDES ANY MATERIAL INDEMNIFICATION, CONTRIBUTION OR GUARANTEE
OBLIGATIONS (OTHER THAN SUCH OBLIGATIONS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS IN OFFSHORE OIL AND GAS OPERATIONS), (VI) THAT RELATE TO CAPITAL
EXPENDITURES INVOLVING TOTAL PAYMENTS OF MORE THAN $1 MILLION, (VII) REQUIRING
ANNUAL OR REMAINING PAYMENTS IN EXCESS OF $1 MILLION AFTER THE DATE HEREOF,
(VIII) THAT IS A SEISMIC LICENSE AGREEMENT OR RIG OR DRILLING CONTRACT,
(IX) THAT IS A FIXED PRICE COMMODITY SALES AGREEMENT WITH A REMAINING TERM OF
MORE THAN 60 DAYS, (X) THAT IS A MATERIAL CONTRACT RELATING TO ANY OF THE
PROPERTIES SPECIFIED IN SECTION 4.15 OF THE SPINCO DISCLOSURE SCHEDULE OR
(XI) THAT OBLIGATES FOREST OR SPINCO OR ANY OF THEIR SUBSIDIARIES TO PROVIDE
FUNDS TO, OR MAKE ANY INVESTMENT (IN THE FORM OF A LOAN, CAPITAL CONTRIBUTION OR
OTHERWISE) IN, ANY OTHER PERSON.  NEITHER FOREST NOR SPINCO, NOR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, HAS RECEIVED NOTICE THAT ANY  PARTY TO ANY SUCH
CONTRACT IS IN DEFAULT, AND EACH SUCH CONTRACT (X) IS FREELY ASSIGNABLE TO
SPINCO WITHOUT PENALTY OR OTHER ADVERSE CONSEQUENCES AND (Y) UPON CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT PENALTY OR OTHER
ADVERSE CONSEQUENCE (OTHER THAN THE TERMINATION OR EXPIRATION THEREOF IN
ACCORDANCE WITH ITS TERMS, FOR REASONS OTHER THAN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS).


 


(B)           NEITHER FOREST, SPINCO NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS
IN DEFAULT IN ANY RESPECT UNDER ANY CONTRACT TO WHICH IT IS A PARTY OR BY WHICH
IT OR ANY OF ITS PROPERTIES OR ASSETS IS BOUND, WHICH DEFAULT, INDIVIDUALLY OR
IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE SPINCO BUSINESS OR
SPINCO, AND THERE HAS NOT OCCURRED ANY EVENT THAT, WITH THE LAPSE OF TIME OR THE
GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT.


 


28

--------------------------------------------------------------------------------



 

Section 4.16           Brokers or Finders.  No agent, broker, investment banker,
financial advisor or other similar Person is or will be entitled, by reason of
any agreement, act or statement by Forest, Spinco or any of their respective
Subsidiaries, directors, officers or employees, to any financial advisory,
broker’s, finder’s or similar fee or commission, to reimbursement of expenses or
to indemnification or contribution in connection with any of the transactions
contemplated by this Agreement or any other Transaction Agreement.

 

Section 4.17           Certain Board Findings.  The Board of Directors of each
of Forest and Spinco, by unanimous written consent or at a meeting duly called
and held, has approved this Agreement and each other Transaction Agreement.

 

Section 4.18           Vote Required.  The only vote of stockholders of Forest
or Spinco required under any of the NYBCL, DGCL, NYSE rules, Forest’s
Certificate of Incorporation or Bylaws or Spinco’s Certificate of Incorporation
or Bylaws to approve the transactions contemplated by this Agreement and each
other Transaction Agreement is the affirmative vote of the sole holder of the
outstanding shares of Spinco Common Stock prior to the Distribution Date.  Such
affirmative vote has been obtained on or prior to the date hereof.

 

Section 4.19           Stockholder Approval.  As of the date hereof, the sole
stockholder of Spinco is Forest.  On the date of this Agreement Forest shall
deliver to Spinco a written consent of Spinco’s sole stockholder in compliance
with Section 228 of the DGCL with respect to all aspects of this Agreement and
the other Transaction Agreements and the transactions contemplated hereby and
thereby which require the consent of Spinco’s stockholders under the DGCL, NYSE
rules, Spinco’s Certificate of Incorporation or Spinco’s Bylaws.  The approval
of Forest’s shareholders is not required to effect the transactions contemplated
by the Distribution Agreement, this Agreement or any other Transaction
Agreement.  Upon delivery of such written consent, the approval of Spinco’s
stockholders after the Distribution Date will not be required to effect the
transactions contemplated by this Agreement, including the Merger, unless this
Agreement is amended in accordance with Section 251(d) of the DGCL after the
Distribution Date and such approval is required, solely as a result of such
amendment, under the DGCL, NYSE rules, Spinco’s Certificate of Incorporation or
Spinco’s Bylaws or by the IRS.

 

Section 4.20           Certain Payments.  Except as contemplated by the
Transaction Agreements, no Spinco Benefit Plan or employment arrangement, no
similar plan or arrangement sponsored or maintained by Forest in which any
Spinco Employee is a participant and no contractual arrangement between Spinco
and any third party exists that could result in the payment to any current,
former or future director, officer, stockholder or employee of Spinco or any of
its Subsidiaries, or of any entity the assets or capital stock of which have
been acquired by Spinco or a Spinco Subsidiary, of any money or other property
or rights or accelerate or provide any other rights or benefits to any such
individual as a result of the consummation of the transactions contemplated by
the Transaction Agreements (including the Distribution), whether or not (a) such
payment, acceleration or provision would constitute a “parachute payment”
(within the meaning of Section 280G of the Code), or (b) some other subsequent
action or event would be required to cause such payment, acceleration or
provision to be triggered.

 

Section 4.21           Assets.  As of the date hereof, Forest, a Subsidiary of
Forest, Spinco or a Spinco Subsidiary has, and as of the Effective Time, Spinco
or a Spinco Subsidiary will have,

 

29

--------------------------------------------------------------------------------


 

good and marketable title to all oil and gas properties forming the basis for
the reserves reflected in the Spinco Reserve Report as attributable to interests
owned by Spinco or any Spinco Subsidiary and, as of the date hereof, Forest, a
Subsidiary of Forest, Spinco or a Spinco Subsidiary has, and as of the Effective
Time, Spinco or a Spinco Subsidiary will have, good and valid title to or valid
leasehold interests or other contractual rights in, all other Spinco Assets,
with respect to both the oil and gas properties and all other Spinco Assets,
free and clear of all mortgages, deeds of trust, liens, security interests,
pledges, leases, conditional sale contracts, claims, charges, liabilities,
obligations, privileges, easements, rights of way, limitations, reservations,
restrictions, options, rights of first refusal and other encumbrances of every
kind (“Liens”) except for Permitted Liens and Liens associated with obligations
reflected in the Spinco Reserve Report.  The oil and gas leases and other
agreements that provide Forest and its Subsidiaries, and that as of the
Effective Time will provide Spinco and its Subsidiaries, with operating rights
in the oil and gas properties reflected in the Spinco Reserve Report are legal,
valid and binding and in full force and effect, the rentals, royalties and other
payments due thereunder have been properly paid and, to Forest’s and Spinco’s
Knowledge, there is no existing default (or event that, with notice or lapse of
time or both, would become a default) under any of such oil and gas leases or
other agreements, except as would not, individually or in the aggregate, have a
Material Adverse Effect on the Spinco Business or Spinco.  Each of Spinco and
Forest and their respective Subsidiaries (as the case may be) has maintained all
the Spinco Assets owned on the date hereof in working order and operating
condition, subject only to ordinary wear and tear.  The Spinco Assets constitute
all the assets, properties and rights related to or required for the conduct of
the Spinco Business as currently conducted, except for the services to be
provided pursuant to the Transition Services Agreement.  The Spinco Assets
include all properties reflected in the Spinco Reserve Report.

 

Section 4.22           Loans.  There are no outstanding loans made to any Person
by Forest, Spinco or any of their respective Subsidiaries that are or will be
Spinco Assets.

 

Section 4.23           Oil and Gas Reserves.  Forest has furnished to the
Company reserve reports prepared by Forest containing estimates of the oil and
gas reserves, as of December 31, 2004 and June 30, 2005 (collectively, the
“Spinco Reserve Report”), that will be owned by Spinco and the Spinco
Subsidiaries upon completion of the Contribution.  The factual, non-interpretive
data on which the Spinco Reserve Report was based for purposes of estimating the
oil and gas reserves set forth therein was accurate in all material respects,
and to the Knowledge of Forest no errors in such information existed at the time
such information was provided.  The Spinco Reserve Report conforms to the
guidelines with respect thereto of the SEC.  Except for changes (including
changes in hydrocarbon commodity prices) generally affecting the oil and gas
industry and normal depletion by production, there has been no change in respect
of the matters addressed in the Spinco Reserve Report that would reasonably be
expected to have a Material Adverse Effect on the Spinco Business or Spinco. 
Since January 1, 2003 all wells included in the Spinco Assets have been drilled
and (if completed) completed, operated and produced in compliance in all
respects with applicable oil and gas leases and applicable laws, except where
any such failure or violation would not have a Material Adverse Effect on
Spinco, the Spinco Assets or the Spinco Business.  To the Knowledge of Forest
and Spinco, there are no wells included in the Spinco Assets that Forest, Spinco
or any of their respective Subsidiaries are (i) currently obligated by
applicable law or Contract to plug and abandon, or (ii) obligated by applicable
law or Contract to plug and abandon with the lapse of

 

30

--------------------------------------------------------------------------------


 

time or notice or both because the well is not currently capable of producing in
commercial quantities.  No Person has any call on, option to purchase or similar
rights with respect to the production of hydrocarbons attributable to the Spinco
Assets, except any such call, option or similar right at market prices.  Except
for gas imbalances between Forest, Spinco or any of their respective
Subsidiaries and any third party working interest owners, marketers or pipelines
relative to the Spinco Assets that have accrued since June 30, 2005, neither
Forest, Spinco nor any of their respective Subsidiaries is obligated by any gas
prepayment arrangement or by any “take-or-pay” requirement, advance payment or
other similar arrangement to deliver any gas at a future time without then or
thereafter receiving payment therefor.  With respect to any oil and gas
interests comprising Spinco Assets that are not operated by Forest, Spinco or
any of their respective Subsidiaries, Forest and Spinco make the representations
and warranties set forth in this Section 4.23 only to Forest’s and Spinco’s
Knowledge.

 

Section 4.24           Derivative Transactions.  Neither Forest nor Spinco nor
any of their respective Subsidiaries has entered into any Derivative Transaction
pursuant to which Spinco, any Spinco Subsidiary or the Spinco Business has or
will have a continuing financial liability or obligation.  All Derivative
Transactions entered into by Forest, Spinco or any of their respective
Subsidiaries that are currently open and pursuant to which Spinco, any Spinco
Subsidiary or the Spinco Business has or will have a continuing financial
liability or obligation were entered into in material compliance with applicable
rules, regulations and policies of all regulatory authorities.

 

Section 4.25           No Other Representations and Warranties.  Except for the
representations and warranties contained in Article III and in this Article IV
and except for any representations and warranties specifically set forth in the
other Transaction Agreements, the Company acknowledges that neither Forest nor
Spinco nor any other Person makes any express or implied representation or
warranty with respect to Spinco or its Subsidiaries, the Spinco Business or
otherwise or with respect to any other information provided to the Company,
whether on behalf of Forest, Spinco or such other Persons, including as to (i)
merchantability or fitness for any particular use or purpose, (ii) the use of
the Spinco Assets and the assets of the Spinco Business and the operation of the
Spinco Business after the Closing in any manner or (iii) the success or
profitability of the ownership, use or operation of the Spinco Business after
the Closing.  Neither Forest, Spinco nor any other Person will have or be
subject to any liability or indemnification obligation to the Company or any
other Person to the extent resulting from the distribution to the Company, or
the Company’s use of, any information related to the Spinco Business and any
other information, document or material made available to the Company in certain
“data rooms,” management presentations or in any other form in connection with
the transactions contemplated by this Agreement and the other Transaction
Agreements.

 


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

Except as set forth in the Company Disclosure Schedule (with specific reference
to the particular Section of this Agreement to which the information set forth
in such disclosure schedule relates; provided, that any information set forth in
one section of the Company

 

31

--------------------------------------------------------------------------------


 

Disclosure Schedule shall be deemed to apply to each other Section thereof to
which it is relevant), the Company represents and warrants to Forest and Spinco
as follows:

 

Section 5.1             Organization, Qualification.  Each of the Company and
Merger Sub is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as presently conducted and is duly qualified and licensed to do
business and is in good standing in each jurisdiction in which the ownership or
leasing of its property or the conduct of its business requires such
qualification, except for jurisdictions in which the failure to be so qualified
or to be in good standing, individually or in the aggregate, would not have a
Material Adverse Effect on the Company.  The copies of the Company’s Second
Amended and Restated Certificate of Incorporation and Fourth Amended and
Restated Bylaws in existence on the date hereof included as part of Section 5.1
of the Company Disclosure Schedule are complete and correct and in full force
and effect on the date hereof.  The Company is not in violation of any of the
provisions of its Second Amended and Restated Certificate of Incorporation or
Fourth Amended and Restated Bylaws.  All of the Company Subsidiaries and their
respective jurisdictions of incorporation or organization (together with a
designation of those Subsidiaries constituting Significant Subsidiaries of the
Company) are identified in Section 5.1 of the Company Disclosure Schedule. 
Merger Sub was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement, has engaged in no other business activities and
has conducted its operations only as contemplated by this Agreement.

 

Section 5.2             Capital Stock and Other Matters.  The authorized capital
stock of the Company consists of 70,000,000 shares of Company Common Stock and
20,000,000 shares of Company Preferred Stock.  At the close of business on
September 9, 2005, (i) 35,615,400 shares of Company Common Stock were issued and
outstanding, including 2,267,270 shares of restricted stock issued to employees
pursuant to the Company’s Equity Participation Plan, and 2,000,000 shares of
Company Common Stock were reserved for issuance as restricted stock or upon the
exercise of stock options granted or that may be granted under the Company’s
Stock Incentive Plan, and none of such shares have been issued as restricted
stock and 807,960 of such shares are subject to stock options that have been
granted to employees and directors; (ii) no shares of Company Common Stock were
held by the Company in its treasury or by its Subsidiaries; (iii) no shares of
Company Preferred Stock were issued and outstanding; and (iv) no bonds,
debentures, notes or other indebtedness of the Company or any of its
Subsidiaries having the right to vote (or convertible into securities having the
right to vote) on any matters on which holders of shares of capital stock of the
Company may vote (“Company Voting Debt”) were issued or outstanding.  All of the
issued and outstanding shares of Company Common Stock are validly issued, fully
paid and nonassessable and are not subject to preemptive rights.  Except as set
forth in this Section 5.2, there are no outstanding (i) shares of Company Common
Stock, Company Voting Debt or other voting securities of the Company,
(ii) securities of the Company or any of its Subsidiaries convertible into or
exchangeable for shares of capital stock, Company Voting Debt or other voting
securities of the Company or (iii) except as specified in Section 2.9, options,
warrants, calls, rights (including preemptive rights), commitments or other
Contracts (other than certain Transaction Agreements) to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound obligating the Company or any of its Subsidiaries to
issue, deliver, sell, purchase, redeem or acquire, or

 

32

--------------------------------------------------------------------------------


 

cause to be issued, delivered, sold, purchased, redeemed or acquired, or
otherwise relating to, shares of capital stock of the Company or any of its
Subsidiaries or any Company Voting Debt or other voting securities of the
Company or any of its Subsidiaries or obligating the Company or any Company
Subsidiary to grant, extend or enter into any such option, warrant, call, right,
commitment or Contract.  There are no stockholder agreements, voting trusts or
other Contracts to which the Company is a party or by which it is bound relating
to the voting or transfer of any shares of capital stock of the Company.  The
authorized capital stock of Merger Sub consists of 1,000 shares of common stock,
par value $.0001 per share, all of which are owned by the Company.  Each
outstanding share of capital stock of Merger Sub is duly authorized, validly
issued, fully paid and nonassessable and each such share owned by the Company is
free and clear of all security interests, liens, claims, pledges, options,
rights of first refusal, agreements, limitations on the voting rights of the
Company or such Company Subsidiary, charges and other encumbrances of any nature
whatsoever.

 

Section 5.3             Corporate Authority; No Violation.  The Company has the
corporate power and authority to enter into this Agreement and, subject to
obtaining the Requisite Approval, to carry out its obligations hereunder.  The
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of the Company, subject to
obtaining the Requisite Approval, and no other corporate proceedings are
necessary to consummate the Merger.  Merger Sub has the corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder.  The execution, delivery and performance by Merger Sub of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of Merger Sub. 
This Agreement has been duly executed and delivered by Merger Sub and, assuming
the due authorization, execution and delivery by Forest and Spinco, constitutes
a legal, valid and binding agreement of Merger Sub, enforceable against Merger
Sub in accordance with its terms (except insofar as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, or by principles governing
the availability of equitable remedies).  This Agreement has been duly executed
and delivered by the Company and, assuming the due authorization, execution and
delivery by Forest and Spinco, constitutes a legal, valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms
(except insofar as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting creditors’ rights generally, or by principles governing the
availability of equitable remedies).  Merger Sub is not a party to any Contract
except this Agreement, and has no obligations or liabilities except under this
Agreement and costs incidental to its incorporation in the State of Delaware. 
Except for matters expressly contemplated by this Agreement and except for such
matters described in clauses (b), (c) and (d) below as would not, individually
or in the aggregate, have a Material Adverse Effect on the Company, neither the
execution and delivery by the Company and Merger Sub of this Agreement, nor the
consummation by the Company and Merger Sub of the transactions contemplated
hereby and the performance by the Company and Merger Sub of this Agreement will
(a) violate or conflict with any provision of the Company’s Second Amended and
Restated Certificate of Incorporation or Fourth Amended and Restated Bylaws or
any provision of Merger Sub’s Certificate of Incorporation or Bylaws;
(b) require any consent, approval, authorization or permit of, registration,
declaration or filing with, or notification to, any Governmental Authority or
any other Person; (c) result in any breach of or

 

33

--------------------------------------------------------------------------------


 

constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, or give to others any right of termination,
cancellation, amendment or acceleration of any obligation or the loss of any
benefit under any Contract to which the Company or any of its Subsidiaries is a
party, or by which the Company or any of its Subsidiaries or any of their
respective assets or properties is bound or affected; (d) result in the creation
of a lien, pledge, security interest, claim or other encumbrance on any of the
issued and outstanding shares of Company Common Stock or on any of the assets of
the Company or its Subsidiaries pursuant to any Contract to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or any of the assets of the Company or its Subsidiaries is bound or
affected; or (e) violate or conflict with any Order, law, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, or any of the
properties, businesses or assets of any of the foregoing.  Section 5.3 of the
Company Disclosure Schedule identifies all material consents, approvals and
authorizations of any Governmental Authority that are legally required to be
obtained by the Company for the consummation of the transactions contemplated by
this Agreement.

 

Section 5.4             Company Financial Statements; Liabilities.  The Company
has previously made available to Forest complete and correct copies of audited
consolidated financial statements for the Company as of and for the years ended
December 31, 2004, 2003 and 2002, and unaudited consolidated interim financial
statements for the Company as of and for the three-month periods ended March 31,
2005 and June 30, 2005 (including any related notes and schedules thereto, the
“Company Financial Statements”).  The Company Financial Statements fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of the respective dates thereof and the results of
operations and changes in financial position or other information included
therein for the respective periods or as of the respective dates then ended, in
each case except as otherwise noted therein and subject, where appropriate, to
normal year-end audit adjustments, in each case in accordance with past practice
and GAAP, consistently applied, during the periods involved (except as otherwise
stated therein).  Except as set forth in the Company Financial Statements, the
Company and its Subsidiaries do not have any liability or obligation (whether
accrued, absolute, contingent or otherwise) of a nature or character required to
be reflected in the consolidated balance sheet of the Company or in the
footnotes thereto, in each case prepared in conformity with GAAP, other than
(i) liabilities incurred in the ordinary course of business since June 30, 2005,
(ii) liabilities that individually or in the aggregate, would not have a
Material Adverse Effect on the Company and (iii) liabilities and obligations
under the Transaction Agreements.

 

Section 5.5             Absence of Certain Changes or Events.  Except as
specifically contemplated by this Agreement, since June 30, 2005, each of the
Company and its Subsidiaries has conducted its business only in the ordinary
course and in a manner consistent with past practice, and, since such date,
there has not been, occurred or arisen any change, or any event (including any
damage, destruction or loss whether or not covered by insurance), condition or
state of facts of any character that, individually or in the aggregate, would
have a Material Adverse Effect on the Company, whether or not arising in the
ordinary course of business.

 

34

--------------------------------------------------------------------------------


 

Section 5.6             Investigations; Litigation.

 


(A)           TO THE COMPANY’S KNOWLEDGE, NO INVESTIGATION OR REVIEW BY ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
PENDING OR THREATENED, NOR HAS ANY GOVERNMENTAL AUTHORITY INDICATED TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES AN INTENTION TO CONDUCT THE SAME.


 


(B)           THERE IS NO ACTION PENDING OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES AT LAW OR
IN EQUITY, OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR, THAT, (I) IF
ADVERSELY DETERMINED, INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY OR (II) SEEKS TO DELAY OR PREVENT THE CONSUMMATION
OF THE MERGER OR ANY OTHER TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  THERE IS
NO ORDER OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR OUTSTANDING AGAINST THE
COMPANY OR ANY COMPANY SUBSIDIARY OR WITH RESPECT TO ANY OF THEIR PROPERTIES OR
ASSETS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY.


 

Section 5.7             Licenses; Compliance with Laws.  The Company and its
Subsidiaries hold all Licenses that are required for the conduct of the
businesses of the Company and its Subsidiaries, taken as a whole, as presently
conducted, except such Licenses for which the failure to so hold, individually
or in the aggregate, would not have a Material Adverse Effect on the Company. 
The Company and its Subsidiaries are in compliance with the terms of all such
Licenses so held, except where the failure so to comply, individually or in the
aggregate, would not have a Material Adverse Effect on the Company.  No
suspension or cancellation of any of the Company’s Licenses is pending or, to
the Company’s Knowledge, threatened, except where the failure to have, or the
suspension or cancellation of, any of the Company’s Licenses would not have a
Material Adverse Effect on the Company.  Except with respect to Environmental
Laws, ERISA and laws relating to Taxes, the Company and its Subsidiaries are in
compliance with all, and have received no notice of any violation (as yet
unremedied) of any, laws, ordinances or regulations of any Governmental
Authority applicable to any of them or their respective operations, except for
such instances of noncompliance which, individually or in the aggregate, would
not have a Material Adverse Effect on the Company.

 

Section 5.8             Proxy Statement/Prospectus; Registration Statements. 
None of the information regarding the Company or its Subsidiaries or the
transactions contemplated by this Agreement provided by the Company specifically
for inclusion in the Proxy Statement/Prospectus or the Registration Statements
will, in the case of the definitive Proxy Statement/Prospectus or any amendment
or supplement thereto, at the time of the mailing of the definitive Proxy
Statement/Prospectus and any amendment or supplement thereto and at the time of
the Company Stockholders Meeting, or, in the case of each Registration
Statement, at the time it becomes effective, at the time of the Company
Stockholders Meeting, at the Distribution Date and at the Effective Time,
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.  The Registration Statements (other than the Registration Statement
on Form 10) will comply in all material respects with the provisions of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations thereunder, except that no representation is made by the Company
with respect to information provided by Forest and Spinco specifically for
inclusion in the

 

35

--------------------------------------------------------------------------------


 

Registration Statements.  All factual information (excluding estimates and
projections) previously furnished by the Company to Forest relating to the
Company or its business was (taken as a whole, including disclosures set forth
in the Company’s Registration Statement on Form S-1 filed with the SEC, as
amended) true and correct in all material respects on the date on which such
information was furnished and did not contain any untrue statement of a material
fact or omit to state a material fact relevant to the consummation of the
transactions contemplated by this Agreement or necessary to make the statements
contained therein not misleading.

 

Section 5.9             Information Supplied.  All documents that the Company is
responsible for filing with any Governmental Authority in connection with the
transactions contemplated hereby or by any other Transaction Agreement will
comply in all material respects with the provisions of applicable law.

 

Section 5.10           Environmental Matters.  Except as would not, individually
or in the aggregate, have a Material Adverse Effect on the Company:

 

(I)            EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS OBTAINED ALL
ENVIRONMENTAL PERMITS REQUIRED FOR THE CONDUCT AND OPERATION OF ITS BUSINESS AND
IS IN COMPLIANCE AND AT ALL TIMES HAS BEEN IN COMPLIANCE WITH THE TERMS AND
CONDITIONS CONTAINED IN ITS ENVIRONMENTAL PERMITS, AND IS, AND FOR THE PAST ONE
YEAR HAS BEEN, IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS;

 

(II)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY
ENVIRONMENTAL INDEMNIFICATION OBLIGATION REGARDING BUSINESSES CURRENTLY OPERATED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR REGARDING PROPERTIES CURRENTLY
OWNED OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES;

 

(III)          TO THE COMPANY’S KNOWLEDGE THERE IS NO CONDITION ON, AT, UNDER OR
RELATED TO ANY PROPERTY (INCLUDING ANY RELEASE OF A HAZARDOUS MATERIAL INTO THE
AIR, SOIL, SURFACE WATER, SEDIMENT OR GROUND WATER AT, UNDER OR MIGRATING TO OR
FROM SUCH PROPERTY) CURRENTLY OWNED, LEASED OR USED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR CREATED BY THE COMPANY’S OR ANY OF THE COMPANY SUBSIDIARY’S
OPERATIONS THAT WOULD CREATE LIABILITY FOR THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER APPLICABLE ENVIRONMENTAL LAWS AND, TO THE COMPANY’S
KNOWLEDGE, THE FOREGOING REPRESENTATION IS TRUE AND CORRECT WITH REGARD TO
PROPERTY FORMERLY OWNED, LEASED OR USED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES;

 

(IV)          THERE ARE NO PAST OR PRESENT ACTIONS, ACTIVITIES, CIRCUMSTANCES,
CONDITIONS, EVENTS OR INCIDENTS (INCLUDING THE RELEASE, EMISSION, DISCHARGE,
PRESENCE OR DISPOSAL OF ANY HAZARDOUS MATERIAL) THAT FORM OR ARE REASONABLY
LIKELY TO FORM THE BASIS OF A CLAIM AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES UNDER ENVIRONMENTAL LAWS, INCLUDING ANY CLAIMS BASED ON THE ALLEGED
EXPOSURE OF ANY PERSON OR PROPERTY TO ANY HAZARDOUS MATERIAL;

 

(V)           THE COMPANY HAS MADE AVAILABLE TO SPINCO AND FOREST ALL MATERIAL
SITE ASSESSMENTS, COMPLIANCE AUDITS, AND OTHER SIMILAR STUDIES PREPARED SINCE
JANUARY 1, 2002 IN THE COMPANY’S POSSESSION OR CUSTODY RELATING TO (A) THE
ENVIRONMENTAL CONDITIONS ON, UNDER OR ABOUT THE PROPERTIES OR ASSETS CURRENTLY
OWNED, LEASED, OPERATED OR USED BY THE

 

36

--------------------------------------------------------------------------------


 

COMPANY, ANY OF ITS SUBSIDIARIES OR ANY PREDECESSOR IN INTEREST THERETO AND
(B) ANY HAZARDOUS MATERIALS USED, MANAGED, HANDLED, TRANSPORTED, TREATED,
GENERATED, STORED, DISCHARGED, EMITTED, OR OTHERWISE RELEASED BY THE COMPANY,
ANY OF ITS SUBSIDIARIES OR, TO THE COMPANY’S KNOWLEDGE, ANY OTHER PERSON, ON,
UNDER, ABOUT OR FROM ANY OF THE PROPERTIES CURRENTLY OWNED OR LEASED BY, OR
OTHERWISE IN CONNECTION WITH THE USE OR OPERATION OF ANY OF THE PROPERTIES OWNED
OR LEASED BY, OR OTHERWISE IN CONNECTION WITH THE USE OR OPERATION OF ANY OF THE
PROPERTIES AND ASSETS OF, THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR THEIR
RESPECTIVE BUSINESSES AND OPERATIONS;

 

(VI)          SINCE JANUARY 1, 2002, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY COMMUNICATION THAT HAS NOT BEEN RESOLVED, WHETHER
FROM A GOVERNMENTAL AUTHORITY, CITIZEN’S GROUP, EMPLOYEE OR OTHERWISE, ALLEGING
THAT IT IS LIABLE UNDER, OR NOT IN COMPLIANCE WITH, ANY ENVIRONMENTAL LAW; AND

 

(VII)         TO THE COMPANY’S KNOWLEDGE, THERE IS NO REQUIREMENT ANTICIPATED OR
FORMALLY PROPOSED FOR NOTICE, COMMENT, ADOPTION OR IMPLEMENTATION UNDER ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT ISSUED PURSUANT THERETO THAT IS
REASONABLY EXPECTED TO RESULT IN LIABILITY OR MATERIAL INCREASES IN EITHER
CAPITAL OR OPERATING COSTS FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 


(B)           INSOFAR AS THE REPRESENTATIONS SET FORTH IN SUBSECTIONS (A)(I),
(A)(II), (A)(III), (A)(IV) AND (A)(VII) RELATE TO ASSETS OF THE COMPANY OPERATED
BY A PERSON OTHER THAN THE COMPANY OR ANY OF ITS SUBSIDIARIES, SUCH
REPRESENTATIONS ARE GIVEN ONLY TO THE KNOWLEDGE OF THE COMPANY.


 

Section 5.11           Tax Matters.

 


(A)           (I) ALL MATERIAL TAX RETURNS RELATING TO THE COMPANY AND THE
COMPANY SUBSIDIARIES REQUIRED TO BE FILED HAVE BEEN DULY AND TIMELY FILED,
(II) ALL SUCH TAX RETURNS ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS, (III) ALL TAXES SHOWN AS DUE AND PAYABLE ON SUCH TAX RETURNS, RELATING
TO THE COMPANY OR ANY COMPANY SUBSIDIARY REQUIRED TO BE PAID, HAVE BEEN DULY AND
TIMELY PAID, (IV) NO ADJUSTMENT RELATING TO SUCH TAX RETURNS HAS BEEN PROPOSED
IN WRITING BY ANY GOVERNMENTAL AUTHORITY, (V) ALL MATERIAL TAXES RELATING TO THE
COMPANY AND THE COMPANY SUBSIDIARIES FOR ANY TAXABLE PERIOD (OR A PORTION
THEREOF) BEGINNING ON OR PRIOR TO THE DATE OF THE CLOSING (WHICH ARE NOT YET DUE
AND PAYABLE) HAVE BEEN PROPERLY RESERVED FOR IN THE BOOKS AND RECORDS OF THE
COMPANY WHETHER OR NOT SHOWN AS BEING DUE ON ANY TAX RETURN, AND (VI) THE
COMPANY AND THE COMPANY SUBSIDIARIES HAVE DULY AND TIMELY WITHHELD ALL MATERIAL
TAXES REQUIRED TO BE WITHHELD AND SUCH WITHHELD TAXES HAVE BEEN EITHER DULY AND
TIMELY PAID TO THE PROPER GOVERNMENTAL AUTHORITY OR PROPERLY SET ASIDE IN
ACCOUNTS FOR SUCH PURPOSE AND WILL BE DULY AND TIMELY PAID TO THE PROPER
GOVERNMENTAL AUTHORITY.


 


(B)           NO WRITTEN AGREEMENT OR OTHER WRITTEN DOCUMENT WAIVING OR
EXTENDING, OR HAVING THE EFFECT OF WAIVING OR EXTENDING, THE STATUTE OF
LIMITATIONS OR THE PERIOD OF ASSESSMENT OR COLLECTION OF ANY TAXES RELATING TO
THE COMPANY OR ANY COMPANY SUBSIDIARY AND NO POWER OF ATTORNEY WITH RESPECT TO
ANY SUCH TAXES, IN EACH CASE THAT IS CURRENTLY OUTSTANDING AND IN EFFECT, HAS
BEEN FILED OR ENTERED INTO WITH ANY GOVERNMENTAL AUTHORITY.


 


37

--------------------------------------------------------------------------------



 


(C)           (I) NO AUDITS OR OTHER ADMINISTRATIVE PROCEEDINGS OR COURT
PROCEEDINGS ARE PRESENTLY PENDING WITH REGARD TO ANY TAXES OR TAX RETURN OF THE
COMPANY OR ANY COMPANY SUBSIDIARY AS TO WHICH ANY TAXING AUTHORITY HAS ASSERTED
IN WRITING ANY CLAIM WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY, AND (II) NO GOVERNMENTAL AUTHORITY HAS ASSERTED
IN WRITING ANY DEFICIENCY OR CLAIM FOR TAXES (INCLUDING ANY ADJUSTMENT TO TAXES)
WITH RESPECT TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY MAY BE LIABLE WITH
RESPECT TO INCOME OR ANY OTHER MATERIAL TAX WHICH HAS NOT BEEN FULLY PAID OR
FINALLY SETTLED.


 


(D)           NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY (I) IS A PARTY TO
OR BOUND BY OR HAS ANY OBLIGATION OR LIABILITY UNDER ANY WRITTEN TAX SEPARATION,
SHARING OR SIMILAR AGREEMENT OR ARRANGEMENT, (II) IS OR HAS BEEN A MEMBER OF ANY
CONSOLIDATED, COMBINED OR UNITARY GROUP FOR PURPOSES OF FILING TAX RETURNS OR
PAYING TAXES, (III) HAS ENTERED INTO A CLOSING AGREEMENT PURSUANT TO
SECTION 7121 OF THE CODE, OR ANY PREDECESSOR PROVISION OR ANY SIMILAR PROVISION
OF STATE OR LOCAL LAW, (IV) IS REQUIRED TO INCLUDE IN INCOME ANY AMOUNT IN
RESPECT OF AN ADJUSTMENT PURSUANT TO SECTION 481 OF THE CODE BY REASON OF A
CHANGE IN ACCOUNTING METHOD, OR (V) HAS FILED ANY CONSENTS UNDER SECTION 341(F)
OF THE CODE.


 


(E)           NONE OF THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE
SUBJECT TO ANY TAX LIEN (OTHER THAN LIENS FOR TAXES THAT ARE NOT YET DUE OR THAT
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WHICH HAVE BEEN
PROPERLY RESERVED FOR IN THE BOOKS AND RECORDS OF THE COMPANY).


 


(F)            TO THE COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS
AFFILIATES HAS TAKEN OR AGREED TO TAKE ANY ACTION THAT WOULD PREVENT THE MERGER
FROM CONSTITUTING A TRANSACTION QUALIFYING UNDER SECTION 368(A) OF THE CODE. 
THE COMPANY IS NOT AWARE OF ANY AGREEMENT, PLAN OR OTHER CIRCUMSTANCE THAT WOULD
PREVENT THE MERGER FROM QUALIFYING UNDER SECTION 368(A) OF THE CODE.


 


(G)           NONE OF THE ASSETS OF THE COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES ARE TAX-EXEMPT USE PROPERTY WITHIN THE MEANING OF SECTION 168(H) OF
THE CODE.


 


(H)           NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS CONSUMMATED,
HAS PARTICIPATED IN OR IS CURRENTLY PARTICIPATING IN ANY TRANSACTION WHICH WAS
OR IS A LISTED TRANSACTION AS DEFINED IN TREASURY REGULATION SECTION
1.6011-4(B)(2).


 

Section 5.12           Benefit Plans.

 


(A)           SECTION 5.12(A) OF THE COMPANY DISCLOSURE SCHEDULE LISTS EACH
“EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF ERISA), AND ALL OTHER
EMPLOYEE BENEFIT, BONUS, INCENTIVE, DEFERRED COMPENSATION, STOCK OPTION (OR
OTHER EQUITY-BASED), SEVERANCE, CHANGE IN CONTROL, WELFARE (INCLUDING
POST-RETIREMENT MEDICAL AND LIFE INSURANCE), VACATION, RETENTION AND FRINGE
BENEFIT PLANS, WHETHER OR NOT SUBJECT TO ERISA AND WHETHER WRITTEN OR ORAL,
SPONSORED, MAINTAINED OR CONTRIBUTED TO OR REQUIRED TO BE CONTRIBUTED TO BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY FOR THE BENEFIT OF ANY PERSON WHO IS CURRENTLY, HAS BEEN
OR, PRIOR TO THE EFFECTIVE TIME, IS EXPECTED TO BECOME AN EMPLOYEE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES (A “COMPANY EMPLOYEE”) (THE “COMPANY


 


38

--------------------------------------------------------------------------------



 


BENEFIT PLANS”).  NEITHER THE COMPANY, ANY OF ITS SUBSIDIARIES NOR ANY ERISA
AFFILIATE OF ANY OF THEM HAS ANY COMMITMENT OR FORMAL PLAN, WHETHER LEGALLY
BINDING OR NOT, TO CREATE ANY ADDITIONAL EMPLOYEE BENEFIT PLAN OR MODIFY OR
CHANGE ANY EXISTING COMPANY BENEFIT PLAN THAT WOULD AFFECT ANY COMPANY
EMPLOYEE.  THE COMPANY HAS HERETOFORE DELIVERED OR MADE AVAILABLE TO FOREST AND
SPINCO TRUE AND COMPLETE COPIES OF EACH COMPANY BENEFIT PLAN AND ANY AMENDMENTS
THERETO (OR IF THE PLAN IS NOT A WRITTEN PLAN, A DESCRIPTION THEREOF), ANY
RELATED TRUST OR OTHER FUNDING VEHICLE, ANY REPORTS OR SUMMARIES REQUIRED UNDER
ERISA OR THE CODE FOR THE MOST RECENT REPORTING PERIOD AND THE MOST RECENT
DETERMINATION LETTER RECEIVED FROM THE IRS (IF ANY) WITH RESPECT TO EACH SUCH
PLAN INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE.


 


(B)           NO LIABILITY UNDER TITLE IV (INCLUDING SECTIONS 4069 AND 4212(C)
OF ERISA) OR SECTION 302 OF ERISA HAS BEEN INCURRED BY THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY ERISA AFFILIATE OF ANY OF THEM THAT HAS NOT BEEN SATISFIED
IN FULL, AND NO CONDITION EXISTS THAT PRESENTS A MATERIAL RISK TO THE COMPANY,
ANY OF ITS SUBSIDIARIES OR ANY ERISA AFFILIATE OF ANY OF THEM OF INCURRING ANY
SUCH LIABILITY, OTHER THAN LIABILITY FOR PREMIUMS DUE THE PBGC (WHICH PREMIUMS
HAVE BEEN PAID WHEN DUE).  NO COMPANY BENEFIT PLAN IS SUBJECT TO TITLE IV OF
ERISA, SECTION 302 OF ERISA OR SECTION 412 OF THE CODE.


 


(C)           NO COMPANY BENEFIT PLAN IS A “MULTIEMPLOYER PENSION PLAN,” AS
DEFINED IN SECTION 3(37) OF ERISA AND  NONE OF THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY ERISA AFFILIATE OF ANY OF THEM HAS MADE OR SUFFERED A
“COMPLETE WITHDRAWAL” OR A “PARTIAL WITHDRAWAL,” AS SUCH TERMS ARE RESPECTIVELY
DEFINED IN SECTIONS 4203 AND 4205 OF ERISA, WHICH HAS NOT BEEN SATISFIED IN
FULL.


 


(D)           EACH COMPANY BENEFIT PLAN HAS BEEN OPERATED AND ADMINISTERED IN
ALL MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS AND APPLICABLE LAW,
INCLUDING, BUT NOT LIMITED TO, ERISA AND THE CODE.  ALL CONTRIBUTIONS REQUIRED
TO BE MADE WITH RESPECT TO ANY COMPANY BENEFIT PLAN HAVE BEEN TIMELY MADE. 
THERE ARE NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED CLAIMS BY, ON
BEHALF OF OR AGAINST ANY OF THE COMPANY BENEFIT PLANS OR ANY ASSETS THEREOF,
OTHER THAN ROUTINE BENEFIT CLAIM MATTERS, THAT, IF ADVERSELY DETERMINED COULD,
INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL LIABILITY FOR THE COMPANY
OR ANY OF ITS SUBSIDIARIES AND NO MATTER IS PENDING (OTHER THAN ROUTINE
QUALIFICATION DETERMINATION FILINGS, COPIES OF WHICH HAVE BEEN FURNISHED TO
FOREST AND SPINCO OR WILL BE PROMPTLY FURNISHED TO FOREST AND SPINCO WHEN MADE)
WITH RESPECT TO ANY OF THE COMPANY BENEFIT PLANS BEFORE THE IRS, THE UNITED
STATES DEPARTMENT OF LABOR OR THE PBGC.


 


(E)           EACH COMPANY BENEFIT PLAN INTENDED TO BE “QUALIFIED” WITHIN THE
MEANING OF SECTION 401(A) OF THE CODE IS SO QUALIFIED AND THE TRUSTS MAINTAINED
THEREUNDER ARE EXEMPT FROM TAXATION UNDER SECTION 501(A) OF THE CODE, EACH TRUST
MAINTAINED UNDER ANY COMPANY BENEFIT PLAN INTENDED TO SATISFY THE REQUIREMENTS
OF SECTION 501(C)(9) OF THE CODE HAS SATISFIED SUCH REQUIREMENTS AND, IN EITHER
SUCH CASE, NO EVENT HAS OCCURRED OR CONDITION IS KNOWN TO EXIST THAT WOULD
REASONABLY BE EXPECTED TO ADVERSELY AFFECT SUCH TAX-QUALIFIED STATUS FOR ANY
SUCH COMPANY BENEFIT PLAN OR ANY SUCH TRUST.


 


(F)            NO COMPANY BENEFIT PLAN PROVIDES MEDICAL, SURGICAL,
HOSPITALIZATION, DEATH OR SIMILAR BENEFITS (WHETHER OR NOT INSURED) FOR
EMPLOYEES OR FORMER EMPLOYEES OF COMPANY OR ANY COMPANY SUBSIDIARY FOR PERIODS
EXTENDING BEYOND THEIR RETIREMENT OR OTHER TERMINATION OF


 


39

--------------------------------------------------------------------------------



 


SERVICE, OTHER THAN (I) COVERAGE MANDATED BY APPLICABLE LAW, (II) DEATH BENEFITS
UNDER ANY “PENSION PLAN,” OR (III) BENEFITS THE FULL COST OF WHICH IS BORNE BY
THE CURRENT OR FORMER EMPLOYEE (OR HIS BENEFICIARY).  THE COMPANY HAS THE RIGHT,
AND WILL HAVE THE RIGHT AFTER THE EFFECTIVE TIME TO TERMINATE ANY COMPANY
BENEFIT PLAN OR TO AMEND ANY SUCH COMPANY BENEFIT PLAN TO REDUCE FUTURE BENEFITS
(INCLUDING ANY COMPANY BENEFIT PLAN THAT PROVIDES POST-RETIREMENT MEDICAL AND
LIFE INSURANCE BENEFITS) WITHOUT INCURRING OR OTHERWISE BEING RESPONSIBLE FOR
ANY MATERIAL LIABILITY WITH RESPECT THERETO.


 


(G)           IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NO PAYMENT OF MONEY OR OTHER PROPERTY,
ACCELERATION OF BENEFITS OR PROVISION OF OTHER RIGHTS HAS BEEN OR WILL BE MADE
HEREUNDER, UNDER ANY AGREEMENT CONTEMPLATED HEREIN, OR UNDER ANY COMPANY BENEFIT
PLAN OR ANY CONTRACT LISTED IN SECTION 5.15 OF THE COMPANY DISCLOSURE SCHEDULE
THAT COULD REASONABLY BE EXPECTED TO BE NONDEDUCTIBLE UNDER SECTION 280G OF THE
CODE, WHETHER OR NOT SOME OTHER SUBSEQUENT ACTION OR EVENT WOULD BE REQUIRED TO
CAUSE SUCH PAYMENT, ACCELERATION OR PROVISION TO BE TRIGGERED.


 

Section 5.13           Labor Matters.  Neither the Company nor any of its
Subsidiaries is a party to, or bound by, any collective bargaining agreement or
other Contract with a labor union or labor organization and no collective
bargaining agreement is being negotiated by the Company or any of its
Subsidiaries.  Neither the Company nor any of its Subsidiaries is the subject of
any proceeding asserting that the Company or any of its Subsidiaries has
committed an unfair labor practice or is seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving the Company or any of its
Subsidiaries pending or, to the Company’s Knowledge, threatened, that,
individually or in the aggregate, would have a Material Adverse Effect on the
Company.  There are no labor controversies pending or, to the Company’s
Knowledge, threatened against the Company or any of its Subsidiaries that,
individually or in the aggregate, would have a Material Adverse Effect on the
Company.  There have been no claims initiated by any labor organization to
represent any Company Employees not currently represented by a labor
organization.

 

Section 5.14           Intellectual Property Matters.  The Company and its
Subsidiaries own or possess adequate licenses or other valid rights to use all
seismic data, patents, patent rights, trademarks, trademark rights, trade names,
trade name rights, copyrights, service marks, trade secrets, applications for
trademarks and service marks, know-how and other proprietary rights and
information used or held for use in connection with the business of the Company
and its Subsidiaries as currently conducted, except where the failure to own or
possess such items, individually or in the aggregate, would not have a Material
Adverse Effect on the Company.  To the Company’s Knowledge, there is no
assertion or claim challenging the validity of any of the foregoing that,
individually or in the aggregate, would have a Material Adverse Effect on the
Company.  The conduct of the business of the Company and its Subsidiaries as
currently conducted does not and will not conflict in any way with any seismic
data license, patent, patent right, license, trademark, trademark right, trade
name, trade name right, copyright, service mark, trade secret, know-how or other
proprietary rights or information of any third party that, individually or in
the aggregate, would have a Material Adverse Effect on the Company.

 

40

--------------------------------------------------------------------------------


 

Section 5.15           Material Contracts.

 


(A)           SECTION 5.15 OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH ALL
CONTRACTS, OTHER THAN COMPANY BENEFIT PLANS AND OIL AND GAS LEASES AND
ASSIGNMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY (I) RELATING TO INDEBTEDNESS FOR
BORROWED MONEY, (II) THAT IS A “MATERIAL CONTRACT” (AS SUCH TERM IS DEFINED IN
ITEM 601(B)(10) OF REGULATION S-K OF THE SEC), (III) THAT OBLIGATES THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO MAKE ANY PAYMENTS OR ISSUE OR PAY ANYTHING OF
VALUE TO ANY DIRECTOR, OFFICER, KEY EMPLOYEE OR CONSULTANT, (IV) THAT LIMIT OR
PURPORT TO LIMIT THE ABILITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
COMPETE IN THE U.S. DOMESTIC OIL AND GAS EXPLORATION, PRODUCTION AND MARKETING
BUSINESS WITH ANY PERSON IN ANY GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME,
(V) THAT INCLUDES ANY MATERIAL INDEMNIFICATION, CONTRIBUTION OR GUARANTEE
OBLIGATIONS (OTHER THAN SUCH OBLIGATIONS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS IN OFFSHORE OIL AND GAS OPERATIONS), (VI) THAT RELATE TO CAPITAL
EXPENDITURES INVOLVING TOTAL PAYMENTS OF MORE THAN $1 MILLION, (VII) REQUIRING
ANNUAL OR REMAINING PAYMENTS IN EXCESS OF $1 MILLION AFTER THE DATE HEREOF,
(VIII) THAT IS A SEISMIC LICENSE AGREEMENT OR RIG OR DRILLING CONTRACT MATERIAL
TO THE COMPANY, (IX) THAT IS A FIXED PRICE COMMODITY SALES AGREEMENT WITH A
REMAINING TERM OF MORE THAN 60 DAYS, (X) THAT IS A MATERIAL CONTRACT RELATING TO
ANY OF THE PROPERTIES SPECIFIED IN SECTION 5.15 OF THE COMPANY DISCLOSURE
SCHEDULE OR (XI) THAT OBLIGATE THE COMPANY OR ANY OF ITS SUBSIDIARIES TO PROVIDE
FUNDS TO, OR MAKE ANY INVESTMENT (IN THE FORM OF A LOAN, CAPITAL CONTRIBUTION OR
OTHERWISE) IN, ANY OTHER PERSON.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED NOTICE THAT ANY  PARTY TO ANY SUCH CONTRACT IS IN
DEFAULT, AND EACH SUCH CONTRACT, UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS, SHALL
CONTINUE IN FULL FORCE AND EFFECT WITHOUT PENALTY OR OTHER ADVERSE CONSEQUENCE
(OTHER THAN THE TERMINATION OR EXPIRATION THEREOF IN ACCORDANCE WITH ITS TERMS,
FOR REASONS OTHER THAN THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS).


 


(B)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT IN
ANY RESPECT UNDER ANY CONTRACT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTIES OR ASSETS IS BOUND, WHICH DEFAULT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, AND THERE HAS
NOT OCCURRED ANY EVENT THAT, WITH THE LAPSE OF TIME OR THE GIVING OF NOTICE OR
BOTH, WOULD CONSTITUTE SUCH A DEFAULT.


 

Section 5.16           Opinion of Company Financial Advisor.  The Company has
received the written opinion of Lehman Brothers Inc., to the effect that, as of
the date of such opinion, the Exchange Ratio (as defined in such opinion) is
fair, from a financial point of view, to the Company.  The Company has
previously delivered a complete copy of such opinion to Forest.

 

Section 5.17           Brokers or Finders.  No agent, broker, investment banker,
financial advisor or other similar Person is or will be entitled, by reason of
any agreement, act or statement by the Company, or any of its Subsidiaries,
directors, officers or employees, to any financial advisory, broker’s, finder’s
or similar fee or commission, to reimbursement of expenses or to indemnification
or contribution in connection with any of the transactions contemplated by this
Agreement or any other Transaction Agreement.

 

Section 5.18           Takeover Statutes.  The Board of Directors of the Company
has unanimously approved the terms of this Agreement and the consummation of the
Merger and the

 

41

--------------------------------------------------------------------------------


 

other transactions contemplated by this Agreement, and such approval represents
all the action necessary to render inapplicable to this Agreement, the Merger
and the other transactions contemplated by this Agreement the restrictions on
“business combinations” set forth in Section 203 of the DGCL to the extent such
restrictions would otherwise be applicable to this Agreement, the Merger or the
other transactions contemplated by this Agreement.

 

Section 5.19           Certain Board Findings.  The Board of Directors of the
Company, at a meeting duly called and held, (i) has determined that the Merger
is fair to, and in the best interests of, the Company and its stockholders and
(ii) has resolved, subject to Section 6.11, to recommend the adoption of this
Agreement by the stockholders of the Company.

 

Section 5.20           Vote Required.  The only vote of the stockholders of the
Company required under any of the DGCL or the Company’s Second Amended and
Restated Certificate of Incorporation for adoption of this Agreement and the
approval of the transactions contemplated by this Agreement is the affirmative
vote of the holders of a majority of the outstanding shares of Company Common
Stock entitled to vote (sometimes referred to herein as the “Requisite
Approval”).

 

Section 5.21           Certain Payments.  No Company Benefit Plan or employment
arrangement, and no contractual arrangements between the Company or any of its
Subsidiaries and any third party, exists that could result in the payment to any
current, former or future director, officer, stockholder or employee of the
Company or any of its Subsidiaries, or of any entity the assets or capital stock
of which have been acquired by the Company or a Company Subsidiary, of any money
or other property or rights or accelerate or provide any other rights or
benefits to any such individual as a result of the consummation of the
transactions contemplated by the Transaction Agreements whether or not (a) such
payment, acceleration or provision would constitute a “parachute payment”
(within the meaning of Section 280G of the Code), or (b) some other subsequent
action or event would be required to cause such payment, acceleration or
provision to be triggered.

 

Section 5.22           Assets.  The Company has good and marketable title to all
oil and gas properties forming the basis for the reserves reflected in the
Company Reserve Report as attributable to interests owned by the Company or any
Company Subsidiary and has good and valid title to, or valid leasehold interests
or other contractual rights in, all other Company assets, with respect to both
the oil and gas properties and all other Company assets, free and clear of all
Liens except for Permitted Liens and Liens associated with obligations reflected
in the Company Reserve Report.  The oil and gas leases and other agreements that
provide the Company and its Subsidiaries with operating rights in the oil and
gas properties reflected in the Company Reserve Report are legal, valid and
binding and in full force and effect, the rentals, royalties and other payments
due thereunder have been properly paid and, to the Company’s Knowledge, there is
no existing default (or event that, with notice or lapse of time or both, would
become a default) under any of such oil and gas leases or other agreements,
except as would not, individually or in the aggregate, have a Material Adverse
Effect on the Company.  The Company and its Subsidiaries (as the case may be)
have maintained all of their respective assets owned on the date hereof in
working order and operating condition, subject only to ordinary wear and tear.

 

42

--------------------------------------------------------------------------------


 

Section 5.23           Loans.  Section 5.23 of the Company Disclosure Schedule
sets forth each currently outstanding loan exceeding $1 million in principal
amount made by the Company or any of its Subsidiaries to any Person.

 

Section 5.24           Oil and Gas Reserves.  The Company has furnished to
Forest reserve reports prepared by the Company containing estimates of the oil
and gas reserves, as of December 31, 2004 and June 30, 2005 (collectively, the
“Company Reserve Report”), that are owned by the Company or any of its
Subsidiaries.  The factual, non-interpretive data on which the Company Reserve
Report was based for purposes of estimating the oil and gas reserves set forth
therein was accurate in all material respects, and to the Knowledge of the
Company no errors in such information existed at the time such information was
provided.  The Company Reserve Report conforms to the guidelines with respect
thereto of the SEC.  Except for changes (including changes in hydrocarbon
commodity prices) generally affecting the oil and gas industry and normal
depletion by production, there has been no change in respect of the matters
addressed in the Company Reserve Report that would reasonably be expected to
have a Material Adverse Effect on the Company.  Since January 1, 2003 all of the
Company’s and its Subsidiaries’ wells have been drilled and (if completed)
completed, operated and produced in compliance in all respects with applicable
oil and gas leases and applicable laws, except where any such failure or
violation would not have a Material Adverse Effect on the Company.  To the
Company’s Knowledge, there are no wells of the Company or any of its
Subsidiaries that the Company or any of its Subsidiaries are (i) currently
obligated by applicable law or Contract to plug and abandon, or (ii) obligated
by applicable law or Contract to plug and abandon with the lapse of time or
notice or both because the well is not currently capable of producing in
commercial quantities.  No Person has any call on, option to purchase or similar
rights with respect to the production of hydrocarbons attributable to any of the
Company’s or its Subsidiaries’ assets, except any such call, option or similar
right at market prices.  Except for gas imbalances between the Company or any of
its Subsidiaries and any third party working interest owners, marketers or
pipelines relative to its assets that have accrued since June 30, 2005, neither
the Company nor any of its Subsidiaries is obligated by any gas prepayment
arrangement or by any “take-or-pay” requirement, advance payment or other
similar arrangement to deliver any gas at a future time without then or
thereafter receiving payment therefor.  With respect to any oil and gas
interests of the Company and its Subsidiaries that are not operated by the
Company or any of its Subsidiaries, the Company makes the representations and
warranties set forth in this Section 5.24 only to its Knowledge.

 

Section 5.25           Derivative Transactions.  Neither the Company nor any of
its Subsidiaries has entered into any Derivative Transaction pursuant to which
it has a continuing financial liability or obligation.  All Derivative
Transactions entered into by the Company or any of its Subsidiaries that are
currently open were entered into in material compliance with applicable rules,
regulations and policies of all regulatory authorities.

 

Section 5.26           No Other Representations and Warranties.  Except for the
representations and warranties contained in this Article V, Forest and Spinco
acknowledge that neither the Company nor any other Person makes any express or
implied representation or warranty with respect to the Company and its
Subsidiaries or otherwise or with respect to any other information provided to
Forest or Spinco, whether on behalf of the Company or such other Persons. 
Neither the Company nor any other Person will have or be subject to any
liability or indemnification

 

43

--------------------------------------------------------------------------------


 

obligation to Forest or Spinco or any other Person to the extent resulting from
the distribution to Forest or Spinco, or Forest or Spinco’s use of, any
information related to the Company and any other information, document or
material made available to Forest or Spinco in certain “data rooms,” management
presentations or in any other form in connection with the transactions
contemplated by this Agreement.

 


ARTICLE VI

COVENANTS AND AGREEMENTS


 

Section 6.1             Conduct of Business by the Company Pending the Merger. 
Following the date of this Agreement and prior to the earlier of the Effective
Time and the Termination Date, except as specifically contemplated or permitted
by this Agreement or the other Transaction Agreements or described in
Section 6.1 of the Company Disclosure Schedule or to the extent that Forest
shall otherwise consent in writing (such consent not to be unreasonably withheld
or delayed), the Company agrees as to itself and its Subsidiaries as follows:

 


(A)           ORDINARY COURSE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES SHALL
CONDUCT ITS OPERATIONS IN ACCORDANCE WITH ITS ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND USE ALL COMMERCIALLY REASONABLE EFFORTS TO
PRESERVE INTACT ITS PRESENT BUSINESS ORGANIZATION, MAINTAIN ITS MATERIAL RIGHTS
AND FRANCHISES, KEEP AVAILABLE THE SERVICES OF ITS CURRENT OFFICERS AND KEY
EMPLOYEES AND PRESERVE ITS RELATIONSHIPS WITH MATERIAL CUSTOMERS, SUPPLIERS AND
OTHERS HAVING BUSINESS DEALINGS WITH IT IN SUCH A MANNER THAT ITS GOODWILL AND
ONGOING BUSINESSES ARE NOT IMPAIRED IN ANY MATERIAL RESPECT.  THE COMPANY SHALL
NOT, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY NEW MATERIAL
LINE OF BUSINESS.  PRIOR TO THE EFFECTIVE TIME AND EXCEPT AS SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT OR AS MUTUALLY APPROVED IN WRITING BY SPINCO AND
THE COMPANY, THE COMPANY SHALL CAUSE MERGER SUB NOT TO CONDUCT ANY BUSINESS
OPERATIONS, ENTER INTO ANY CONTRACT (OTHER THAN THIS AGREEMENT), ACQUIRE ANY
ASSETS OR INCUR ANY LIABILITIES.


 


(B)           DIVIDENDS; CHANGES IN STOCK.  THE COMPANY SHALL NOT, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, NOR SHALL THE COMPANY OR ANY OF ITS
SUBSIDIARIES PROPOSE TO, (I) DECLARE OR PAY ANY DIVIDENDS ON OR MAKE OTHER
DISTRIBUTIONS IN RESPECT OF ANY SHARES OF ITS CAPITAL STOCK OR PARTNERSHIP
INTERESTS (WHETHER IN CASH, SECURITIES OR PROPERTY), EXCEPT FOR THE DECLARATION
AND PAYMENT OF CASH DIVIDENDS OR DISTRIBUTIONS PAID ON OR WITH RESPECT TO A
CLASS OF CAPITAL STOCK ALL OF WHICH SHARES OF CAPITAL STOCK OR PARTNERSHIP
INTERESTS (WITH THE EXCEPTION OF DIRECTORS’ QUALIFYING SHARES AND OTHER
SIMILARLY NOMINAL HOLDINGS REQUIRED BY LAW TO BE HELD BY PERSONS OTHER THAN THE
COMPANY OR ITS WHOLLY OWNED SUBSIDIARIES), AS THE CASE MAY BE, OF THE APPLICABLE
CORPORATION OR PARTNERSHIP ARE OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY;
(II) SPLIT, COMBINE OR RECLASSIFY ANY OF ITS CAPITAL STOCK OR ISSUE OR AUTHORIZE
OR PROPOSE THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF, OR IN
SUBSTITUTION FOR, SHARES OF ITS CAPITAL STOCK; OR (III) REDEEM, REPURCHASE OR
OTHERWISE ACQUIRE, OR PERMIT ANY SUBSIDIARY TO REDEEM, REPURCHASE OR OTHERWISE
ACQUIRE, ANY SHARES OF ITS CAPITAL STOCK (INCLUDING ANY SECURITIES CONVERTIBLE
OR EXCHANGEABLE INTO SUCH CAPITAL STOCK).


 


44

--------------------------------------------------------------------------------



 


(C)           ISSUANCE OF SECURITIES.  THE COMPANY SHALL NOT, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, ISSUE, DELIVER OR SELL, OR AUTHORIZE OR
PROPOSE TO ISSUE, DELIVER OR SELL, ANY SHARES OF ITS CAPITAL STOCK OF ANY CLASS,
ANY COMPANY VOTING DEBT OR ANY SECURITIES CONVERTIBLE INTO, OR ANY RIGHTS,
WARRANTS OR OPTIONS TO ACQUIRE, ANY SUCH SHARES, COMPANY VOTING DEBT OR
CONVERTIBLE SECURITIES, OTHER THAN (I) THE ISSUANCE OF SHARES OF COMPANY COMMON
STOCK UPON THE EXERCISE OF STOCK OPTIONS THAT ARE OUTSTANDING ON THE DATE HEREOF
PURSUANT TO THE COMPANY STOCK PLANS; (II) THE ISSUANCE OF STOCK OPTIONS WITH
THREE YEAR VESTING AND RESTRICTED STOCK TO EXISTING EMPLOYEES AND DIRECTORS AND
NEWLY-HIRED EMPLOYEES AND DIRECTORS OF THE COMPANY OR ITS SUBSIDIARIES, NOT TO
EXCEED 300,000 SHARES OF COMPANY COMMON STOCK RESERVED FOR ISSUANCE UNDER THE
COMPANY STOCK PLANS ON THE DATE HEREOF; AND (III) ISSUANCES BY A WHOLLY OWNED
SUBSIDIARY OF ITS CAPITAL STOCK TO THE COMPANY.


 


(D)           GOVERNING DOCUMENTS.  THE COMPANY SHALL NOT AMEND OR PROPOSE TO
AMEND ITS SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OR FOURTH
AMENDED AND RESTATED BYLAWS, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO
AMEND OR PROPOSE TO AMEND ITS CHARTER OR BYLAWS IN ANY MANNER THAT WOULD HINDER
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(E)           ACQUISITIONS.  OTHER THAN (I) PURCHASES FROM VENDORS OR SUPPLIERS
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, (II) EXERCISES
OF PREFERENTIAL RIGHTS, (III) ANY SINGLE OR SERIES OF ACQUISITIONS WHETHER OR
NOT RELATED, WHERE THE FAIR MARKET VALUE OF THE TOTAL CONSIDERATION PAYABLE IN
ALL SUCH ACQUISITIONS DOES NOT EXCEED $25.0 MILLION IN THE AGGREGATE OR (IV)
WITH RESPECT TO THE TRANSACTION DESCRIBED IN SECTION 4.2 OF THE SPINCO
DISCLOSURE SCHEDULE, THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, IN A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS, ACQUIRE OR
AGREE TO ACQUIRE BY MERGING OR CONSOLIDATING WITH, OR BY PURCHASING A
SUBSTANTIAL EQUITY INTEREST IN OR A SUBSTANTIAL PORTION OF THE ASSETS OF, OR BY
ANY OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP, ASSOCIATION OR
OTHER BUSINESS ORGANIZATION OR DIVISION THEREOF; PROVIDED, HOWEVER, THAT IN ANY
EVENT, THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
MAKE ANY SUCH ACQUISITION, AGREEMENT OR PURCHASE IF IT WOULD HINDER IN ANY
MATERIAL RESPECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS.


 


(F)            DISPOSITIONS.  SUBJECT TO SECTION 6.11, AND OTHER THAN PRODUCT
SALES AND OTHER DISPOSITIONS IN CONNECTION WITH NORMAL EQUIPMENT MAINTENANCE OR
SALVAGE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
PERMITTED LIENS, THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, IN A SINGLE TRANSACTION OR A SERIES OF RELATED OR UNRELATED
TRANSACTIONS, SELL (INCLUDING SALE-LEASEBACK), LEASE, PLEDGE, ENCUMBER OR
OTHERWISE DISPOSE OF, OR AGREE TO SELL (OR ENGAGE IN A SALE-LEASEBACK), LEASE
(WHETHER SUCH LEASE IS AN OPERATING OR CAPITAL LEASE), PLEDGE, ENCUMBER OR
OTHERWISE DIRECTLY OR INDIRECTLY DISPOSE OF, ANY OF ITS ASSETS THAT IN THE
AGGREGATE HAVE A FAIR MARKET VALUE IN EXCESS OF $10 MILLION; PROVIDED, THAT THE
COMPANY SHALL NOT CONSUMMATE OR AGREE TO CONSUMMATE ANY SUCH TRANSACTION WITH
RESPECT TO ANY SECURITIES OF ANY OF ITS SUBSIDIARIES.


 


(G)           INDEBTEDNESS; LEASES.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR
GUARANTEE OR OTHERWISE BECOME CONTINGENTLY LIABLE FOR ANY SUCH INDEBTEDNESS OR
ISSUE OR SELL ANY DEBT SECURITIES OR WARRANTS OR RIGHTS TO ACQUIRE ANY DEBT
SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR GUARANTEE ANY


 


45

--------------------------------------------------------------------------------



 


DEBT SECURITIES OF OTHERS OR ENTER INTO ANY MATERIAL LEASE (WHETHER SUCH LEASE
IS AN OPERATING OR CAPITAL LEASE, BUT EXCLUDING COMPRESSOR LEASES) OR OTHERWISE
INCUR ANY MATERIAL OBLIGATION OR LIABILITY (ABSOLUTE OR CONTINGENT) OTHER THAN
INDEBTEDNESS TO THE COMPANY OR A WHOLLY OWNED SUBSIDIARY OF THE COMPANY, OR
UNDER THE CREDIT AGREEMENT DATED AS OF MARCH 2, 2004, AMONG THE COMPANY AND THE
LENDERS PARTY THERETO, AS AMENDED FROM TIME TO TIME, OR ANY REPLACEMENT THEREOF;
PROVIDED, HOWEVER, THAT THE AGGREGATE OUTSTANDING INDEBTEDNESS UNDER SUCH CREDIT
AGREEMENT SHALL NOT EXCEED $170 MILLION (EXCLUSIVE OF INDEBTEDNESS INCURRED TO
FUND (A) COSTS RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
(B) PAYMENTS MADE TO COMPANY EXECUTIVES PURSUANT TO NON-COMPETE, EMPLOYMENT AND
SEVERANCE AGREEMENTS AND SIMILAR AGREEMENTS AND ARRANGEMENTS).


 


(H)           CAPITAL EXPENDITURES.  EXCEPT AS REQUIRED BY LAW, THE COMPANY
SHALL CONTINUE ITS 2005 BUDGETED CAPITAL EXPENDITURE PROGRAM FOR EXPLORATION AND
DEVELOPMENT AS DESCRIBED IN THE CAPITAL EXPENDITURE BUDGET DATED AS OF SEPTEMBER
8, 2005 PROVIDED TO FOREST PRIOR TO THE DATE HEREOF, AND SHALL PERFORM, TO THE
EXTENT REASONABLY PRACTICABLE, ALL SCHEDULED CAPITAL EXPENDITURES SET FORTH IN
SUCH CAPITAL EXPENDITURE PROGRAM AT AN AGGREGATE COST NOT EXCEEDING 120% OF THE
AGGREGATE COSTS SET FORTH THEREIN (IT BEING UNDERSTOOD THAT PARTICULAR PROJECTS
SET FORTH ON SUCH BUDGET MAY BE SUBSTITUTED WITH OTHER PROJECTS, SO LONG AS THE
AGGREGATE MAXIMUM SET FORTH ABOVE IS NOT EXCEEDED).  IN THE EVENT THAT THE
EFFECTIVE TIME DOES NOT OCCUR IN 2005, THE PARTIES SHALL REASONABLY CONSULT
REGARDING THE COMPANY’S CAPITAL EXPENDITURE BUDGET FOR 2006.


 


(I)            EMPLOYEE ARRANGEMENTS.  THE COMPANY AND ITS SUBSIDIARIES SHALL
NOT:


 

(I)            GRANT ANY MATERIAL INCREASES IN THE COMPENSATION OF ANY OF ITS
DIRECTORS, OFFICERS OR EMPLOYEES, EXCEPT IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE;

 

(II)           PAY OR AGREE TO PAY TO ANY DIRECTOR, OFFICER OR EMPLOYEE, WHETHER
PAST OR PRESENT, ANY PENSION, RETIREMENT ALLOWANCE OR OTHER EMPLOYEE BENEFIT NOT
REQUIRED OR CONTEMPLATED BY ANY OF THE EXISTING BENEFIT, SEVERANCE, TERMINATION,
PENSION OR EMPLOYMENT PLANS, CONTRACTS OR ARRANGEMENTS AS IN EFFECT ON THE DATE
HEREOF;

 

(III)          EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, ENTER INTO ANY NEW, OR MATERIALLY AMEND ANY EXISTING, EMPLOYMENT OR
SEVERANCE OR TERMINATION CONTRACT WITH ANY DIRECTOR OR OFFICER; OR

 

(IV)          EXCEPT (X) IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE OR (Y) AS MAY BE REQUIRED TO COMPLY WITH APPLICABLE LAW, BECOME
OBLIGATED UNDER ANY NEW PENSION PLAN, WELFARE PLAN, MULTIEMPLOYER PLAN, EMPLOYEE
BENEFIT PLAN, SEVERANCE PLAN, BENEFIT ARRANGEMENT OR SIMILAR PLAN OR ARRANGEMENT
THAT WAS NOT IN EXISTENCE ON THE DATE HEREOF, OR AMEND ANY SUCH PLAN OR
ARRANGEMENT IN EXISTENCE ON THE DATE HEREOF IF SUCH AMENDMENT WOULD HAVE THE
EFFECT OF MATERIALLY ENHANCING ANY BENEFITS THEREUNDER.

 


(J)            COMPLIANCE WITH LAWS; LICENSES.  EXCEPT AS WOULD NOT INDIVIDUALLY
OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, THE COMPANY
SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO:  (I) FAIL TO COMPLY
WITH ANY LAWS, ORDINANCES OR REGULATIONS APPLICABLE TO IT OR TO THE CONDUCT OF
ITS BUSINESS OR (II) PERMIT TO EXPIRE OR TERMINATE WITHOUT


 


46

--------------------------------------------------------------------------------



 


RENEWAL ANY LICENSE THAT IS NECESSARY TO THE OPERATION OF THE BUSINESS OF SUCH
PARTY, ANY FACILITIES ASSOCIATED THEREWITH OR ANY OTHER BUSINESS.


 


(K)           NO LIQUIDATION OR DISSOLUTION.  THE COMPANY SHALL NOT AUTHORIZE,
RECOMMEND, PROPOSE OR ANNOUNCE AN INTENTION TO ADOPT A PLAN OF COMPLETE OR
PARTIAL LIQUIDATION OR DISSOLUTION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(L)            ACCOUNTING METHODS.  THE COMPANY SHALL NOT MAKE ANY MATERIAL
CHANGE IN ITS METHODS OF ACCOUNTING IN EFFECT AT DECEMBER 31, 2004, EXCEPT (I)
AS REQUIRED BY THE FINANCIAL ACCOUNTING STANDARDS BOARD OR CHANGES IN GAAP AS
AGREED TO BY THE COMPANY’S INDEPENDENT AUDITORS, (II) IN RESPONSE TO COMMENTS
MADE BY THE SEC WITH RESPECT TO ANY REGISTRATION STATEMENT OR (III) AS OTHERWISE
AGREED TO IN THIS AGREEMENT.  THE COMPANY AND MERGER SUB SHALL NOT CHANGE THEIR
RESPECTIVE FISCAL YEARS.


 


(M)          AFFILIATE TRANSACTIONS.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENTER INTO OR AMEND ANY AGREEMENT OR ARRANGEMENT
WITH ANY OF THEIR RESPECTIVE AFFILIATES (INCLUDING ANY COMPANY EMPLOYEES), OTHER
THAN WITH WHOLLY OWNED SUBSIDIARIES OF THE COMPANY, ON TERMS MATERIALLY LESS
FAVORABLE TO THE COMPANY OR SUCH SUBSIDIARY, AS THE CASE MAY BE, THAN COULD BE
REASONABLY EXPECTED TO HAVE BEEN OBTAINED WITH AN UNAFFILIATED THIRD PARTY ON AN
ARM’S-LENGTH BASIS.


 


(N)           CONTRACTS.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, MODIFY, AMEND, TERMINATE OR RENEW ANY MATERIAL CONTRACT TO WHICH IT OR
ANY OF ITS SUBSIDIARIES IS A PARTY OR WAIVE, RELEASE OR ASSIGN ANY MATERIAL
RIGHTS OR CLAIMS, IN EACH CASE IF SUCH ACTION WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY OR IMPAIR IN ANY MATERIAL RESPECT THE COMPANY’S ABILITY TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS.  THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, WAIVE ANY PREFERENTIAL RIGHTS.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY CONTRACT NOT IN THE ORDINARY COURSE
OF BUSINESS INVOLVING TOTAL CONSIDERATION OF $2 MILLION OR MORE WITH A TERM
LONGER THAN ONE YEAR WHICH IS NOT TERMINABLE BY THE COMPANY OR ANY SUCH
SUBSIDIARY OF THE COMPANY WITHOUT PENALTY UPON NO MORE THAN 30 DAYS’ PRIOR
NOTICE.


 


(O)           INSURANCE.  THE COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES
TO, MAINTAIN WITH FINANCIALLY RESPONSIBLE INSURANCE COMPANIES INSURANCE IN SUCH
AMOUNTS AND AGAINST SUCH RISKS AND LOSSES AS ARE CUSTOMARY FOR COMPANIES ENGAGED
IN THEIR RESPECTIVE BUSINESSES; PROVIDED, HOWEVER, THAT THE COMPANY MAY
SELF-INSURE WITH RESPECT TO OPERATORS’ EXTRA EXPENSE INSURANCE, PHYSICAL DAMAGE
TO WELL SITE REAL AND PERSONAL PROPERTY INSURANCE AND BUSINESS INTERRUPTION
INSURANCE.


 


(P)           TAX MATTERS.  THE COMPANY SHALL NOT (I) MAKE OR RESCIND ANY
MATERIAL EXPRESS OR DEEMED ELECTION RELATING TO TAXES UNLESS SUCH ACTION WILL
NOT MATERIALLY AND ADVERSELY AFFECT THE COMPANY OR ANY OF ITS AFFILIATES, OR THE
SURVIVING CORPORATION ON A GOING-FORWARD BASIS AFTER THE EFFECTIVE DATE,
INCLUDING ELECTIONS FOR ANY AND ALL JOINT VENTURES, PARTNERSHIPS, LIMITED
LIABILITY COMPANIES, WORKING INTERESTS OR OTHER INVESTMENTS WHERE THE COMPANY
HAS THE CAPACITY TO MAKE SUCH BINDING ELECTION, (II) SETTLE OR COMPROMISE ANY
MATERIAL CLAIM, ACTION, SUIT, LITIGATION, PROCEEDING, ARBITRATION,
INVESTIGATION, AUDIT OR CONTROVERSY RELATING TO TAXES, EXCEPT WHERE SUCH


 


47

--------------------------------------------------------------------------------



 


SETTLEMENT OR COMPROMISE WILL NOT RESULT IN A MATERIAL ADVERSE EFFECT ON THE
COMPANY, (III) AMEND ANY MATERIAL TAX RETURNS, EXCEPT WHERE SUCH AMENDMENT WOULD
NOT ADVERSELY AFFECT THE COMPANY OR ANY OF ITS AFFILIATES, OR THE SURVIVING
CORPORATION ON A GOING-FORWARD BASIS AFTER THE EFFECTIVE DATE OR (IV) CHANGE IN
ANY MATERIAL RESPECT ANY OF ITS METHODS OF REPORTING INCOME OR DEDUCTIONS FOR
FEDERAL INCOME TAX PURPOSES FROM THOSE EXPECTED TO BE EMPLOYED IN THE
PREPARATION OF ITS FEDERAL INCOME TAX RETURN FOR THE TAXABLE YEAR ENDED
DECEMBER 31, 2004, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW OR EXCEPT FOR
SUCH CHANGES THAT ARE REASONABLY EXPECTED NOT TO RESULT IN A MATERIAL ADVERSE
EFFECT ON THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY MAY MAKE OR RESCIND
ANY SUCH ELECTION, SETTLE OR COMPROMISE ANY SUCH CLAIM, ACTION, SUIT,
LITIGATION, PROCEEDING, ARBITRATION, INVESTIGATION, AUDIT OR CONTROVERSY, CHANGE
ANY SUCH METHOD OF REPORTING OR AMEND ANY SUCH TAX RETURN WITHOUT FOREST’S PRIOR
WRITTEN CONSENT IF THE AMOUNT OF TAX LIABILITIES RELATING TO SUCH ACTION DOES
NOT EXCEED $500,000.


 


(Q)           DISCHARGE OF LIABILITIES.  UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT OR REQUIRED BY APPLICABLE LAW, THE COMPANY SHALL NOT, NOR SHALL IT
PERMIT ANY OF ITS SUBSIDIARIES TO, PAY, DISCHARGE OR SATISFY ANY MATERIAL
CLAIMS, LIABILITIES OR OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED,
CONTINGENT OR OTHERWISE), OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION, IN
THE ORDINARY COURSE OF BUSINESS (WHICH INCLUDES THE PAYMENT OF FINAL AND
UNAPPEALABLE JUDGMENTS) OR IN ACCORDANCE WITH THEIR TERMS, OF LIABILITIES
REFLECTED OR RESERVED AGAINST IN, OR CONTEMPLATED BY, THE MOST RECENT
CONSOLIDATED FINANCIAL STATEMENTS (OR THE NOTES THERETO) OF THE COMPANY AS OF
AND FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2004, OR INCURRED IN THE ORDINARY
COURSE OF BUSINESS.


 


(R)            TAX TREATMENT.  NEITHER THE COMPANY NOR MERGER SUB SHALL TAKE OR
CAUSE OR PERMIT TO BE TAKEN ANY ACTION (I) THAT WOULD DISQUALIFY THE
DISTRIBUTION FROM CONSTITUTING A TAX-FREE DISTRIBUTION UNDER SECTION 355 OF THE
CODE OR THE CONTRIBUTION FROM CONSTITUTING A TAX-FREE REORGANIZATION UNDER
SECTION 368(A) OF THE CODE OR (II) THAT WOULD DISQUALIFY THE MERGER FROM
CONSTITUTING A TAX-FREE REORGANIZATION UNDER SECTION 368(A) OF THE CODE.


 


(S)           ADVICE OF CHANGES.  SUBJECT TO THE PROVISIONS OF THE
CONFIDENTIALITY AGREEMENT, THE COMPANY SHALL PROMPTLY ADVISE FOREST AND SPINCO
ORALLY AND IN WRITING OF ANY CHANGE OR EVENT HAVING, OR THAT, INSOFAR AS CAN
REASONABLY BE FORESEEN, COULD HAVE, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER
CHANGES OR EVENTS, A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(T)            NO ACTION.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY SHALL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
INTENTIONALLY TAKE OR AGREE OR COMMIT TO TAKE ANY ACTION THAT WOULD RESULT IN
ANY OF THE CONDITIONS SET FORTH IN ARTICLE VII NOT BEING SATISFIED AT THE
EFFECTIVE TIME.


 


(U)           HEDGING ACTIVITIES.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENTER INTO (I) ANY DERIVATIVE TRANSACTION OR
(II) ANY FIXED PRICE COMMODITY SALES AGREEMENT WITH A TERM OF MORE THAN 60 DAYS.


 


(V)           LENDER CONSENT.  THE COMPANY SHALL USE REASONABLE COMMERCIAL
EFFORTS TO OBTAIN THE LENDER CONSENT REFERENCED IN SECTION 5.3 OF THE COMPANY
DISCLOSURE SCHEDULE AND TO ENTER INTO THE NEW CREDIT FACILITY REFERENCED IN
SECTION 7.3(B).


 


48

--------------------------------------------------------------------------------



 


(W)          AGREEMENTS.  THE COMPANY SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, AGREE IN WRITING OR OTHERWISE TO TAKE ANY ACTION INCONSISTENT
WITH THE FOREGOING.


 

Section 6.2             Conduct of Business by Spinco and Forest Pending the
Merger.  Following the date of this Agreement and prior to the earlier of the
Effective Time and the Termination Date, except as specifically contemplated or
permitted by this Agreement or the other Transaction Agreements or described in
Section 6.2 of the Spinco Disclosure Schedule or to the extent that the Company
shall otherwise consent in writing (such consent not to be unreasonably withheld
or delayed), Forest and Spinco severally agree as follows:

 


(A)           ORDINARY COURSE.  FOREST (IN REGARD TO THE SPINCO BUSINESS ONLY)
AND EACH OF SPINCO AND ITS SUBSIDIARIES SHALL CONDUCT ITS OPERATIONS IN
ACCORDANCE WITH ITS ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE
AND USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRESERVE INTACT ITS PRESENT
BUSINESS ORGANIZATION, MAINTAIN ITS MATERIAL RIGHTS AND FRANCHISES, KEEP
AVAILABLE THE SERVICES OF ITS CURRENT OFFICERS AND KEY EMPLOYEES AND PRESERVE
ITS RELATIONSHIPS WITH MATERIAL CUSTOMERS, SUPPLIERS AND OTHERS HAVING BUSINESS
DEALINGS WITH IT IN SUCH A MANNER THAT ITS GOODWILL AND ONGOING BUSINESSES ARE
NOT IMPAIRED IN ANY MATERIAL RESPECT.  SPINCO SHALL NOT, NOR SHALL IT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENTER INTO ANY NEW MATERIAL LINE OF BUSINESS.


 


(B)           DIVIDENDS; CHANGES IN STOCK.  EXCEPT AS EXPRESSLY PERMITTED IN THE
TAX SHARING AGREEMENT, SPINCO SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, NOR SHALL IT OR ANY OF ITS SUBSIDIARIES PROPOSE TO, (I) DECLARE
OR PAY ANY DIVIDENDS ON OR MAKE OTHER DISTRIBUTIONS IN RESPECT OF ANY SHARES OF
ITS CAPITAL STOCK OR PARTNERSHIP INTERESTS (WHETHER IN CASH, SECURITIES OR
PROPERTY), EXCEPT FOR THE DECLARATION AND PAYMENT OF CASH DIVIDENDS OR
DISTRIBUTIONS PAID ON OR WITH RESPECT TO A CLASS OF CAPITAL STOCK OR PARTNERSHIP
INTERESTS ALL OF WHICH SHARES OF CAPITAL STOCK OR PARTNERSHIP INTERESTS (WITH
THE EXCEPTION OF DIRECTORS’ QUALIFYING SHARES AND OTHER SIMILARLY NOMINAL
HOLDINGS REQUIRED BY LAW TO BE HELD BY PERSONS OTHER THAN SPINCO OR ITS WHOLLY
OWNED SUBSIDIARIES), AS THE CASE MAY BE, OF THE APPLICABLE CORPORATION OR
PARTNERSHIP ARE OWNED DIRECTLY OR INDIRECTLY BY SPINCO; (II) SPLIT, COMBINE OR
RECLASSIFY ANY OF ITS CAPITAL STOCK OR ISSUE OR AUTHORIZE OR PROPOSE THE
ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF, OR IN SUBSTITUTION
FOR, SHARES OF ITS CAPITAL STOCK, EXCEPT AS CONTEMPLATED BY THE DISTRIBUTION
AGREEMENT OR (III) REDEEM, REPURCHASE OR OTHERWISE ACQUIRE, OR PERMIT ANY
SUBSIDIARY TO REDEEM, REPURCHASE OR OTHERWISE ACQUIRE, ANY SHARES OF ITS CAPITAL
STOCK (INCLUDING ANY SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO SUCH CAPITAL
STOCK).   FOREST SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES TO, NOR
SHALL IT OR ANY OF ITS SUBSIDIARIES PROPOSE TO, DECLARE OR PAY ANY DIVIDENDS ON
OR MAKE OTHER DISTRIBUTIONS IN RESPECT OF ANY SHARES OF ITS CAPITAL STOCK OR
PARTNERSHIP INTERESTS (WHETHER IN CASH, SECURITIES OR PROPERTY), TO THE EXTENT
SUCH DIVIDEND OR DISTRIBUTION WOULD IMPACT SPINCO OR THE SPINCO BUSINESS, OR
WOULD PREVENT FOREST FROM CONSUMMATING THE CONTRIBUTION OR THE DISTRIBUTION. 
NONE OF FOREST, SPINCO OR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL FORM OR
PROPOSE TO FORM A NEW SUBSIDIARY OF SPINCO.


 


(C)           ISSUANCE OF SECURITIES.  SPINCO SHALL NOT, NOR SHALL IT PERMIT ANY
OF ITS SUBSIDIARIES TO, ISSUE, DELIVER OR SELL, OR AUTHORIZE OR PROPOSE TO
ISSUE, DELIVER OR SELL, ANY SHARES OF SPINCO’S CAPITAL STOCK OR CAPITAL STOCK OF
ANY SPINCO SUBSIDIARY OF ANY CLASS, ANY SPINCO VOTING DEBT OR ANY SECURITIES
CONVERTIBLE INTO, OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE, ANY SUCH
SHARES, SPINCO VOTING DEBT OR CONVERTIBLE SECURITIES, OTHER THAN (I) PURSUANT TO
THIS AGREEMENT AND PURSUANT TO THE OTHER TRANSACTION AGREEMENTS; AND
(II) ISSUANCES BY A WHOLLY OWNED SUBSIDIARY


 


49

--------------------------------------------------------------------------------



 


OF SPINCO OF ITS CAPITAL STOCK TO SPINCO.   WITHOUT LIMITING THE FOREGOING,
FOREST SHALL NOT ISSUE, DELIVER OR SELL, OR AUTHORIZE OR PROPOSE TO ISSUE,
DELIVER OR SELL, ANY ADDITIONAL OPTIONS OR OTHER EQUITY-BASED AWARDS THAT COULD
BE CONVERTED INTO ANY OPTION TO ACQUIRE SPINCO COMMON STOCK, PURSUANT TO THE
EMPLOYEE BENEFITS AGREEMENT OR OTHERWISE.


 


(D)           GOVERNING DOCUMENTS.  SPINCO SHALL NOT AMEND OR PROPOSE TO AMEND
SPINCO’S CERTIFICATE OF INCORPORATION OR BYLAWS, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO AMEND OR PROPOSE TO AMEND ITS CHARTER OR BYLAWS EXCEPT AS
EXPLICITLY PROVIDED HEREIN OR IN THE DISTRIBUTION AGREEMENT, IN EACH CASE WITH A
COMPANY CONSENT.


 


(E)           ACQUISITIONS.  OTHER THAN (I) PURCHASES FROM VENDORS OR SUPPLIERS
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, (II) EXERCISES
OF PREFERENTIAL RIGHTS, OR (III) ANY SINGLE OR SERIES OF ACQUISITIONS, WHETHER
OR NOT RELATED, WHERE THE FAIR MARKET VALUE OF THE TOTAL CONSIDERATION PAYABLE
IN ALL SUCH ACQUISITIONS DOES NOT EXCEED $25 MILLION IN THE AGGREGATE, FOREST
(IN REGARD TO THE SPINCO BUSINESS ONLY) SHALL NOT, AND SPINCO SHALL NOT, NOR
SHALL THEY PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, IN A SINGLE
TRANSACTION OR A SERIES OF TRANSACTIONS, ACQUIRE OR AGREE TO ACQUIRE BY MERGING
OR CONSOLIDATING WITH, OR BY PURCHASING A SUBSTANTIAL EQUITY INTEREST IN OR A
SUBSTANTIAL PORTION OF THE ASSETS OF, OR BY ANY OTHER MANNER, ANY BUSINESS OR
ANY CORPORATION, PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ORGANIZATION OR
DIVISION THEREOF; PROVIDED, HOWEVER, THAT IN ANY EVENT, FOREST SHALL NOT, AND
SPINCO SHALL NOT, NOR SHALL THEY PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO,
MAKE ANY SUCH ACQUISITION, AGREEMENT OR PURCHASE IF IT WOULD HINDER IN ANY
MATERIAL RESPECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS.


 


(F)            DISPOSITIONS.  OTHER THAN PRODUCT SALES AND OTHER DISPOSITIONS IN
CONNECTION WITH NORMAL EQUIPMENT MAINTENANCE OR SALVAGE IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE AND PERMITTED LIENS, FOREST (IN REGARD
TO THE SPINCO BUSINESS ONLY) SHALL NOT, AND SPINCO SHALL NOT, NOR SHALL THEY
PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, IN A SINGLE TRANSACTION OR A
SERIES OF RELATED OR UNRELATED TRANSACTIONS, SELL (INCLUDING SALE-LEASEBACK),
LEASE, PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF, OR AGREE TO SELL (OR ENGAGE IN
A SALE-LEASEBACK), LEASE (WHETHER SUCH LEASE IS AN OPERATING OR CAPITAL LEASE),
PLEDGE, ENCUMBER OR OTHERWISE DIRECTLY OR INDIRECTLY DISPOSE OF, ANY OF ITS
ASSETS THAT IN THE AGGREGATE HAVE A FAIR MARKET VALUE IN EXCESS OF $10 MILLION,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS; PROVIDED, THAT FOREST SHALL NOT CONSUMMATE OR AGREE TO CONSUMMATE
ANY SUCH TRANSACTION WITH RESPECT TO ANY SECURITIES OF SPINCO OR ANY OF ITS
SUBSIDIARIES.


 


(G)           INDEBTEDNESS; LEASES.  FOREST (IN REGARD TO THE SPINCO BUSINESS
ONLY) SHALL NOT, AND SPINCO SHALL NOT, NOR SHALL THEY PERMIT ANY OF THEIR
RESPECTIVE SUBSIDIARIES TO, INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR
GUARANTEE OR OTHERWISE BECOME CONTINGENTLY LIABLE FOR ANY SUCH INDEBTEDNESS OR
ISSUE OR SELL ANY DEBT SECURITIES OR WARRANTS OR RIGHTS TO ACQUIRE ANY DEBT
SECURITIES OF SPINCO OR ANY OF ITS SUBSIDIARIES OR GUARANTEE ANY DEBT SECURITIES
OF OTHERS OR ENTER INTO ANY MATERIAL LEASE (WHETHER SUCH LEASE IS AN OPERATING
OR CAPITAL LEASE, BUT EXCLUDING COMPRESSOR LEASES) OR OTHERWISE INCUR ANY
MATERIAL OBLIGATION OR LIABILITY (ABSOLUTE OR CONTINGENT) OTHER THAN
INDEBTEDNESS OF SPINCO TO BE INCURRED BY SPINCO AND OBLIGATIONS OR LIABILITIES
TO BE ASSUMED BY SPINCO IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE DISTRIBUTION AGREEMENT.


 


50

--------------------------------------------------------------------------------



 


(H)           CAPITAL EXPENDITURES.  EXCEPT AS REQUIRED BY LAW, FOREST AND
SPINCO SHALL CONTINUE THE CAPITAL EXPENDITURE PROGRAM FOR EXPLORATION AND
DEVELOPMENT WITH RESPECT TO THE SPINCO ASSETS AS DESCRIBED IN THE CAPITAL
EXPENDITURE BUDGET DATED AS OF SEPTEMBER 8, 2005 PROVIDED TO THE COMPANY PRIOR
TO THE DATE HEREOF, AND SHALL PERFORM, TO THE EXTENT REASONABLY PRACTICABLE,
SUCH CAPITAL EXPENDITURES AT AN AGGREGATE COST NOT EXCEEDING 120% OF THE
AGGREGATE COSTS SET FORTH THEREIN (IT BEING UNDERSTOOD THAT PARTICULAR PROJECTS
SET FORTH IN SUCH BUDGET MAY BE SUBSTITUTED WITH OTHER PROJECTS, SO LONG AS THE
AGGREGATE MAXIMUM SET FORTH ABOVE IS NOT EXCEEDED).  IN THE EVENT THAT THE
EFFECTIVE TIME DOES NOT OCCUR IN 2005, THE PARTIES SHALL REASONABLY CONSULT
REGARDING THE SPINCO BUSINESS’ CAPITAL EXPENDITURE BUDGET FOR 2006.


 


(I)            EMPLOYEE ARRANGEMENTS.  FOREST (IN REGARD TO THE SPINCO EMPLOYEES
ONLY) SHALL NOT, AND SPINCO SHALL NOT, NOR SHALL FOREST (IN REGARD TO THE SPINCO
EMPLOYEES ONLY) OR SPINCO PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO:


 

(I)            GRANT ANY MATERIAL INCREASES IN THE COMPENSATION OF ANY OF ITS
DIRECTORS, OFFICERS OR EMPLOYEES, EXCEPT IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE;

 

(II)           PAY OR AGREE TO PAY TO ANY DIRECTOR, OFFICER OR EMPLOYEE, WHETHER
PAST OR PRESENT, ANY PENSION, RETIREMENT ALLOWANCE OR OTHER EMPLOYEE BENEFIT NOT
REQUIRED OR CONTEMPLATED BY ANY OF THE EXISTING BENEFIT, SEVERANCE, TERMINATION,
PENSION OR EMPLOYMENT PLANS, CONTRACTS OR ARRANGEMENTS AS IN EFFECT ON THE DATE
HEREOF;

 

(III)          HIRE ANY NEW DIRECTOR, OFFICER OR, EXCEPT IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE, EMPLOYEE, OR ENTER INTO ANY NEW, OR
MATERIALLY AMEND ANY EXISTING, EMPLOYMENT OR SEVERANCE OR TERMINATION CONTRACT
WITH ANY DIRECTOR, OFFICER OR EMPLOYEE; OR

 

(IV)          EXCEPT AS MAY BE REQUIRED TO COMPLY WITH APPLICABLE LAW, BECOME
OBLIGATED UNDER ANY NEW PENSION PLAN, WELFARE PLAN, MULTIEMPLOYER PLAN, EMPLOYEE
BENEFIT PLAN, SEVERANCE PLAN, BENEFIT ARRANGEMENT OR SIMILAR PLAN OR ARRANGEMENT
THAT WAS NOT IN EXISTENCE ON THE DATE HEREOF, OR AMEND ANY SUCH PLAN OR
ARRANGEMENT IN EXISTENCE ON THE DATE HEREOF SOLELY WITH RESPECT TO SPINCO
EMPLOYEES IF SUCH AMENDMENT WOULD HAVE THE EFFECT OF ENHANCING ANY BENEFITS
THEREUNDER.

 


(J)            COMPLIANCE WITH LAWS; LICENSES.  EXCEPT AS WOULD NOT INDIVIDUALLY
OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON SPINCO OR THE SPINCO
ASSETS, FOREST (IN REGARD TO THE SPINCO BUSINESS ONLY) SHALL NOT, AND SPINCO
SHALL NOT, NOR SHALL THEY PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO,
(I) FAIL TO COMPLY WITH ANY LAWS, ORDINANCES OR REGULATIONS APPLICABLE TO IT OR
TO THE CONDUCT OF ITS BUSINESS OR (II) PERMIT TO EXPIRE OR TERMINATE WITHOUT
RENEWAL ANY LICENSE THAT IS NECESSARY TO THE OPERATION OF THE BUSINESS OF SPINCO
OR ITS SUBSIDIARIES, ANY FACILITIES ASSOCIATED THEREWITH, THE SPINCO BUSINESS,
OR ANY OTHER BUSINESS.


 


(K)           NO LIQUIDATION OR DISSOLUTION.  NEITHER FOREST NOR SPINCO SHALL
AUTHORIZE, RECOMMEND, PROPOSE OR ANNOUNCE AN INTENTION TO ADOPT A PLAN OF
COMPLETE OR PARTIAL LIQUIDATION OR DISSOLUTION OF SPINCO OR ANY OF ITS
SUBSIDIARIES.


 


51

--------------------------------------------------------------------------------



 


(L)            ACCOUNTING METHODS.  NEITHER FOREST (IN REGARD TO THE SPINCO
BUSINESS ONLY) NOR SPINCO SHALL MAKE ANY MATERIAL CHANGE IN FOREST’S METHODS OF
ACCOUNTING IN EFFECT AT DECEMBER 31, 2004, EXCEPT (I) AS REQUIRED BY THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR CHANGES IN GAAP AS AGREED TO BY FOREST’S
OR SPINCO’S INDEPENDENT AUDITORS, (II) IN RESPONSE TO COMMENTS MADE BY THE SEC
WITH RESPECT TO ANY REGISTRATION STATEMENT OR (III) AS OTHERWISE AGREED TO IN
THIS AGREEMENT.  SPINCO SHALL NOT CHANGE ITS FISCAL YEAR.


 


(M)          AFFILIATE TRANSACTIONS.  FOREST (IN REGARD TO THE SPINCO BUSINESS
ONLY) SHALL NOT, AND SPINCO SHALL NOT, NOR SHALL FOREST (IN REGARD TO THE SPINCO
BUSINESS ONLY) OR SPINCO PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, ENTER
INTO OR AMEND ANY AGREEMENT OR ARRANGEMENT WITH ANY OF THEIR RESPECTIVE
AFFILIATES (INCLUDING ANY SPINCO EMPLOYEES), OTHER THAN WITH WHOLLY OWNED
SUBSIDIARIES OF SPINCO, ON TERMS MATERIALLY LESS FAVORABLE TO SPINCO OR SUCH
SUBSIDIARY, AS THE CASE MAY BE, THAN COULD BE REASONABLY EXPECTED TO HAVE BEEN
OBTAINED WITH AN UNAFFILIATED THIRD PARTY ON AN ARM’S-LENGTH BASIS.


 


(N)           CONTRACTS.  NEITHER FOREST NOR SPINCO SHALL, NOR SHALL THEY PERMIT
ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, EXCEPT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, MODIFY, AMEND, TERMINATE OR RENEW ANY
MATERIAL CONTRACT TO WHICH SPINCO OR ANY OF ITS SUBSIDIARIES IS A PARTY OR WHICH
OTHERWISE IS OR WILL BE, A SPINCO ASSET, OR WAIVE, RELEASE OR ASSIGN ANY
MATERIAL RIGHTS OR CLAIMS WHICH IS OR WILL BE A SPINCO ASSET, IN EACH CASE IF
SUCH ACTION WOULD HAVE A MATERIAL ADVERSE EFFECT ON SPINCO OR THE SPINCO
BUSINESS, OR IMPAIR IN ANY MATERIAL RESPECT FOREST’S OR SPINCO’S ABILITY TO
PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION AGREEMENTS.  FOREST, SPINCO OR THEIR RESPECTIVE SUBSIDIARIES SHALL
REASONABLY CONSULT WITH THE COMPANY BEFORE ENTERING INTO ANY NEW CONTRACT
MATERIAL TO SPINCO OR THE SPINCO BUSINESS.  NEITHER FOREST NOR SPINCO SHALL, NOR
SHALL THEY PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, WAIVE ANY
PREFERENTIAL RIGHTS THAT CONSTITUTE SPINCO ASSETS.  NEITHER FOREST NOR SPINCO
SHALL, NOR SHALL THEY PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, ENTER INTO
ANY CONTRACT TO WHICH SPINCO OR ANY OF ITS SUBSIDIARIES WILL BE A PARTY OR WHICH
OTHERWISE WILL BE A SPINCO ASSET, WHICH CONTRACT IS NOT IN THE ORDINARY COURSE
OF BUSINESS, INVOLVES TOTAL CONSIDERATION OF $2 MILLION OR MORE, HAS A TERM
LONGER THAN ONE YEAR AND WHICH IS NOT TERMINABLE BY SPINCO OR ANY SUCH
SUBSIDIARY OF SPINCO WITHOUT PENALTY UPON NO MORE THAN 30 DAYS’ PRIOR NOTICE.


 


(O)           INSURANCE.  FOREST AND SPINCO SHALL, AND SHALL CAUSE THEIR
RESPECTIVE SUBSIDIARIES TO, MAINTAIN WITH FINANCIALLY RESPONSIBLE INSURANCE
COMPANIES INSURANCE FOR THE SPINCO BUSINESS AND THE SPINCO ASSETS IN SUCH
AMOUNTS AND AGAINST SUCH RISKS AND LOSSES AS ARE CUSTOMARY FOR COMPANIES ENGAGED
IN THEIR RESPECTIVE BUSINESSES.


 


(P)           TAX MATTERS.  FOREST AND SPINCO SHALL NOT (I) MAKE OR RESCIND ANY
MATERIAL EXPRESS OR DEEMED ELECTION RELATING TO TAXES OF SPINCO OR THE SPINCO
BUSINESS UNLESS SUCH ACTION WILL NOT MATERIALLY AND ADVERSELY AFFECT SPINCO OR
THE SURVIVING CORPORATION ON A GOING-FORWARD BASIS AFTER THE EFFECTIVE DATE,
INCLUDING ELECTIONS FOR ANY AND ALL JOINT VENTURES, PARTNERSHIPS, LIMITED
LIABILITY COMPANIES, WORKING INTERESTS OR OTHER INVESTMENTS WHERE FOREST OR
SPINCO HAS THE CAPACITY TO MAKE SUCH BINDING ELECTION, (II) SETTLE OR COMPROMISE
ANY MATERIAL CLAIM, ACTION, SUIT, LITIGATION, PROCEEDING, ARBITRATION,
INVESTIGATION, AUDIT OR CONTROVERSY RELATING TO TAXES OF SPINCO OR THE SPINCO
BUSINESS, EXCEPT WHERE SUCH SETTLEMENT OR COMPROMISE WILL NOT RESULT IN A
MATERIAL ADVERSE EFFECT ON SPINCO OR THE SPINCO BUSINESS, (III) AMEND ANY
MATERIAL TAX RETURNS OF


 


52

--------------------------------------------------------------------------------



 


SPINCO OR RELATING TO THE SPINCO BUSINESS OR (IV) CHANGE IN ANY MATERIAL RESPECT
ANY METHOD OF REPORTING INCOME OR DEDUCTIONS OF SPINCO OR THE SPINCO BUSINESS
FOR FEDERAL INCOME TAX PURPOSES FROM THOSE EXPECTED TO BE EMPLOYED IN THE
PREPARATION OF ITS FEDERAL INCOME TAX RETURN FOR THE TAXABLE YEAR ENDED
DECEMBER 31, 2004, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW OR EXCEPT FOR
SUCH CHANGES THAT ARE REASONABLY EXPECTED NOT TO RESULT IN A MATERIAL ADVERSE
EFFECT ON SPINCO OR THE SPINCO BUSINESS, PROVIDED, HOWEVER, THAT SPINCO MAY MAKE
OR RESCIND ANY SUCH ELECTION, SETTLE OR COMPROMISE ANY SUCH CLAIM, ACTION, SUIT,
LITIGATION, PROCEEDING, ARBITRATION, INVESTIGATION, AUDIT OR CONTROVERSY, CHANGE
ANY SUCH METHOD OF REPORTING OR AMEND ANY SUCH TAX RETURN WITHOUT THE COMPANY’S
PRIOR WRITTEN CONSENT IF THE AMOUNT OF TAX LIABILITIES RELATING TO SUCH ACTION
DOES NOT EXCEED $500,000.


 


(Q)           DISCHARGE OF LIABILITIES.  UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT OR REQUIRED BY APPLICABLE LAW, FOREST (IN REGARD TO THE SPINCO
BUSINESS ONLY) SHALL NOT, AND SPINCO SHALL NOT, NOR SHALL FOREST (IN REGARD TO
THE SPINCO BUSINESS ONLY) OR SPINCO PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES
TO, PAY, DISCHARGE OR SATISFY ANY MATERIAL CLAIMS, LIABILITIES OR OBLIGATIONS
(ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED, CONTINGENT OR OTHERWISE), OTHER THAN
THE PAYMENT, DISCHARGE OR SATISFACTION, IN THE ORDINARY COURSE OF BUSINESS
(WHICH INCLUDES THE PAYMENT OF FINAL AND UNAPPEALABLE JUDGMENTS).


 


(R)            TAX TREATMENT.  NEITHER FOREST NOR SPINCO SHALL TAKE OR CAUSE OR
PERMIT TO BE TAKEN ANY ACTION (I) THAT WOULD DISQUALIFY THE DISTRIBUTION FROM
CONSTITUTING A TAX-FREE DISTRIBUTION UNDER SECTION 355 OF THE CODE OR THE
CONTRIBUTION FROM CONSTITUTING A TAX-FREE REORGANIZATION UNDER SECTION 368(A) OF
THE CODE OR (II) THAT WOULD DISQUALIFY THE MERGER FROM CONSTITUTING A TAX-FREE
REORGANIZATION UNDER SECTION 368(A) OF THE CODE.


 


(S)           ADVICE OF CHANGES.  SUBJECT TO THE PROVISIONS OF THE
CONFIDENTIALITY AGREEMENT, FOREST AND SPINCO SHALL PROMPTLY ADVISE THE COMPANY
ORALLY AND IN WRITING OF ANY CHANGE OR EVENT HAVING, OR THAT, INSOFAR AS CAN
REASONABLY BE FORESEEN, COULD HAVE, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER
CHANGES OR EVENTS, A MATERIAL ADVERSE EFFECT ON THE SPINCO BUSINESS OR SPINCO.


 


(T)            NO ACTION.  NEITHER FOREST NOR SPINCO SHALL, NOR WILL THEY PERMIT
ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, INTENTIONALLY TAKE OR AGREE OR COMMIT
TO TAKE ANY ACTION THAT WOULD RESULT IN ANY OF THE CONDITIONS SET FORTH IN
ARTICLE VII NOT BEING SATISFIED AT THE EFFECTIVE TIME.


 


(U)           HEDGING ACTIVITIES.  FOREST (IN REGARD TO THE SPINCO BUSINESS
ONLY) SHALL NOT, AND SPINCO SHALL NOT, NOR SHALL THEY PERMIT ANY OF THEIR
RESPECTIVE SUBSIDIARIES TO, ENTER INTO (I) ANY DERIVATIVE TRANSACTION OR
(II) ANY FIXED PRICE COMMODITY SALES AGREEMENT WITH A TERM OF MORE THAN 60 DAYS.


 


(V)           AGREEMENTS.  NEITHER FOREST NOR SPINCO SHALL, NOR SHALL THEY
PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, AGREE IN WRITING OR OTHERWISE TO
TAKE ANY ACTION INCONSISTENT WITH THE FOREGOING.


 

Section 6.3             Proxy Statement/Prospectus.

 


(A)           AS PROMPTLY AS PRACTICABLE FOLLOWING THE DATE HEREOF, THE COMPANY
SHALL PREPARE AND FILE WITH THE SEC THE PROXY STATEMENT/PROSPECTUS AND THE
REGISTRATION STATEMENT ON

 

53

--------------------------------------------------------------------------------


 


FORM S-4 (THE PROXY STATEMENT/PROSPECTUS WILL BE INCLUDED AS A PROSPECTUS IN THE
REGISTRATION STATEMENT ON FORM S-4) WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  AS PROMPTLY AS PRACTICABLE FOLLOWING THE DATE
HEREOF, THE COMPANY SHALL PREPARE AND FILE WITH THE SEC AN AMENDMENT TO ITS
REGISTRATION STATEMENT ON FORM S-1 TO REFLECT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO HAVE SUCH
PROXY STATEMENT/PROSPECTUS CLEARED BY THE SEC UNDER THE EXCHANGE ACT AND THE
REGISTRATION STATEMENTS DECLARED EFFECTIVE BY THE SEC UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT, AS THE CASE MAY BE, AS PROMPTLY AS PRACTICABLE AFTER SUCH
FILINGS.  THE STATUS OR TIMING OF THE ADJUSTMENT CONDITION DESCRIBED IN
SECTION 4.2 OF THE SPINCO DISCLOSURE SCHEDULE SHALL NOT SERVE AS A BASIS FOR
DELAYING THE COMPANY’S EFFORTS TO SEEK EFFECTIVENESS OF THE REGISTRATION
STATEMENTS AND MAIL TO ITS STOCKHOLDERS THE PROXY STATEMENT/PROSPECTUS.


 


(B)           AS PROMPTLY AS PRACTICABLE AFTER THE REGISTRATION STATEMENTS SHALL
HAVE BECOME EFFECTIVE, THE COMPANY SHALL MAIL THE PROXY STATEMENT/PROSPECTUS TO
ITS STOCKHOLDERS.


 


(C)           NO AMENDMENT OR SUPPLEMENT TO THE PROXY STATEMENT/PROSPECTUS OR
ANY REGISTRATION STATEMENT WILL BE MADE BY THE COMPANY WITHOUT THE APPROVAL OF
FOREST AND SPINCO (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED). 
THE COMPANY WILL ADVISE FOREST AND SPINCO, PROMPTLY AFTER IT RECEIVES NOTICE
THEREOF, OF THE TIME WHEN ANY REGISTRATION STATEMENT HAS BECOME EFFECTIVE OR ANY
SUPPLEMENT OR AMENDMENT HAS BEEN FILED, OF THE ISSUANCE OF ANY STOP ORDER, OF
THE SUSPENSION OF THE QUALIFICATION OF THE COMPANY COMMON STOCK ISSUABLE IN
CONNECTION WITH THE MERGER FOR OFFERING OR SALE IN ANY JURISDICTION, OR OF ANY
REQUEST BY THE SEC FOR AMENDMENT OF THE PROXY STATEMENT/PROSPECTUS OR ANY
REGISTRATION STATEMENT OR COMMENTS THEREON AND RESPONSES THERETO OR REQUESTS BY
THE SEC FOR ADDITIONAL INFORMATION.


 


(D)           IF, AT ANY TIME PRIOR TO THE EFFECTIVE TIME, ANY EVENT OR
CIRCUMSTANCE SHOULD OCCUR THAT RESULTS IN THE PROXY STATEMENT/PROSPECTUS OR THE
REGISTRATION STATEMENTS CONTAINING AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTING TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY ARE MADE, NOT MISLEADING, OR THAT OTHERWISE SHOULD BE DESCRIBED IN AN
AMENDMENT OR SUPPLEMENT TO THE PROXY STATEMENT/PROSPECTUS OR THE REGISTRATION
STATEMENTS, FOREST, SPINCO AND THE COMPANY SHALL PROMPTLY NOTIFY EACH OTHER OF
THE OCCURRENCE OF SUCH EVENT AND THEN PROMPTLY PREPARE, FILE AND CLEAR WITH THE
SEC AND MAIL TO THE COMPANY’S STOCKHOLDERS EACH SUCH AMENDMENT OR SUPPLEMENT.


 

Section 6.4             Cooperation.  Forest, Spinco and the Company shall
together, or pursuant to the allocation of responsibility set forth below or
otherwise to be agreed upon between them, take action as follows:

 


(A)           THE COMPANY SHALL TAKE ALL SUCH ACTION AS MAY REASONABLY BE
REQUIRED UNDER STATE SECURITIES OR “BLUE SKY” LAWS IN CONNECTION WITH THE
ISSUANCE OF SHARES OF COMPANY COMMON STOCK PURSUANT TO THE MERGER;


 


(B)           FOREST, SPINCO AND THE COMPANY SHALL COOPERATE WITH ONE ANOTHER TO
THE EXTENT REASONABLY NECESSARY OR COMMERCIALLY APPROPRIATE IN PROMPTLY MAKING
ANY FILINGS WITH, AND SEEKING ANY CONSENTS OR APPROVALS FROM, GOVERNMENTAL
AUTHORITIES NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT;


 


54

--------------------------------------------------------------------------------



 


(C)           AS PROMPTLY AS PRACTICABLE, THE COMPANY SHALL MAKE APPLICATION TO
THE NYSE OR NASDAQ FOR THE LISTING OR QUOTATION OF THE SHARES OF COMPANY COMMON
STOCK TO BE ISSUED PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE DISTRIBUTION AGREEMENT AND USE ALL COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH SHARES TO BE APPROVED FOR LISTING;


 


(D)           FOREST, SPINCO AND THE COMPANY SHALL, AS PROMPTLY AS PRACTICABLE,
MAKE ANY REQUIRED FILINGS AND ANY OTHER REQUIRED OR REQUESTED SUBMISSIONS UNDER
THE HSR ACT, PROMPTLY RESPOND TO ANY REQUESTS FOR ADDITIONAL INFORMATION FROM
EITHER THE FEDERAL TRADE COMMISSION OR THE DEPARTMENT OF JUSTICE; AND COOPERATE
IN THE PREPARATION OF, AND COORDINATE, SUCH FILINGS, SUBMISSIONS AND RESPONSES
(INCLUDING THE EXCHANGE OF DRAFTS BETWEEN EACH PARTY’S OUTSIDE COUNSEL) SO AS TO
REDUCE THE LENGTH OF ANY REVIEW PERIODS; AND


 


(E)           FOREST, SPINCO AND THE COMPANY SHALL PROMPTLY PROVIDE OUTSIDE
COUNSEL FOR THE OTHER PARTIES FOR THEIR CONFIDENTIAL REVIEW COPIES OF ALL
FILINGS PROPOSED TO BE MADE BY SUCH PARTY WITH ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 

Section 6.5             Letter of Spinco’s Accountants.  In connection with the
information regarding Spinco or its Subsidiaries or the transactions
contemplated by this Agreement provided by Spinco specifically for inclusion in,
or incorporation by reference into, the Proxy Statement/Prospectus and the
Registration Statements, Spinco shall use all commercially reasonable efforts to
cause to be delivered to the Company a letter of KPMG, LLP, dated the date on
which the Registration Statement on Form S-4 shall become effective and as of
the Effective Time and addressed to the Company, in form and substance
reasonably satisfactory to the Company and customary in scope and substance for
letters delivered by independent public accountants in connection with
registration statements similar to the Registration Statement on Form S-4.

 

Section 6.6             Letter of the Company’s Accountants.  In connection with
the information regarding the Company or its Subsidiaries or the transactions
contemplated by this Agreement provided by the Company specifically for
inclusion in, or incorporation by reference into, the Proxy Statement/Prospectus
and the Registration Statements, the Company shall use all commercially
reasonable efforts to cause to be delivered to Spinco a letter of Deloitte &
Touche LLP, dated the date on which the Registration Statements shall become
effective and as of the Effective Time and addressed to Forest and Spinco, in
form and substance reasonably satisfactory to Forest and Spinco and customary in
scope and substance for letters delivered by independent public accountants in
connection with registration statements similar to the Registration Statement on
Form S-4.

 

Section 6.7             Forest/Spinco Employee Stock Options, Incentive and
Benefit Plans.  Spinco and the Company shall take all such steps as may be
required to cause any dispositions of Company Common Stock (including derivative
securities with respect to Company Common Stock) and any acquisitions of Spinco
Common Stock, as the case may be, resulting from the transactions contemplated
by this Agreement by each officer or director of the Company or Spinco who is
subject to the reporting requirements of Section 16(a) of the Exchange Act to be
exempt under Rule 16b-3 promulgated under the Exchange Act, such steps to be
taken in

 

55

--------------------------------------------------------------------------------


 

accordance with the No-Action Letter, dated January 12, 1999, issued by the SEC
to Skadden, Arps, Slate, Meagher & Flom LLP.

 

Section 6.8             Employee Benefit Plans.

 


(A)           SUBJECT TO THE REMAINING PROVISIONS OF THIS SECTION 6.8, SPINCO
AND THE COMPANY SHALL TAKE ALL ACTS NECESSARY TO CAUSE SPINCO EMPLOYEES WHO
REMAIN EMPLOYED BY SPINCO, THE COMPANY OR THEIR SUBSIDIARIES FROM AND AFTER THE
EFFECTIVE TIME (“CONTINUING SPINCO EMPLOYEES”) TO PARTICIPATE IN THE COMPANY
BENEFIT PLANS MAINTAINED BY THE COMPANY AS OF THE EFFECTIVE TIME ON A BASIS NO
LESS FAVORABLE THAN THAT APPLICABLE TO SIMILARLY SITUATED COMPANY EMPLOYEES WHO
REMAIN EMPLOYED BY THE COMPANY OR ITS AFFILIATES AS OF THE EFFECTIVE TIME (THE
“CONTINUING COMPANY EMPLOYEES”).  NOTWITHSTANDING THE FOREGOING, IF THE
EFFECTIVE TIME OCCURS IN 2006, THEN SPINCO AND THE COMPANY SHALL CAUSE EACH
CONTINUING SPINCO EMPLOYEE TO RECEIVE VACATION BENEFITS FOR THE PERIOD BEGINNING
ON THE EFFECTIVE TIME AND ENDING ON DECEMBER 31, 2006, THAT ARE EQUAL TO (I)
SUCH EMPLOYEE’S ACCRUED AND UNUSED VACATION UNDER FOREST’S VACATION POLICY AS OF
THE EFFECTIVE TIME PLUS (II) IF THE COMPANY’S VACATION POLICY IS MORE GENEROUS
THAN FOREST’S VACATION POLICY WITH RESPECT TO SUCH CONTINUING SPINCO EMPLOYEE
BASED ON HIS YEARS OF SERVICE RECOGNIZED BY FOREST AS OF THE EFFECTIVE TIME FOR
PURPOSES OF SUCH POLICY, ANY ADDITIONAL VACATION ENTITLEMENT EARNED BY SUCH
EMPLOYEE UNDER THE TERMS OF THE COMPANY’S VACATION POLICY.  IN THE EVENT THE
EMPLOYMENT OF A SPINCO EMPLOYEE IS TERMINATED BY FOREST WITH THE COMPANY’S
CONSENT PRIOR TO THE EFFECTIVE TIME (OTHER THAN PURSUANT TO A TERMINATION FOR
CAUSE), (I) SUCH EMPLOYEE SHALL NOT RECEIVE A RETENTION BENEFIT, (II) FOREST
SHALL PROVIDE SUCH EMPLOYEE WITH THE SEVERANCE BENEFITS DESCRIBED ON EXHIBIT E,
PART B (PROVIDED SUCH EMPLOYEE EXECUTES A RELEASE OF CLAIMS IN FAVOR OF FOREST,
SPINCO, THE COMPANY AND THEIR RESPECTIVE AFFILIATES (WHICH RELEASE SHALL BE IN A
FORM AGREED TO BY FOREST, SPINCO AND THE COMPANY)), AND (III) AS SOON AS
PRACTICABLE AFTER THE EFFECTIVE TIME, THE COMPANY SHALL REIMBURSE FOREST FOR
SUCH SEVERANCE BENEFITS ACTUALLY PAID BY FOREST TO SUCH EMPLOYEE; PROVIDED THAT
THE COMPANY SHALL NOT BE RESPONSIBLE FOR ANY REIMBURSEMENT OF SEVERANCE AMOUNTS
PAID TO ANY SUCH SPINCO EMPLOYEE WHO IS SUBSEQUENTLY RE-HIRED BY FOREST OR ANY
FOREST SUBSIDIARY DURING THE SIX-MONTH PERIOD FOLLOWING THE EFFECTIVE TIME (IN
WHICH CASE FOREST SHALL REFUND ANY REIMBURSEMENT SO MADE BY THE COMPANY).


 


(B)           NEITHER SPINCO NOR THE COMPANY SHALL ESTABLISH OR MAINTAIN
EFFECTIVE AS OF THE EFFECTIVE TIME (I) ANY PLAN PROVIDING SUPPLEMENTAL EXECUTIVE
RETIREMENT BENEFITS THAT IS NOT AN INDIVIDUAL ACCOUNT PLAN, (II) ANY PLAN
PROVIDING RETIREE MEDICAL BENEFITS OR (III) ANY DEFINED BENEFIT PENSION PLAN.


 


(C)           SPINCO AND THE COMPANY SHALL CAUSE EACH CONTINUING SPINCO EMPLOYEE
TO BE GIVEN FULL CREDIT FOR ALL SERVICE WITH FOREST, SPINCO AND THEIR AFFILIATES
BEFORE THE EFFECTIVE TIME FOR ALL PURPOSES UNDER EACH COMPANY BENEFIT PLAN
(EXCEPT TO THE EXTENT NECESSARY TO AVOID THE DUPLICATION OF BENEFITS).  SUCH
SERVICE CREDIT FOR EACH SUCH PURPOSE SHALL BE IN AN AMOUNT EQUAL TO THE SERVICE
CREDIT RECOGNIZED UNDER THE CORRESPONDING SPINCO BENEFIT PLAN AS OF THE
EFFECTIVE TIME FOR SUCH PURPOSE.  FOR PURPOSES OF DETERMINING THE TERMS AND
CONDITIONS OF A CONTINUING SPINCO EMPLOYEE’S PARTICIPATION IN ANY COMPANY
BENEFIT PLAN THAT IS AN EMPLOYEE WELFARE BENEFIT PLAN (THE “COMPANY WELFARE
PLANS”), THE COMPANY SHALL, AND SHALL CAUSE ITS AFFILIATES TO, (I) WAIVE ALL
LIMITATIONS AS TO PRE-EXISTING CONDITION EXCLUSIONS AND WAITING PERIODS WITH
RESPECT TO THE CONTINUING SPINCO EMPLOYEE OR HIS OR HER DEPENDENTS UNDER THE
COMPANY WELFARE PLANS,


 


56

--------------------------------------------------------------------------------



 


OTHER THAN TO THE EXTENT LIMITATIONS OR WAITING PERIODS THAT ARE ALREADY IN
EFFECT WITH RESPECT TO THE CONTINUING SPINCO EMPLOYEE OR HIS OR HER DEPENDENTS
HAVE NOT BEEN SATISFIED AS OF THE EFFECTIVE TIME UNDER THE CORRESPONDING WELFARE
BENEFIT PLANS MAINTAINED FOR THE CONTINUING SPINCO EMPLOYEE IMMEDIATELY BEFORE
THE EFFECTIVE TIME, AND (II) PROVIDE EACH CONTINUING SPINCO EMPLOYEE WITH CREDIT
FOR ANY CO-PAYMENTS AND DEDUCTIBLES PAID IN THE YEAR OF THE CLOSING BEFORE THE
EFFECTIVE TIME IN SATISFYING ANY DEDUCTIBLE OR OUT-OF-POCKET REQUIREMENTS UNDER
THE COMPANY WELFARE PLANS (ON A PRO-RATA BASIS IN THE EVENT OF A DIFFERENCE IN
PLAN YEARS).


 


(D)           AS SOON AS PRACTICABLE FOLLOWING THE EFFECTIVE TIME, FOREST SHALL
CAUSE TO BE TRANSFERRED FROM THE TRUSTEE OF FOREST’S RETIREMENT SAVINGS PLAN
(THE “FOREST SAVINGS PLAN”) TO THE TRUSTEE OF THE COMPANY’S EMPLOYEE CAPITAL
ACCUMULATION PLAN (THE “COMPANY SAVINGS PLAN”) AN AMOUNT IN CASH EQUAL TO THE
AGGREGATE ACCOUNT BALANCES OF THE CONTINUING SPINCO EMPLOYEES UNDER THE FOREST
SAVINGS PLAN DETERMINED AS OF THE TRANSFER DATE; PROVIDED, HOWEVER, THAT TO THE
EXTENT ANY CONTINUING SPINCO EMPLOYEE OWES ANY AMOUNT TO THE FOREST SAVINGS PLAN
PURSUANT TO THE TERMS OF A LOAN FROM SUCH PLAN TO SUCH CONTINUING SPINCO
EMPLOYEE, AN IN-KIND TRANSFER OF SUCH LOAN SHALL BE MADE IN ADDITION TO THE
TRANSFER OF CASH FOR THE REMAINING ACCOUNT BALANCE.  ALL ACCOUNT INVESTMENTS
(OTHER THAN ANY SUCH LOAN AMOUNTS), INCLUDING INVESTMENTS IN SHARES OF FOREST
COMMON STOCK AND/OR COMPANY COMMON STOCK, SHALL BE CONVERTED TO CASH PRIOR TO
THE ACCOUNT TRANSFER TO THE COMPANY SAVINGS PLAN.  FROM AND AFTER THE DATE OF
SUCH TRANSFER, SPINCO AND THE COMPANY SHALL CAUSE THE COMPANY SAVINGS PLAN TO
ASSUME THE OBLIGATIONS OF THE FOREST SAVINGS PLAN WITH RESPECT TO BENEFITS
ACCRUED BY THE CONTINUING SPINCO EMPLOYEES UNDER THE FOREST SAVINGS PLAN, AND
THE FOREST SAVINGS PLAN SHALL CEASE TO BE RESPONSIBLE THEREFOR.  SPINCO, THE
COMPANY AND FOREST SHALL COOPERATE IN MAKING ALL APPROPRIATE ARRANGEMENTS AND
FILINGS, IF ANY, IN CONNECTION WITH THE TRANSFER DESCRIBED ABOVE.  FURTHER,
SPINCO, THE COMPANY AND FOREST SHALL COOPERATE AND TAKE SUCH ACTIONS AS ARE
NECESSARY TO PERMIT THE CONTINUATION OF LOAN REPAYMENTS BY CONTINUING SPINCO
EMPLOYEES TO THE FOREST SAVINGS PLAN BY PAYROLL DEDUCTIONS DURING THE PERIOD
BEGINNING ON THE EFFECTIVE TIME AND ENDING ON THE DATE OF THE TRANSFER DESCRIBED
IN THIS PARAGRAPH.  FOREST REPRESENTS, COVENANTS AND AGREES WITH RESPECT TO THE
FOREST SAVINGS PLAN, AND THE COMPANY REPRESENTS, COVENANTS AND AGREES WITH
RESPECT TO THE COMPANY SAVINGS PLAN, THAT, AS OF THE DATE OF THE TRANSFER
DESCRIBED IN THIS PARAGRAPH, SUCH PLAN WILL SATISFY THE REQUIREMENTS OF CODE
SECTIONS 401(A), (K), AND (M) AND WILL HAVE RECEIVED, OR A PENDING APPLICATION
HAS BEEN TIMELY FILED FOR, A FAVORABLE DETERMINATION LETTER FROM THE IRS
REGARDING SUCH QUALIFIED STATUS AND COVERING AMENDMENTS REQUIRED TO HAVE BEEN
ADOPTED PRIOR TO THE EXPIRATION OF THE GUST REMEDIAL AMENDMENT PERIOD.


 


(E)           IF, DURING THE PERIOD BEGINNING ON THE EFFECTIVE TIME AND ENDING
ON THE LATER OF JUNE 30, 2006 OR THE DATE WHICH IS SIX MONTHS AFTER THE
EFFECTIVE TIME (THE “RETENTION PERIOD”), THE COMPANY OR A SUBSIDIARY OF THE
COMPANY DESIRES TO RELOCATE THE PRINCIPAL PLACE OF EMPLOYMENT OF A CONTINUING
SPINCO EMPLOYEE (OTHER THAN A SCHEDULED ROTATIONAL EMPLOYEE) BY 50 MILES OR MORE
FROM THE LOCATION OF HIS PRINCIPAL PLACE OF EMPLOYMENT IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME, THEN SPINCO AND THE COMPANY SHALL CAUSE ANY SUCH EMPLOYEE WHO
ACCEPTS SUCH RELOCATION TO RECEIVE THE RELOCATION BENEFITS DESCRIBED ON EXHIBIT
E, PART A.  IF, DURING THE RETENTION PERIOD, (I) A CONTINUING SPINCO EMPLOYEE
VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
WITHIN 30 DAYS AFTER THE DATE OF A REDUCTION IN HIS BASE SALARY OR BASE WAGES
FROM THAT IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, (II) A CONTINUING
SPINCO EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES AFTER THE DATE UPON WHICH HE IS NOTIFIED THAT THE PRINCIPAL PLACE
OF HIS EMPLOYMENT IS CHANGING TO A


 


57

--------------------------------------------------------------------------------



 


LOCATION THAT IS 50 MILES OR MORE FROM THE LOCATION OF HIS PRINCIPAL PLACE OF
EMPLOYMENT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (PROVIDED, HOWEVER, THAT IF
THE COMPANY OR A SUBSIDIARY OF THE COMPANY PERMITS THE EMPLOYEE TO CONTINUE TO
WORK AT HIS ORIGINAL LOCATION, THEN SUCH TERMINATION OF EMPLOYMENT MAY NOT OCCUR
PRIOR TO A DATE DETERMINED BY THE COMPANY, WHICH DATE SHALL BE NO LATER THAN THE
LAST DAY OF THE RETENTION PERIOD), OR (III) THE EMPLOYMENT OF A CONTINUING
SPINCO EMPLOYEE IS INVOLUNTARILY TERMINATED BY THE COMPANY OR A SUBSIDIARY OF
THE COMPANY OTHER THAN PURSUANT TO A TERMINATION FOR CAUSE, THEN, IN ANY SUCH
CASE, SPINCO AND THE COMPANY SHALL CAUSE SUCH EMPLOYEE TO RECEIVE THE SEVERANCE
BENEFITS DESCRIBED ON EXHIBIT E, PART B, PROVIDED (A) SUCH EMPLOYEE EXECUTES A
RELEASE OF CLAIMS IN FAVOR OF FOREST, SPINCO, THE COMPANY AND THEIR RESPECTIVE
AFFILIATES (WHICH RELEASE SHALL BE IN A FORM AGREED TO BY FOREST, SPINCO AND THE
COMPANY), (B) SUCH EMPLOYEE IS NOT SUBSEQUENTLY RE-HIRED BY FOREST OR ANY FOREST
SUBSIDIARY DURING THE RETENTION PERIOD (IN WHICH CASE FOREST SHALL REFUND ANY
SEVERANCE SO PAID BY THE COMPANY), AND (C) THE AMOUNT OF SUCH SEVERANCE BENEFIT
PAID TO SUCH EMPLOYEE SHALL BE REDUCED BY THE PORTION, IF ANY, OF SUCH
EMPLOYEE’S RETENTION BENEFIT THAT WAS PAID TO SUCH EMPLOYEE IN ACCORDANCE WITH
SECTION 6.8(G).  EXHIBIT E, PART B SETS FORTH THE MAXIMUM AGGREGATE SEVERANCE
AMOUNT PAYABLE BY THE COMPANY TO THE CONTINUING SPINCO EMPLOYEES PURSUANT TO
THIS SECTION 6.8.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, EXCEPT
AS SPECIFICALLY PROVIDED IN THE PRECEDING PROVISIONS OF THIS SECTION 6.8(E),
NEITHER SPINCO NOR THE COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT OF, OR
REIMBURSEMENT OF FOREST FOR, SEVERANCE PAID TO ANY SPINCO EMPLOYEE WHO
VOLUNTARILY RESIGNS EMPLOYMENT FROM SPINCO OR THE COMPANY IF SUCH SPINCO
EMPLOYEE WAS NOT REQUIRED TO RELOCATE IN ORDER TO MAINTAIN SUCH EMPLOYMENT.  NO
CONTINUING SPINCO EMPLOYEE SHALL BE ELIGIBLE FOR SEVERANCE PURSUANT TO THE
COMPANY’S SEVERANCE PLAN AT ANY TIME WHILE THE PROVISIONS OF THIS SECTION 6.8(E)
APPLY TO SUCH CONTINUING SPINCO EMPLOYEE.


 


(F)            THE COMPANY SHALL IMPLEMENT IN ALL MATERIAL RESPECTS (WITHOUT ANY
ENHANCEMENT) THE AGREEMENTS WITH ITS OFFICERS DESCRIBED IN SECTION 6.8(F) OF THE
COMPANY DISCLOSURE SCHEDULE. THE COMPANY SHALL OBTAIN THE WRITTEN AGREEMENT OF
THE OFFICERS DESCRIBED IN SECTION 6.8(F) OF THE COMPANY DISCLOSURE SCHEDULE ON
OR BEFORE THE EFFECTIVE TIME.


 


(G)           IN LIEU OF THE PAYMENT OF ANY ANNUAL BONUSES FOR 2005 TO THE
CONTINUING SPINCO EMPLOYEES UNDER THE ANNUAL INCENTIVE AND BONUS PLANS
MAINTAINED BY FOREST, THE COMPANY AND SPINCO SHALL PROVIDE THE CONTINUING SPINCO
EMPLOYEES WITH THE RETENTION BENEFITS DESCRIBED IN THIS SECTION 6.8(G).  EACH
CONTINUING SPINCO EMPLOYEE’S AGGREGATE POTENTIAL RETENTION BENEFIT (“RETENTION
BENEFIT”) SHALL BE IN AN AMOUNT EQUAL TO 250% OF SUCH EMPLOYEE’S TARGET ANNUAL
BONUS FOR 2005 UNDER THE ANNUAL INCENTIVE OR BONUS PLAN MAINTAINED BY FOREST AND
APPLICABLE TO SUCH EMPLOYEE (WITH SUCH TARGET ANNUAL BONUS DETERMINED AS OF THE
EFFECTIVE TIME BASED UPON SUCH CONTINUING SPINCO EMPLOYEE’S ANNUAL BASE SALARY
IN EFFECT AS OF SUCH TIME).  RETENTION BENEFITS SHALL BE PAID BY SPINCO (PRIOR
TO THE EFFECTIVE TIME) OR THE COMPANY (AFTER THE EFFECTIVE TIME) IN FOUR
INSTALLMENTS, THE FIRST OF WHICH WILL EQUAL 25% OF THE EMPLOYEE’S TARGET ANNUAL
BONUS FOR 2005, AND THE REMAINING THREE OF WHICH WILL EACH EQUAL 75% OF THE
EMPLOYEE’S TARGET ANNUAL BONUS FOR 2005; PROVIDED, HOWEVER, THAT (I) ANY PAYMENT
OF AN INSTALLMENT OF A RETENTION BENEFIT PRIOR TO THE EFFECTIVE TIME SHALL BE
MADE TO EACH INDIVIDUAL WHO IS A SPINCO EMPLOYEE ON THE DATE OF THE PAYMENT OF
SUCH INSTALLMENT AND SUCH PAYMENT SHALL BE BASED ON SUCH SPINCO EMPLOYEE’S
ANNUAL BASE SALARY IN EFFECT ON SUCH PAYMENT DATE AND (II) IF SUCH SPINCO
EMPLOYEE’S ANNUAL BASE SALARY CHANGES BETWEEN THE DATE OF ANY SUCH PAYMENT AND
THE EFFECTIVE TIME, THE FIRST INSTALLMENT OF A RETENTION BENEFIT PAID TO SUCH
EMPLOYEE ON OR AFTER THE


 


58

--------------------------------------------------------------------------------



 


EFFECTIVE TIME SHALL BE ADJUSTED SO THAT, IMMEDIATELY AFTER THE PAYMENT OF SUCH
INSTALLMENT, THE EMPLOYEE WILL HAVE RECEIVED THE CORRECT AMOUNT OF HIS OR HER
RETENTION BENEFIT THROUGH THE DATE OF PAYMENT OF SUCH INSTALLMENT DETERMINED
BASED ON HIS OR HER ANNUAL BASE SALARY IN EFFECT AS OF THE EFFECTIVE TIME.  THE
FIRST SUCH INSTALLMENT SHALL BE PAID ON OCTOBER 14, 2005, THE SECOND SUCH
INSTALLMENT SHALL BE PAID ON FEBRUARY 15, 2006, THE THIRD SUCH INSTALLMENT SHALL
BE PAID ON MAY 1, 2006, AND THE FOURTH SUCH INSTALLMENT SHALL BE PAID ON JUNE
30, 2006.  RETENTION BENEFITS SHALL BE SUBJECT TO APPLICABLE WITHHOLDING OF
TAXES.  NOTWITHSTANDING THE FOREGOING, EXCEPT AS HEREINAFTER PROVIDED, IN ORDER
FOR A CONTINUING SPINCO EMPLOYEE TO BE ELIGIBLE TO RECEIVE AN INSTALLMENT
PAYMENT OF HIS OR HER RETENTION BENEFIT, SUCH CONTINUING SPINCO EMPLOYEE MUST
REMAIN IN THE EMPLOY OF THE COMPANY, SPINCO OR ANY OF THEIR SUBSIDIARIES WITH AT
LEAST A SATISFACTORY PERFORMANCE RATING UNTIL THE DATE OF THE PAYMENT OF SUCH
INSTALLMENT.  IF THE EMPLOYMENT OF A CONTINUING SPINCO EMPLOYEE IS INVOLUNTARILY
TERMINATED AFTER THE EFFECTIVE TIME BY THE COMPANY OR A SUBSIDIARY OF THE
COMPANY (OTHER THAN PURSUANT TO A TERMINATION FOR CAUSE), THEN, IN ADDITION TO
ANY SEVERANCE BENEFIT TO WHICH SUCH EMPLOYEE MAY BE ENTITLED PURSUANT TO SECTION
6.8(E), THE COMPANY SHALL PAY OR CAUSE TO BE PAID TO SUCH EMPLOYEE, WITHIN 10
DAYS AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT, AN AMOUNT EQUAL TO THE
NEXT UNPAID INSTALLMENT, IF ANY, OF SUCH EMPLOYEE’S RETENTION BENEFIT THAT WOULD
HAVE BEEN PAID TO SUCH EMPLOYEE IF HIS OR HER EMPLOYMENT HAD NOT TERMINATED;
PROVIDED, THAT IN NO EVENT SHALL ANY SUCH INVOLUNTARILY TERMINATED CONTINUING
SPINCO EMPLOYEE RECEIVE LESS (IN THE AGGREGATE) THAN 100% OF SUCH EMPLOYEE’S
TARGET ANNUAL BONUS FOR 2005 PURSUANT TO THIS SECTION 6.8(G), UNLESS THE
EMPLOYMENT OF SUCH CONTINUING SPINCO EMPLOYEE WAS TERMINATED PURSUANT TO A
TERMINATION FOR CAUSE.  IF A CONTINUING SPINCO EMPLOYEE VOLUNTARILY TERMINATES
HIS OR HER EMPLOYMENT AFTER THE EFFECTIVE TIME OR IF THE EMPLOYMENT OF A
CONTINUING SPINCO EMPLOYEE IS INVOLUNTARILY TERMINATED AFTER THE EFFECTIVE TIME
BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY PURSUANT TO A TERMINATION FOR
CAUSE, THEN NO FURTHER INSTALLMENTS OF SUCH EMPLOYEE’S RETENTION BENEFIT SHALL
BE PAID TO SUCH EMPLOYEE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER SPINCO NOR THE COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT
OF, OR REIMBURSEMENT OF FOREST FOR, RETENTION BENEFITS IN EXCESS OF THE
AGGREGATE AMOUNT SET FORTH ON EXHIBIT E, PART C.


 


(H)           THE COMPANY HEREBY ACKNOWLEDGES THAT IT CONSENTS TO, AND SHALL
CAUSE ANY ACTION REQUIRED ON ITS BEHALF TO IMPLEMENT, THE TRANSACTIONS AND
AGREEMENTS CONTEMPLATED BY THE EMPLOYEE BENEFITS AGREEMENT.


 

Section 6.9             Investigation.  Upon reasonable notice, each of Forest,
Spinco, the Company and Merger Sub shall afford to each other and to its
respective officers, employees, accountants, counsel and other authorized
representatives, reasonable access during normal business hours, throughout the
period prior to the earlier of the Effective Time or the Termination Date, to
its and its Subsidiaries’ plants, properties, Contracts, commitments, books,
records and any report, schedule or other document filed or received by it
pursuant to the requirements of the federal or state securities laws, and shall
use all commercially reasonable efforts to cause its respective representatives
to furnish promptly to the other such additional financial and operating data
and other information, including environmental information, as to its and its
Subsidiaries’ respective businesses and properties as the other or its duly
authorized representatives, as the case may be, may reasonably request.  The
parties hereby agree that the provisions of the Confidentiality Agreement shall
apply to all information and material furnished by any party or its
representatives thereunder and hereunder.  No investigation made at any time

 

59

--------------------------------------------------------------------------------


 

by or on behalf of any of the Company, Merger Sub, Forest or Spinco shall affect
the representations and warranties of the parties hereto.

 

Section 6.10           Reasonable Efforts; Further Assurances. 

 

(a)           Subject to the terms and conditions of this Agreement, each of
Forest, Spinco, the Company and Merger Sub shall use all commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary under applicable laws and regulations to consummate
and make effective the transactions contemplated by this Agreement and the other
Transaction Agreements, including providing information and using all
commercially reasonable efforts to obtain all necessary exemptions, rulings,
consents, authorizations, approvals and waivers to effect all necessary
registrations and filings and to lift any injunction or other legal bar to the
Merger and the other transactions contemplated hereby and thereby as promptly as
practicable, and to take all other actions necessary to consummate the
transactions contemplated hereby and thereby in a manner consistent with
applicable law.  Without limiting the generality of the foregoing, Forest,
Spinco, the Company and Merger Sub agree to cooperate and to use their
respective commercially reasonable efforts to obtain any government clearances
required to consummate the Merger (including through any required compliance
with the HSR Act and any applicable foreign government reporting requirements)
and to respond to any government requests for information.  The parties hereto
will consult and cooperate with one another, and consider in good faith the
views of one another, in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto in connection with proceedings
under or relating to the HSR Act or any other federal, state or foreign
antitrust or fair trade law.


 


(B)           SUBJECT TO SECTION 6.10(A), IN CASE AT ANY TIME ANY FURTHER ACTION
IS REASONABLY NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, FOREST,
SPINCO AND THE COMPANY SHALL TAKE ALL SUCH COMMERCIALLY REASONABLE NECESSARY
ACTION.


 

Section 6.11           No Solicitation by the Company.

 


(A)           THE COMPANY AGREES THAT NEITHER IT NOR ANY OF ITS SUBSIDIARIES NOR
ANY OF THE OFFICERS AND DIRECTORS OF IT OR ITS SUBSIDIARIES SHALL, AND THAT IT
SHALL USE ALL REASONABLE EFFORTS TO CAUSE ITS AND ITS SUBSIDIARIES’ EMPLOYEES,
AGENTS AND REPRESENTATIVES (INCLUDING ANY INVESTMENT BANKER, ATTORNEY OR
ACCOUNTANT RETAINED BY IT OR ANY OF ITS SUBSIDIARIES) NOT TO (AND SHALL NOT
AUTHORIZE ANY OF THEM TO), DIRECTLY OR INDIRECTLY: (I) SOLICIT, INITIATE,
ENCOURAGE, FACILITATE OR INDUCE ANY INQUIRY WITH RESPECT TO, OR THE MAKING,
SUBMISSION OR ANNOUNCEMENT OF, ANY ACQUISITION PROPOSAL WITH RESPECT TO ITSELF,
(II) PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS REGARDING, OR FURNISH TO ANY
PERSON OR ENTITY ANY NONPUBLIC INFORMATION WITH RESPECT TO, OR TAKE ANY OTHER
ACTION TO FACILITATE ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL THAT
CONSTITUTES OR MAY REASONABLY BE EXPECTED TO LEAD TO, ANY ACQUISITION PROPOSAL
WITH RESPECT TO ITSELF, (III) ENGAGE IN DISCUSSIONS WITH ANY PERSON OR ENTITY
WITH RESPECT TO ANY ACQUISITION PROPOSAL WITH RESPECT TO ITSELF, EXCEPT AS TO
THE EXISTENCE OF THESE PROVISIONS, (IV) APPROVE, ENDORSE OR RECOMMEND ANY
ACQUISITION PROPOSAL WITH RESPECT TO ITSELF (EXCEPT TO THE EXTENT SPECIFICALLY
PERMITTED PURSUANT TO SECTION 6.11 AND SECTION 8.1(G)), OR (V) ENTER INTO ANY
LETTER OF INTENT OR SIMILAR DOCUMENT OR ANY CONTRACT, AGREEMENT OR COMMITMENT
CONTEMPLATING OR OTHERWISE RELATING TO ANY ACQUISITION PROPOSAL OR TRANSACTION
CONTEMPLATED THEREBY WITH RESPECT TO ITSELF (EXCEPT AS PERMITTED PURSUANT


 


60

--------------------------------------------------------------------------------



 


TO SECTION 6.11 AND SECTION 8.1(G)).  THE COMPANY AND ITS SUBSIDIARIES SHALL,
AND THE COMPANY SHALL USE ALL REASONABLE EFFORTS TO CAUSE ITS AND ITS
SUBSIDIARIES’ OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES
(INCLUDING ANY INVESTMENT BANKER, ATTORNEY OR ACCOUNTANT RETAINED BY IT OR ANY
OF ITS SUBSIDIARIES) TO, IMMEDIATELY CEASE ANY AND ALL EXISTING ACTIVITIES,
DISCUSSIONS OR NEGOTIATIONS WITH ANY THIRD PARTIES CONDUCTED HERETOFORE WITH
RESPECT TO ANY ACQUISITION PROPOSAL WITH RESPECT TO ITSELF.  THE COMPANY SHALL
ENSURE THAT ITS OFFICERS, DIRECTORS AND KEY EMPLOYEES AND ITS INVESTMENT
BANKERS, ATTORNEYS AND OTHER REPRESENTATIVES ARE AWARE OF THE PROVISIONS OF THIS
SECTION.


 


(B)           (I)  AS PROMPTLY AS PRACTICABLE AFTER RECEIPT OF ANY ACQUISITION
PROPOSAL OR ANY REQUEST FOR NONPUBLIC INFORMATION OR INQUIRY WHICH IT REASONABLY
BELIEVES COULD LEAD TO AN ACQUISITION PROPOSAL, THE COMPANY SHALL PROVIDE FOREST
AND SPINCO WITH ORAL AND WRITTEN NOTICE OF THE MATERIAL TERMS AND CONDITIONS OF
SUCH ACQUISITION PROPOSAL, REQUEST OR INQUIRY, AND THE IDENTITY OF THE PERSON,
ENTITY OR ACQUISITION GROUP MAKING ANY SUCH ACQUISITION PROPOSAL, REQUEST OR
INQUIRY AND A COPY OF ALL WRITTEN MATERIALS PROVIDED IN CONNECTION WITH SUCH
ACQUISITION PROPOSAL, REQUEST OR INQUIRY.  UPON RECEIPT OF THE ACQUISITION
PROPOSAL, REQUEST OR INQUIRY, THE COMPANY SHALL PROVIDE FOREST AND SPINCO AS
PROMPTLY AS PRACTICABLE ORAL AND WRITTEN NOTICE SETTING FORTH ALL SUCH
INFORMATION AS IS REASONABLY NECESSARY TO KEEP FOREST AND SPINCO INFORMED IN ALL
MATERIAL RESPECTS OF THE STATUS AND DETAILS (INCLUDING MATERIAL AMENDMENTS OR
PROPOSED MATERIAL AMENDMENTS) OF ANY SUCH ACQUISITION PROPOSAL, REQUEST OR
INQUIRY AND SHALL PROMPTLY PROVIDE TO FOREST AND SPINCO (A) A COPY OF ALL
WRITTEN MATERIALS SUBSEQUENTLY PROVIDED BY THE PERSON MAKING THE ACQUISITION
PROPOSAL IN CONNECTION WITH SUCH ACQUISITION PROPOSAL, REQUEST OR INQUIRY AND
(B) A COPY OF ALL MATERIAL WRITTEN MATERIALS SUBSEQUENTLY PROVIDED TO THE PERSON
MAKING THE ACQUISITION PROPOSAL IN CONNECTION WITH SUCH ACQUISITION PROPOSAL,
REQUEST OR INQUIRY TO THE EXTENT NOT PREVIOUSLY PROVIDED TO FOREST AND SPINCO.


 

(II)           THE COMPANY SHALL PROVIDE FOREST AND SPINCO WITH FORTY EIGHT (48)
HOURS PRIOR NOTICE (OR SUCH LESSER PRIOR NOTICE AS IS PROVIDED TO THE MEMBERS OF
ITS BOARD OF DIRECTORS) OF ANY MEETING OF ITS BOARD OF DIRECTORS AT WHICH ITS
BOARD OF DIRECTORS IS REASONABLY EXPECTED TO CONSIDER ANY ACQUISITION PROPOSAL.

 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 6.11
AND UNDER CIRCUMSTANCES IN WHICH THE COMPANY HAS COMPLIED WITH ALL OF ITS
OBLIGATIONS UNDER SECTION 6.11(A) AND (B), IN THE EVENT THAT, PRIOR TO THE
APPROVAL OF THE MERGER AND THIS AGREEMENT BY THE STOCKHOLDERS OF THE COMPANY AS
PROVIDED HEREIN, THE COMPANY RECEIVES AN UNSOLICITED, BONA FIDE WRITTEN
ACQUISITION PROPOSAL WITH RESPECT TO ITSELF FROM A THIRD PARTY THAT ITS BOARD OF
DIRECTORS HAS IN GOOD FAITH CONCLUDED (FOLLOWING THE RECEIPT OF THE ADVICE OF
ITS OUTSIDE LEGAL COUNSEL AND ITS FINANCIAL ADVISOR) IS, OR IS REASONABLY LIKELY
TO RESULT IN, A SUPERIOR OFFER, IT MAY THEN TAKE THE FOLLOWING ACTIONS: (I)
FURNISH NONPUBLIC INFORMATION TO THE THIRD PARTY MAKING SUCH ACQUISITION
PROPOSAL, PROVIDED THAT (A) (1) CONCURRENTLY WITH FURNISHING ANY SUCH NONPUBLIC
INFORMATION TO SUCH PARTY, ITS GIVES FOREST AND SPINCO WRITTEN NOTICE OF ITS
INTENTION TO FURNISH NONPUBLIC INFORMATION AND (2) IT RECEIVES FROM THE THIRD
PARTY AN EXECUTED CONFIDENTIALITY AGREEMENT CONTAINING CUSTOMARY LIMITATIONS ON
THE USE AND DISCLOSURE OF ALL NONPUBLIC WRITTEN AND ORAL INFORMATION FURNISHED
TO SUCH THIRD PARTY ON ITS BEHALF, THE TERMS OF WHICH ARE AT LEAST AS
RESTRICTIVE AS THE TERMS CONTAINED IN THE CONFIDENTIALITY AGREEMENT (AND
CONTAINING ADDITIONAL PROVISIONS THAT EXPRESSLY PERMIT THE COMPANY TO COMPLY
WITH THE PROVISIONS OF THIS SECTION 6.11) AND (B) CONTEMPORANEOUSLY WITH
FURNISHING ANY MATERIAL NONPUBLIC INFORMATION TO SUCH THIRD


 


61

--------------------------------------------------------------------------------



 


PARTY, IT FURNISHES SUCH MATERIAL NONPUBLIC INFORMATION TO FOREST AND SPINCO 
(TO THE EXTENT SUCH NONPUBLIC INFORMATION HAS NOT BEEN PREVIOUSLY SO FURNISHED);
AND (II) ENGAGE IN NEGOTIATIONS WITH THE THIRD PARTY WITH RESPECT TO THE
ACQUISITION PROPOSAL, PROVIDED THAT CONCURRENTLY WITH ENTERING INTO NEGOTIATIONS
WITH SUCH THIRD PARTY, IT GIVES FOREST AND SPINCO  WRITTEN NOTICE OF ITS
INTENTION TO ENTER INTO NEGOTIATIONS WITH SUCH THIRD PARTY.


 


(D)           IN RESPONSE TO THE RECEIPT OF A SUPERIOR OFFER, THE BOARD OF
DIRECTORS OF THE COMPANY MAY WITHHOLD, WITHDRAW, AMEND OR MODIFY, OR PROPOSE OR
RESOLVE TO WITHDRAW, AMEND OR MODIFY, ITS RECOMMENDATION IN FAVOR OF THE MERGER,
AND, IN THE CASE OF A SUPERIOR OFFER THAT IS A TENDER OR EXCHANGE OFFER MADE
DIRECTLY TO ITS STOCKHOLDERS, MAY RECOMMEND THAT ITS STOCKHOLDERS ACCEPT THE
TENDER OR EXCHANGE OFFER (ANY OF THE FOREGOING ACTIONS, WHETHER BY A BOARD OF
DIRECTORS OR A COMMITTEE THEREOF, A “CHANGE OF RECOMMENDATION”), IF ALL OF THE
FOLLOWING CONDITIONS IN CLAUSES (I) THROUGH (IV) ARE MET: (I) A SUPERIOR OFFER
WITH RESPECT TO IT HAS BEEN MADE AND HAS NOT BEEN WITHDRAWN; (II) APPROVAL OF
THE MERGER AND THIS AGREEMENT BY THE STOCKHOLDERS OF THE COMPANY AS PROVIDED
HEREIN HAS NOT OCCURRED; (III) IT SHALL HAVE (A) PROVIDED TO FOREST AND SPINCO
WRITTEN NOTICE WHICH SHALL STATE EXPRESSLY  (1) THAT IT HAS RECEIVED A SUPERIOR
OFFER, (2) THE MATERIAL TERMS AND CONDITIONS OF THE SUPERIOR OFFER (INCLUDING
THE MOST CURRENT VERSION OF ANY DEFINITIVE AGREEMENT PROPOSED TO BE ENTERED INTO
IN CONNECTION THEREWITH) AND THE IDENTITY OF THE PERSON, ENTITY OR ACQUISITION
GROUP MAKING THE SUPERIOR OFFER, AND (3) THAT IT INTENDS TO EFFECT A CHANGE OF
RECOMMENDATION AND THE MANNER IN WHICH IT INTENDS TO DO SO, (B) PROVIDED TO
FOREST AND SPINCO A COPY OF ALL MATERIAL WRITTEN MATERIALS DELIVERED TO THE
PERSON, ENTITY OR ACQUISITION GROUP MAKING THE SUPERIOR OFFER IN CONNECTION WITH
SUCH SUPERIOR OFFER THAT WERE NOT PREVIOUSLY PROVIDED TO FOREST AND SPINCO, AND
(C) MADE AVAILABLE TO FOREST AND SPINCO ALL MATERIALS AND INFORMATION MADE
AVAILABLE TO THE PERSON, ENTITY OR ACQUISITION GROUP MAKING THE SUPERIOR OFFER
IN CONNECTION WITH SUCH SUPERIOR OFFER; AND (IV) IT SHALL NOT HAVE BREACHED IN
ANY MATERIAL RESPECT ANY OF THE PROVISIONS SET FORTH IN SECTION 6.11.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, AND SUBJECT TO SECTION 2.4, THE OBLIGATION OF THE COMPANY TO CALL,
GIVE NOTICE OF, CONVENE AND HOLD ITS STOCKHOLDERS’ MEETING AS CONTEMPLATED IN
SECTION 2.4 SHALL NOT BE LIMITED OR OTHERWISE AFFECTED BY THE COMMENCEMENT,
DISCLOSURE, ANNOUNCEMENT OR SUBMISSION TO IT OF ANY ACQUISITION PROPOSAL WITH
RESPECT TO IT UNLESS THIS AGREEMENT IS TERMINATED.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, PRIOR TO THE TERMINATION OF THIS
AGREEMENT, THE COMPANY SHALL NOT (I) SUBMIT TO THE VOTE OF ITS STOCKHOLDERS ANY
ACQUISITION PROPOSAL OTHER THAN THE MERGER, OR (II) ENTER INTO ANY AGREEMENT,
AGREEMENT IN PRINCIPLE OR LETTER OF INTENT (OTHER THAN THE CONFIDENTIALITY
AGREEMENT REFERENCED IN SECTION 6.11) WITH RESPECT TO OR ACCEPT ANY ACQUISITION
PROPOSAL OTHER THAN THE MERGER (OR RESOLVE TO OR PUBLICLY PROPOSE TO DO ANY OF
THE FOREGOING).


 


(F)            NOTHING CONTAINED IN THIS AGREEMENT SHALL PROHIBIT THE COMPANY OR
ITS BOARD OF DIRECTORS FROM TAKING AND DISCLOSING TO ITS STOCKHOLDERS A POSITION
WITH RESPECT TO A TENDER OR EXCHANGE OFFER BY A THIRD PARTY PURSUANT TO RULES
14D 9 AND 14E 2(A) PROMULGATED UNDER THE EXCHANGE ACT TO THE EXTENT REQUIRED BY
APPLICABLE LAW; PROVIDED THAT THE CONTENT OF ANY SUCH DISCLOSURE THEREUNDER
SHALL BE GOVERNED BY THE TERMS OF THIS AGREEMENT; AND PROVIDED FURTHER THAT THE
BOARD OF DIRECTORS OR THE COMPANY SHALL NOT RECOMMEND THAT THE STOCKHOLDERS OF
THE COMPANY TENDER THEIR COMPANY COMMON STOCK IN CONNECTION WITH ANY SUCH TENDER
OR EXCHANGE OFFER UNLESS THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN
GOOD FAITH (AFTER RECEIVING THE ADVICE OF ITS OUTSIDE LEGAL COUNSEL AND ITS
FINANCIAL ADVISER) THAT SUCH ACQUISITION PROPOSAL IS A


 


62

--------------------------------------------------------------------------------



 


SUPERIOR OFFER.  WITHOUT LIMITING THE FOREGOING SENTENCE, THE COMPANY SHALL NOT
MAKE A CHANGE OF RECOMMENDATION TO RECOMMEND THAT ITS STOCKHOLDERS ACCEPT A
TENDER OR EXCHANGE OFFER UNLESS SPECIFICALLY PERMITTED PURSUANT TO THE TERMS OF
SECTION 6.11.


 


(G)           FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS: (I) “ACQUISITION PROPOSAL” SHALL MEAN ANY INQUIRY, OFFER OR
PROPOSAL RELATING TO ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS
INVOLVING: (A) ANY PURCHASE FROM THE COMPANY OR ACQUISITION BY ANY PERSON,
ENTITY OR “ACQUISITION GROUP” (AS “GROUP” IS DEFINED UNDER SECTION 13(D) OF THE
EXCHANGE ACT AND THE RULES AND REGULATIONS THEREUNDER) OF MORE THAN A FIFTEEN
PERCENT (15%) INTEREST IN THE TOTAL OUTSTANDING VOTING SECURITIES OF THE COMPANY
OR ANY TENDER OFFER OR EXCHANGE OFFER THAT IF CONSUMMATED WOULD RESULT IN ANY
PERSON, ENTITY OR ACQUISITION GROUP BENEFICIALLY OWNING FIFTEEN PERCENT (15%) OR
MORE OF THE TOTAL OUTSTANDING VOTING SECURITIES OF THE COMPANY OR ANY MERGER,
CONSOLIDATION, BUSINESS COMBINATION OR SIMILAR TRANSACTION INVOLVING THE
COMPANY, (B) ANY SALE, LEASE (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS),
EXCHANGE, TRANSFER, LICENSE (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS),
ACQUISITION OR DISPOSITION OF MORE THAN FIFTEEN PERCENT (15%) OF THE ASSETS OF
THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (C) ANY LIQUIDATION OR
DISSOLUTION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND (II) “SUPERIOR OFFER”
SHALL MEAN AN UNSOLICITED, BONA FIDE WRITTEN PROPOSAL MADE BY A THIRD PARTY TO
ACQUIRE, DIRECTLY OR INDIRECTLY, PURSUANT TO A TENDER OFFER, EXCHANGE OFFER,
MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION, ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY OR SUBSTANTIALLY ALL OF THE TOTAL OUTSTANDING VOTING
SECURITIES OF THE COMPANY ON TERMS THAT THE BOARD OF DIRECTORS OF THE COMPANY
HAS IN GOOD FAITH CONCLUDED (FOLLOWING THE RECEIPT OF ADVICE OF ITS OUTSIDE
LEGAL COUNSEL AND ITS FINANCIAL ADVISER), TAKING INTO ACCOUNT, AMONG OTHER
THINGS, ALL LEGAL, FINANCIAL, REGULATORY AND OTHER ASPECTS OF THE OFFER AND THE
PERSON, ENTITY OR ACQUISITION GROUP MAKING THE OFFER, TO BE MORE FAVORABLE, FROM
A FINANCIAL POINT OF VIEW, TO THE COMPANY’S STOCKHOLDERS (IN THEIR CAPACITIES AS
STOCKHOLDERS) THAN THE TERMS OF THE MERGER AND IS REASONABLY CAPABLE OF BEING
CONSUMMATED.


 

Section 6.12           Director and Officer Indemnification; Insurance.

 


(A)           FROM AND AFTER THE EFFECTIVE TIME, SPINCO SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW EACH
PERSON WHO IS, OR HAS BEEN AT ANY TIME PRIOR TO THE EFFECTIVE TIME, AN OFFICER
OR DIRECTOR OF THE COMPANY AND EACH SUBSIDIARY OF THE COMPANY AND EACH PERSON
WHO SERVED AT THE REQUEST OF THE COMPANY OR ANY COMPANY SUBSIDIARY AS A
DIRECTOR, OFFICER, TRUSTEE, PARTNER, EMPLOYEE, AGENT OR FIDUCIARY OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, PENSION OR OTHER EMPLOYEE
BENEFIT PLAN OR ENTERPRISE (INDIVIDUALLY, AN “INDEMNIFIED PARTY” AND,
COLLECTIVELY, THE “INDEMNIFIED PARTIES”) AGAINST ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT WITH APPROVAL OF THE INDEMNIFYING PARTY
(WHICH APPROVAL SHALL NOT BE UNREASONABLY DELAYED OR WITHHELD) IN CONNECTION
WITH ANY ACTION ARISING OUT OF OR PERTAINING TO ACTS OR OMISSIONS, OR ALLEGED
ACTS OR OMISSIONS, BY THEM IN THEIR CAPACITIES AS SUCH, WHETHER COMMENCED,
ASSERTED OR CLAIMED BEFORE OR AFTER THE EFFECTIVE TIME.  IN THE EVENT OF ANY
SUCH ACTION:  (I) SPINCO SHALL PAY, AS INCURRED, THE REASONABLE FEES AND
EXPENSES OF COUNSEL SELECTED BY THE INDEMNIFIED PARTY, WHICH COUNSEL SHALL BE
REASONABLY ACCEPTABLE TO SPINCO, IN ADVANCE OF THE FINAL DISPOSITION OF ANY SUCH
ACTION TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND, IF REQUIRED, UPON
RECEIPT OF ANY UNDERTAKING REQUIRED BY APPLICABLE LAW, AND (II) SPINCO WILL
COOPERATE IN THE DEFENSE OF ANY SUCH ACTION; PROVIDED, HOWEVER, SPINCO SHALL NOT


 


63

--------------------------------------------------------------------------------



 


BE LIABLE FOR ANY SETTLEMENT EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), AND PROVIDED FURTHER, THAT
SPINCO SHALL NOT BE OBLIGATED PURSUANT TO THIS SECTION 6.12(A) TO PAY THE FEES
AND DISBURSEMENTS OF MORE THAN ONE COUNSEL FOR ALL INDEMNIFIED PARTIES IN A
SINGLE ACTION, UNLESS, IN THE GOOD FAITH JUDGMENT OF ANY OF THE INDEMNIFIED
PARTIES, THERE IS OR MAY BE A CONFLICT OF INTERESTS BETWEEN TWO OR MORE OF SUCH
INDEMNIFIED PARTIES, IN WHICH CASE THERE MAY BE SEPARATE COUNSEL FOR EACH
SIMILARLY SITUATED GROUP (WHICH COUNSEL SHALL BE REASONABLY ACCEPTABLE TO
SPINCO).  IN THE EVENT OF ANY ACTION, ANY INDEMNIFIED PARTY WISHING TO CLAIM
INDEMNIFICATION WILL PROMPTLY NOTIFY SPINCO THEREOF (PROVIDED, THAT FAILURE TO
SO NOTIFY SPINCO WILL NOT AFFECT THE OBLIGATIONS OF SPINCO EXCEPT TO THE EXTENT
THAT SPINCO SHALL HAVE BEEN MATERIALLY PREJUDICED AS A RESULT OF SUCH FAILURE). 
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 6.12 SHALL BE
DEEMED TO GRANT ANY RIGHT TO ANY INDEMNIFIED PARTY WHICH IS NOT PERMITTED TO BE
GRANTED TO AN OFFICER OR DIRECTOR OF SPINCO UNDER DELAWARE LAW, ASSUMING FOR
SUCH PURPOSES THAT SPINCO’S CERTIFICATE OF INCORPORATION AND BYLAWS PROVIDE FOR
THE MAXIMUM INDEMNIFICATION PERMITTED BY LAW.


 


(B)           WITHOUT LIMITING THE RIGHTS THAT ANY INDEMNIFIED PERSON MAY HAVE
UNDER APPLICABLE LAW, THE PARTIES AGREE THAT ALL RIGHTS OF INDEMNIFICATION
EXISTING AS OF THE DATE HEREOF AS PROVIDED IN THE RESPECTIVE CHARTER AND BYLAWS
OF THE COMPANY AND SPINCO SHALL SURVIVE THE MERGER AND SHALL CONTINUE IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS.


 


(C)           FOR A PERIOD OF SIX YEARS FOLLOWING THE EFFECTIVE TIME, SPINCO
SHALL CAUSE TO BE MAINTAINED DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
POLICIES COVERING THE INDEMNIFIED PARTIES WHO ARE OR AT ANY TIME PRIOR TO THE
EFFECTIVE TIME WERE COVERED BY THE COMPANY’S EXISTING DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE POLICIES ON TERMS SUBSTANTIALLY NO LESS ADVANTAGEOUS TO THE
INDEMNIFIED PARTIES THAN SUCH INSURANCE WITH RESPECT TO CLAIMS ARISING FROM
FACTS OR EVENTS THAT OCCURRED UP TO AND INCLUDING THE EFFECTIVE TIME TO THE
EXTENT AVAILABLE; PROVIDED, HOWEVER, THAT SPINCO MAY SUBSTITUTE THEREFOR
POLICIES OF AT LEAST THE SAME COVERAGE AND AMOUNTS CONTAINING TERMS AND
CONDITIONS THAT ARE NO LESS ADVANTAGEOUS TO THE COVERED PERSONS; PROVIDED
FURTHER, THAT SPINCO SHALL NOT BE REQUIRED TO PAY AN ANNUAL PREMIUM FOR SUCH
INSURANCE IN EXCESS OF 500% OF THE LAST ANNUAL PREMIUM PAID BY THE COMPANY PRIOR
TO THE DATE HEREOF AND, IF SUCH INSURANCE IS NOT AVAILABLE WITHIN SUCH LIMIT,
SPINCO SHALL BE REQUIRED TO OBTAIN ONLY SUCH INSURANCE AS IS AVAILABLE WITHIN
SUCH LIMIT.


 


(D)           THIS SECTION 6.12 IS INTENDED TO BE FOR THE BENEFIT OF, AND SHALL
BE ENFORCEABLE BY, THE INDEMNIFIED PARTIES, THEIR HEIRS AND PERSONAL
REPRESENTATIVES, AND SHALL BE BINDING ON SPINCO AND THE COMPANY AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  IN THE EVENT SPINCO OR THE COMPANY OR ANY OF
THEIR RESPECTIVE SUCCESSORS OR ASSIGNS (I) CONSOLIDATES WITH OR MERGES INTO ANY
OTHER PERSON AND SHALL NOT BE THE CONTINUING OR SURVIVING CORPORATION OR ENTITY
IN SUCH CONSOLIDATION OR MERGER OR (II) TRANSFERS ALL OR SUBSTANTIALLY ALL ITS
PROPERTIES AND ASSETS TO ANY PERSON, THEN, AND IN EACH CASE, PROPER PROVISION
SHALL BE MADE SO THAT THE SUCCESSORS AND ASSIGNS OF SPINCO OR THE COMPANY, AS
THE CASE MAY BE, HONOR THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS
SECTION 6.12.


 

Section 6.13           Rule 145 Affiliates.  Spinco shall, at least 10 days
prior to the Effective Time, cause to be delivered to the Company a list,
reviewed by its counsel, identifying all persons who, in its reasonable
judgment, are at such time, or will be at the Effective Time, “affiliates” of
Spinco for purposes of Rule 145 promulgated by the SEC under the Securities Act

 

64

--------------------------------------------------------------------------------


 

(each, a “Rule 145 Affiliate”).  Spinco shall furnish such information and
documents as the Company may reasonably request for the purpose of reviewing
such list.  Spinco shall use all commercially reasonable efforts to cause each
person who is identified as a Rule 145 Affiliate in the list furnished pursuant
to this Section 6.13 to execute a written agreement (each, a “Rule 145 Affiliate
Agreement”), substantially in the form of Exhibit F to this Agreement, at or
prior to the Effective Time.

 

Section 6.14           Public Announcements.  Except with respect to a Change in
Recommendation, Forest and the Company shall consult with each other and shall
mutually agree upon any press release or public announcement relating to the
transactions contemplated by this Agreement and neither of them shall issue any
such press release or make any such public announcement prior to such
consultation and agreement, except as may be required by applicable law or by
obligations pursuant to any listing agreement with any national securities
exchange, in which case the party proposing to issue such press release or make
such public announcement shall use all commercially reasonable efforts to
consult in good faith with the other party before issuing any such press release
or making any such public announcement.

 

Section 6.15           Defense of Litigation.  Each of Forest, Spinco, the
Company and Merger Sub shall use all commercially reasonable efforts to defend
against all Actions in which such party is named as a defendant that challenge
or otherwise seek to enjoin, restrain or prohibit the transactions contemplated
by this Agreement or seek damages with respect to such transactions.  None of
Forest, Spinco, the Company or Merger Sub shall settle any such Action or fail
to perfect on a timely basis any right to appeal any judgment rendered or order
entered against such party therein without having previously consulted with the
other parties.  Each of Forest, Spinco and the Company shall use all
commercially reasonable efforts to cause each of its Affiliates, directors and
officers to use all commercially reasonable efforts to defend any such Action in
which such Affiliate, director or officer is named as a defendant and which
seeks any such relief to comply with this Section 6.15 to the same extent as if
such Person was a party.

 

Section 6.16           Notification.

 


(A)           FROM TIME TO TIME PRIOR TO THE EFFECTIVE TIME, EACH OF FOREST,
SPINCO AND THE COMPANY SHALL SUPPLEMENT OR AMEND ITS RESPECTIVE DISCLOSURE
SCHEDULE WITH RESPECT TO ANY MATTER HEREAFTER ARISING THAT, IF EXISTING OR
OCCURRING AT THE DATE OF THIS AGREEMENT, WOULD HAVE BEEN REQUIRED TO BE SET
FORTH OR DESCRIBED IN SUCH DISCLOSURE SCHEDULE OR THAT IS NECESSARY TO COMPLETE
OR CORRECT (I) ANY INFORMATION IN SUCH DISCLOSURE SCHEDULE THAT IS OR HAS BEEN
RENDERED UNTRUE, INACCURATE, INCOMPLETE OR MISLEADING, (II) ANY REPRESENTATION
OR WARRANTY OF SUCH PARTY IN THIS AGREEMENT THAT CONTAINS A QUALIFICATION AS TO
MATERIALITY OR MATERIAL ADVERSE EFFECT THAT HAS BEEN RENDERED UNTRUE OR
INACCURATE, IN ANY RESPECT, THEREBY OR (III) ANY REPRESENTATION OR WARRANTY OF
SUCH PARTY IN THIS AGREEMENT THAT IS NOT SO QUALIFIED AND THAT HAS BEEN RENDERED
UNTRUE OR INACCURATE, IN ANY MATERIAL RESPECT, THEREBY.  DELIVERY OF SUCH
SUPPLEMENTS SHALL BE FOR INFORMATIONAL PURPOSES ONLY AND SHALL NOT EXPAND OR
LIMIT THE RIGHTS OR AFFECT THE OBLIGATIONS OF ANY PARTY HEREUNDER.  SUCH
SUPPLEMENTS SHALL NOT CONSTITUTE A PART OF THE FOREST DISCLOSURE SCHEDULE, THE
SPINCO DISCLOSURE SCHEDULE OR THE COMPANY DISCLOSURE SCHEDULE, AS THE CASE MAY
BE, FOR PURPOSES OF THIS AGREEMENT.


 


65

--------------------------------------------------------------------------------



 


(B)           EACH OF FOREST, SPINCO, THE COMPANY AND MERGER SUB SHALL GIVE
PROMPT NOTICE TO THE OTHER OF THE OCCURRENCE OR NONOCCURRENCE OF ANY EVENT THE
OCCURRENCE OR NONOCCURRENCE OF WHICH HAS CAUSED OR IS REASONABLY LIKELY TO CAUSE
(I) ANY COVENANT OR AGREEMENT OF SUCH PARTY CONTAINED IN THIS AGREEMENT NOT TO
BE PERFORMED OR COMPLIED WITH, IN ANY MATERIAL RESPECT OR (II) ANY CONDITION
CONTAINED IN ARTICLE VII TO BECOME INCAPABLE OF BEING FULFILLED AT OR PRIOR TO
THE EFFECTIVE TIME; PROVIDED, HOWEVER, THAT THE DELIVERY OF ANY NOTICE PURSUANT
TO THIS SECTION 6.16(B) SHALL NOT CURE SUCH BREACH OR NONCOMPLIANCE OR LIMIT OR
OTHERWISE AFFECT THE REMEDIES AVAILABLE HEREUNDER TO THE PARTY RECEIVING SUCH
NOTICE.


 


(C)           EACH OF THE PARTIES HERETO SHALL KEEP THE OTHERS INFORMED ON A
TIMELY BASIS AS TO THE STATUS OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS AND THE OBTAINING OF ALL NECESSARY AND APPROPRIATE
EXEMPTIONS, RULINGS, CONSENTS, AUTHORIZATIONS AND WAIVERS RELATED THERETO.


 

Section 6.17           Obligations of Merger Sub.  The Company shall take all
action necessary to cause Merger Sub to perform its obligations under this
Agreement and to consummate the Merger on the terms and subject to the
conditions set forth in this Agreement.

 

Section 6.18           Accounting Matters.  The parties will use their
commercially reasonable efforts to ensure that, following the Effective Time,
the Company will establish a fiscal year ending on December 31.

 

Section 6.19           Reorganization Treatment.

 


(A)           FOREST (WITH RESPECT TO SPINCO) AND THE COMPANY (ON ITS BEHALF AND
ON BEHALF OF MERGER SUB) SHALL EXECUTE AND DELIVER TO EACH OF WEIL, GOTSHAL &
MANGES LLP, SPECIAL TAX COUNSEL TO FOREST AND SPINCO, AND BAKER BOTTS L.L.P.,
COUNSEL TO THE COMPANY, CERTIFICATES SUBSTANTIALLY IN THE FORMS ATTACHED HERETO
AS EXHIBITS G AND H AT SUCH TIME OR TIMES AS REASONABLY REQUESTED BY EACH SUCH
LAW FIRM IN CONNECTION WITH ITS DELIVERY OF THE OPINION REFERRED TO IN SECTION
7.2(C) OR SECTION 7.3(C), AS THE CASE MAY BE.  PRIOR TO THE EFFECTIVE TIME,
NEITHER FOREST, SPINCO, THE COMPANY OR MERGER SUB SHALL TAKE OR CAUSE TO BE
TAKEN ANY ACTION WHICH WOULD CAUSE TO BE UNTRUE ANY OF THE REPRESENTATIONS IN
SUCH CERTIFICATES.


 


(B)           FOREST, SPINCO, THE COMPANY AND MERGER SUB INTEND THAT THE MERGER
WILL QUALIFY AS A REORGANIZATION WITHIN THE MEANING OF SECTION 368(A) OF THE
CODE AND THE PARTIES WILL TAKE THE POSITION FOR ALL TAX PURPOSES THAT THE MERGER
SO QUALIFIES UNLESS A CONTRARY POSITION IS REQUIRED BY A FINAL DETERMINATION
WITHIN THE MEANING OF SECTION 1313 OF THE CODE.  FOREST, SPINCO, THE COMPANY AND
MERGER SUB SHALL EACH USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE MERGER TO QUALIFY AS A REORGANIZATION WITHIN THE MEANING OF SECTION
368(A) OF THE CODE, AND SHALL NOT TAKE ACTIONS, CAUSE ACTIONS TO BE TAKEN OR
FAIL TO TAKE ACTIONS THAT ARE REASONABLY LIKELY TO PREVENT SUCH RESULT.


 

Section 6.20           Performance Bond.  The Company shall obtain and maintain
the performance bond as described on Section 6.20 of the Company Disclosure
Schedule.

 


SECTION 6.21           ESTIMATED BASIS.  FOREST HAS PROVIDED THE COMPANY WITH AN
ESTIMATE OF THE TAX BASIS OF THE SPINCO ASSETS AS OF JUNE 30, 2005 (THE
“ESTIMATED BASIS.”)  THE ESTIMATED BASIS INCLUDED CAPITALIZED INTANGIBLE
DRILLING COSTS INCURRED WITH RESPECT TO THE SPINCO BUSINESS


 


66

--------------------------------------------------------------------------------



 


IN FOREST’S TAX YEAR ENDED DECEMBER 31, 2004 (THE “2004 SPINCO IDC”).  IN
RESPECT OF THIS SECTION 6.21, AND FOR THE SAKE OF CLARITY, FOREST AGREES THAT IT
WILL CAPITALIZE THE 2004 SPINCO IDC IN ITS TAX RETURN FILING FOR THE YEAR ENDED
DECEMBER 31, 2004 PURSUANT TO SECTION 59(E) OF THE CODE AND IN A MANNER
CONSISTENT WITH THE COMPUTATION OF THE ESTIMATED BASIS. FOREST INTENDS TO DEDUCT
ALL 2005 IDC WITH RESPECT TO ALL OF ITS U.S. ASSETS, INCLUDING THE SPINCO ASSETS
IN 2005.


 


ARTICLE VII

CONDITIONS TO THE MERGER


 

Section 7.1             Conditions to the Obligations of Spinco, Forest, the
Company and Merger Sub to Effect the Merger.  The respective obligations of
Spinco, Forest, the Company and Merger Sub to consummate the Merger shall be
subject to the fulfillment (or waiver by Forest and the Company) at or prior to
the Effective Time of the following conditions:

 


(A)           PRIOR TO THE EFFECTIVE TIME, THE DISTRIBUTION SHALL HAVE BEEN
CONSUMMATED IN ACCORDANCE WITH THE DISTRIBUTION AGREEMENT AND THE CONDITIONS TO
THE CONSUMMATION OF THE DISTRIBUTION SET FORTH IN SECTION 9.1 OF THE
DISTRIBUTION AGREEMENT SHALL HAVE BEEN SATISFIED OR SHALL HAVE BEEN WAIVED WITH
A COMPANY CONSENT;


 


(B)           ALL MATERIAL CONSENTS, APPROVALS AND AUTHORIZATIONS OF ANY
GOVERNMENTAL AUTHORITY LEGALLY REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS SHALL HAVE
BEEN OBTAINED AND BE IN EFFECT AT THE EFFECTIVE TIME;


 


(C)           ANY APPLICABLE WAITING PERIOD (INCLUDING ANY EXTENDED WAITING
PERIOD ARISING AS A RESULT OF A REQUEST FOR ADDITIONAL INFORMATION BY EITHER HSR
AGENCY) UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED;


 


(D)           THE REGISTRATION STATEMENTS SHALL HAVE BECOME EFFECTIVE IN
ACCORDANCE WITH THE SECURITIES ACT AND THE EXCHANGE ACT AND SHALL NOT BE THE
SUBJECT OF ANY STOP ORDER OR PROCEEDINGS SEEKING A STOP ORDER; ALL NECESSARY
PERMITS AND AUTHORIZATIONS UNDER STATE SECURITIES OR “BLUE SKY” LAWS, THE
SECURITIES ACT AND THE EXCHANGE ACT RELATING TO THE ISSUANCE AND TRADING OF
SHARES OF COMPANY COMMON STOCK TO BE ISSUED IN CONNECTION WITH THE MERGER SHALL
HAVE BEEN OBTAINED AND SHALL BE IN EFFECT; AND SUCH SHARES OF COMPANY COMMON
STOCK AND SUCH OTHER SHARES REQUIRED TO BE RESERVED FOR ISSUANCE IN CONNECTION
WITH THE MERGER SHALL HAVE BEEN APPROVED FOR LISTING;


 


(E)           THE REQUISITE APPROVAL SHALL HAVE BEEN OBTAINED;


 


(F)            NO COURT OF COMPETENT JURISDICTION OR OTHER GOVERNMENTAL
AUTHORITY SHALL HAVE ISSUED AN ORDER THAT IS STILL IN EFFECT RESTRAINING,
ENJOINING OR PROHIBITING THE DISTRIBUTION OR THE MERGER;


 


(G)           NO ACTION BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE MERGER
SHALL BE PENDING THAT SEEKS TO RESTRAIN, ENJOIN, PROHIBIT OR DELAY CONSUMMATION
OF THE TRANSACTIONS


 


67

--------------------------------------------------------------------------------



 


CONTEMPLATED BY THIS AGREEMENT OR TO IMPOSE ANY MATERIAL RESTRICTIONS OR
REQUIREMENTS THEREON OR ON SPINCO OR THE COMPANY WITH RESPECT THERETO;


 


(H)           THE COMPANY COMMON STOCK SHALL HAVE BEEN APPROVED FOR LISTING ON
THE NYSE OR NASDAQ, SUBJECT ONLY TO OFFICIAL NOTICE OF ISSUANCE; AND


 


(I)            NO ACTION SHALL HAVE BEEN TAKEN, AND NO STATUTE, RULE, REGULATION
OR EXECUTIVE ORDER SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED, BY
ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE MERGER THAT, INDIVIDUALLY OR IN
THE AGGREGATE, WOULD (I) RESTRAIN, PROHIBIT OR DELAY THE CONSUMMATION OF THE
MERGER OR (II) IMPOSE MATERIAL RESTRICTIONS OR REQUIREMENTS THEREON OR ON SPINCO
OR THE COMPANY WITH RESPECT THERETO.


 

Section 7.2             Additional Conditions to the Obligations of Forest and
Spinco.  The obligation of Forest and Spinco to consummate the Merger shall be
subject to the fulfillment (or waiver by Forest) at or prior to the Effective
Time of the following additional conditions:

 


(A)           THE COMPANY SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ITS
COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT REQUIRED TO BE PERFORMED AT
OR PRIOR TO THE EFFECTIVE TIME AND THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED IN THIS AGREEMENT (WHICH FOR PURPOSES OF THIS SECTION 7.2(A)
SHALL BE READ AS THOUGH NONE OF THEM CONTAINED ANY MATERIALITY OR MATERIAL
ADVERSE EFFECT QUALIFICATIONS) SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF
THE DATE OF THIS AGREEMENT AND AS OF THE EFFECTIVE TIME AS IF MADE AT AND AS OF
THE EFFECTIVE TIME (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
ADDRESS MATTERS AS OF A PARTICULAR DATE), EXCEPT IN EACH CASE (I) WHERE THE
FAILURE TO BE TRUE AND CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON SPINCO OR THE COMPANY OR (II) TO THE EXTENT
SPECIFICALLY CONTEMPLATED OR PERMITTED BY THIS AGREEMENT;


 


(B)           THE COMPANY SHALL HAVE DELIVERED TO FOREST A CERTIFICATE, DATED AS
OF THE EFFECTIVE TIME, OF A SENIOR OFFICER OF THE COMPANY CERTIFYING THE
SATISFACTION BY THE COMPANY OF THE CONDITIONS SET FORTH IN SUBSECTION (A) OF
THIS SECTION 7.2;


 


(C)           FOREST AND SPINCO SHALL HAVE RECEIVED AN OPINION OF WEIL, GOTSHAL
& MANGES LLP TO THE EFFECT THAT THE MERGER WILL CONSTITUTE A REORGANIZATION
UNDER SECTION 368(A) OF THE CODE.  IN RENDERING SUCH OPINION, WEIL, GOTSHAL &
MANGES LLP MAY REQUIRE AND RELY UPON REPRESENTATIONS CONTAINED IN CERTIFICATES
OF OFFICERS OF FOREST (WITH RESPECT TO SPINCO) AND THE COMPANY (ON ITS BEHALF
AND ON BEHALF OF MERGER SUB) SUBSTANTIALLY IN THE FORMS ATTACHED HERETO IN
EXHIBITS G AND H;


 


(D)           FOREST SHALL HAVE RECEIVED THE BONDHOLDER CONSENTS REFERENCED IN
SECTION 3.2 OF THE FOREST DISCLOSURE SCHEDULE; AND


 


(E)           FOREST SHALL HAVE RECEIVED THE CONSENTS OF ITS LENDERS UNDER ITS
CREDIT FACILITY REFERENCED IN SECTION 3.2 OF THE FOREST DISCLOSURE SCHEDULE.


 

Section 7.3             Additional Conditions to the Obligations of the Company
and Merger Sub.  The obligation of the Company and Merger Sub to consummate the
Merger shall be subject to the fulfillment (or waiver by the Company) at or
prior to the Effective Time of the following additional conditions:

 

68

--------------------------------------------------------------------------------


 


(A)           SPINCO AND FOREST SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS
THEIR RESPECTIVE COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT REQUIRED
TO BE PERFORMED AT OR PRIOR TO THE EFFECTIVE TIME AND THE REPRESENTATIONS AND
WARRANTIES OF SPINCO AND FOREST CONTAINED IN THIS AGREEMENT (WHICH FOR PURPOSES
OF THIS SECTION 7.3(A) SHALL BE READ AS THOUGH NONE OF THEM CONTAINED ANY
MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFICATIONS) SHALL BE TRUE AND CORRECT
IN ALL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND AS OF THE EFFECTIVE TIME AS
IF MADE AT AND AS OF THE EFFECTIVE TIME (EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES ADDRESS MATTERS AS OF A PARTICULAR DATE), EXCEPT
IN EACH CASE (I) WHERE THE FAILURE TO BE TRUE AND CORRECT, INDIVIDUALLY OR IN
THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE SPINCO BUSINESS,
SPINCO OR THE COMPANY OR (II) TO THE EXTENT SPECIFICALLY CONTEMPLATED OR
PERMITTED BY THIS AGREEMENT;


 


(B)           THE COMPANY SHALL HAVE RECEIVED THE CONSENT OF THE LENDERS UNDER
ITS CREDIT FACILITY REFERENCED IN SECTION 5.3 OF THE COMPANY DISCLOSURE
SCHEDULE, AND SPINCO AND/OR THE COMPANY SHALL HAVE ENTERED INTO A NEW OR AMENDED
CREDIT FACILITY WITH AVAILABLE BORROWING CAPACITY SUFFICIENT TO OPERATE THE
SPINCO BUSINESS AND THE COMPANY’S BUSINESS AFTER THE CLOSING CONSISTENT WITH
PAST PRACTICE;


 


(C)           SPINCO SHALL HAVE DELIVERED TO THE COMPANY A CERTIFICATE, DATED AS
OF THE EFFECTIVE TIME, OF A SENIOR OFFICER OF FOREST CERTIFYING THE SATISFACTION
OF THE CONDITIONS SET FORTH IN SUBSECTION (A) OF THIS SECTION 7.3;


 


(D)           THE COMPANY SHALL HAVE RECEIVED AN OPINION FROM BAKER BOTTS L.L.P.
TO THE EFFECT THAT THE MERGER WILL CONSTITUTE A REORGANIZATION UNDER
SECTION 368(A) OF THE CODE.  IN RENDERING SUCH OPINION, BAKER BOTTS L.L.P. MAY
REQUIRE AND RELY UPON REPRESENTATIONS CONTAINED IN CERTIFICATES OF OFFICERS OF
FOREST (WITH RESPECT TO SPINCO) AND THE COMPANY (ON ITS BEHALF AND ON BEHALF OF
MERGER SUB) SUBSTANTIALLY IN THE FORMS ATTACHED HERETO IN EXHIBITS H AND I; AND


 


(E)           THE COMPANY SHALL BE REASONABLY SATISFIED THAT THE CONTRIBUTION
AND DISTRIBUTION HAVE TAKEN PLACE IN ACCORDANCE WITH THE TERMS SET FORTH IN THE
DISTRIBUTION AGREEMENT.


 


SECTION 7.4             FRUSTRATION OF CONDITIONS.  NONE OF FOREST, SPINCO OR
THE COMPANY MAY RELY ON THE FAILURE OF ANY CONDITION SET FORTH IN THIS ARTICLE
VII TO BE SATISFIED IF SUCH FAILURE WAS CAUSED BY SUCH PARTY’S FAILURE TO ACT IN
GOOD FAITH OR TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO CONSUMMATE THE
MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
TRANSACTION AGREEMENTS.


 


ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVERS


 

Section 8.1             Termination.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned prior to the Effective Time
(notwithstanding the Requisite Approval) as follows:

 


(A)           BY THE MUTUAL WRITTEN CONSENT OF EACH PARTY HERETO, WHICH CONSENT
SHALL BE EFFECTED BY ACTION OF THE BOARD OF DIRECTORS OF EACH SUCH PARTY;


 


69

--------------------------------------------------------------------------------



 


(B)           BY ANY PARTY HERETO IF THE EFFECTIVE TIME SHALL NOT HAVE OCCURRED
ON OR BEFORE MARCH 31, 2006 PROVIDED THAT THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS CLAUSE (B) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE FAILURE TO
PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT REQUIRED TO BE PERFORMED BY
IT AT OR PRIOR TO SUCH DATE HAS BEEN A CAUSE OF, OR CONTRIBUTED TO, THE FAILURE
OF THE MERGER TO HAVE BECOME EFFECTIVE ON OR BEFORE SUCH DATE;


 


(C)           BY ANY PARTY HERETO IF (I) ANY COURT OF COMPETENT JURISDICTION OR
ANY OTHER GOVERNMENTAL AUTHORITY SHALL HAVE ISSUED AN ORDER RESTRAINING,
ENJOINING OR OTHERWISE PROHIBITING THE MERGER AND SUCH ORDER SHALL HAVE BECOME
FINAL AND NONAPPEALABLE, PROVIDED THAT, IF THE PARTY SEEKING TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 8.1(C)(I) IS A PARTY TO THE APPLICABLE
PROCEEDING, SUCH PARTY SHALL HAVE USED ALL COMMERCIALLY REASONABLE EFFORTS TO
REMOVE SUCH ORDER; OR (II) THE REQUISITE APPROVAL IS NOT OBTAINED; PROVIDED,
THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 8.1(C)(II)
SHALL NOT BE AVAILABLE TO THE COMPANY WHERE THE FAILURE TO OBTAIN THE REQUISITE
APPROVAL SHALL HAVE BEEN CAUSED BY THE ACTION OR FAILURE TO ACT BY THE COMPANY
AND SUCH ACTION OR FAILURE TO ACT CONSTITUTES A BREACH BY THE COMPANY OF SECTION
6.11 IN ANY RESPECT OR A MATERIAL BREACH BY THE COMPANY OF ANY OF THE OTHER
COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT;


 


(D)           BY THE COMPANY IF (I) EITHER FOREST OR SPINCO SHALL HAVE FAILED TO
PERFORM IN ANY MATERIAL RESPECT ANY OF ITS RESPECTIVE COVENANTS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT REQUIRED TO BE PERFORMED AT OR PRIOR TO THE
EFFECTIVE TIME, OR (II) THE RESPECTIVE REPRESENTATIONS AND WARRANTIES OF FOREST
OR SPINCO CONTAINED IN THIS AGREEMENT ARE OR SHALL BECOME UNTRUE (WITHOUT GIVING
EFFECT TO ANY MATERIALITY QUALIFICATION OR STANDARD CONTAINED IN ANY SUCH
REPRESENTATIONS AND WARRANTIES) IN ANY RESPECT AT ANY TIME PRIOR TO THE
EFFECTIVE TIME (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ADDRESS
MATTERS AS OF A PARTICULAR DATE), EXCEPT WHERE THE FAILURE TO BE TRUE AND
CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE SPINCO BUSINESS, SPINCO OR THE COMPANY; PROVIDED THAT THE RIGHT OF
THE COMPANY TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SUBSECTION (D) SHALL
NOT BE AVAILABLE UNLESS SUCH FAILURE OR UNTRUTH IS INCAPABLE OF CURE OR FOREST
AND SPINCO SHALL HAVE BEEN UNABLE TO CURE SUCH FAILURE OR SUCH UNTRUTH FOR 30
CALENDAR DAYS AFTER THE COMPANY SHALL HAVE GIVEN FOREST AND SPINCO NOTICE OF
SUCH FAILURE OR SUCH UNTRUTH;


 


(E)           BY FOREST IF (I) THE COMPANY SHALL HAVE FAILED TO PERFORM IN ANY
MATERIAL RESPECT ANY OF ITS COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE EFFECTIVE TIME, OR (II) THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN THIS AGREEMENT ARE OR
SHALL BECOME UNTRUE (WITHOUT GIVING EFFECT TO ANY MATERIALITY QUALIFICATION OR
STANDARD CONTAINED IN ANY SUCH REPRESENTATIONS AND WARRANTIES) IN ANY RESPECT AT
ANY TIME PRIOR TO THE EFFECTIVE TIME (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES ADDRESS MATTERS AS OF A PARTICULAR DATE), EXCEPT WHERE THE
FAILURE TO BE TRUE AND CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON THE COMPANY, THE SPINCO BUSINESS OR SPINCO;
PROVIDED THAT THE RIGHT OF FOREST TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SUBSECTION (E) SHALL NOT BE AVAILABLE UNLESS SUCH FAILURE OR UNTRUTH IS
INCAPABLE OF CURE OR THE COMPANY SHALL HAVE BEEN UNABLE TO CURE SUCH FAILURE OR
SUCH UNTRUTH FOR 30 CALENDAR DAYS AFTER FOREST SHALL HAVE GIVEN THE COMPANY
NOTICE OF SUCH FAILURE OR SUCH UNTRUTH;


 


(F)            BY FOREST IN THE EVENT THAT (I) THE BOARD OF DIRECTORS OF THE
COMPANY SHALL HAVE FAILED TO REAFFIRM PUBLICLY ITS APPROVAL, AS SOON AS
REASONABLY PRACTICABLE, AND IN NO EVENT LATER


 


70

--------------------------------------------------------------------------------



 


THAN THREE BUSINESS DAYS, AFTER FOREST’S REQUEST FOR SUCH REAFFIRMATION, OF THE
MERGER AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR SHALL HAVE
RESOLVED NOT TO REAFFIRM THE MERGER, (II) THE BOARD OF DIRECTORS OF THE COMPANY
SHALL HAVE FAILED TO INCLUDE IN THE PROXY STATEMENT/PROSPECTUS ITS
RECOMMENDATION, WITHOUT MODIFICATION OR QUALIFICATION, THAT THE COMPANY
STOCKHOLDERS APPROVE AND ADOPT THIS AGREEMENT AND APPROVE THE MERGER, (III) THE
BOARD OF DIRECTORS OF THE COMPANY SHALL HAVE WITHHELD, WITHDRAWN, AMENDED OR
MODIFIED, OR PROPOSED PUBLICLY TO WITHDRAW, AMEND OR MODIFY, IN A MANNER ADVERSE
TO FOREST AND SPINCO, THE RECOMMENDATION OF SUCH BOARD OF DIRECTORS TO THE
COMPANY STOCKHOLDERS THAT THEY APPROVE AND ADOPT THIS AGREEMENT AND APPROVE THE
MERGER, (IV) THE BOARD OF DIRECTORS OF THE COMPANY SHALL HAVE A CHANGE OF
RECOMMENDATION OR (V) THE BOARD OF DIRECTORS OF THE COMPANY, WITHIN TEN BUSINESS
DAYS AFTER COMMENCEMENT OF ANY TENDER OR EXCHANGE OFFER FOR ANY SHARES OF
COMPANY COMMON STOCK, SHALL HAVE FAILED TO RECOMMEND AGAINST ACCEPTANCE OF SUCH
TENDER OR EXCHANGE OFFER BY ITS STOCKHOLDERS OR TAKES NO POSITION WITH RESPECT
TO THE ACCEPTANCE OF SUCH TENDER OR EXCHANGE OFFER BY ITS STOCKHOLDERS; OR


 


(G)           BY THE COMPANY IF THE BOARD OF DIRECTORS OF THE COMPANY HAS MADE A
CHANGE OF RECOMMENDATION IN ORDER TO APPROVE AND PERMIT THE COMPANY TO ACCEPT A
SUPERIOR OFFER; PROVIDED, HOWEVER, THAT (I) THE COMPANY IS NOT THEN IN BREACH OF
SECTION 6.11 OR MATERIAL BREACH OF ANY OTHER COVENANT OR OTHER AGREEMENT
CONTAINED IN THIS AGREEMENT AND HAS NOT BREACHED ANY OF ITS REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT IN ANY MATERIAL RESPECT, (II) FOREST DOES
NOT MAKE, WITHIN THREE (3) BUSINESS DAYS AFTER RECEIPT OF THE COMPANY’S WRITTEN
NOTICE PURSUANT TO SECTION 6.11(D), AN OFFER THAT THE BOARD OF DIRECTORS OF THE
COMPANY SHALL HAVE CONCLUDED IN GOOD FAITH (FOLLOWING CONSULTATION WITH ITS
FINANCIAL ADVISOR AND OUTSIDE LEGAL COUNSEL) IS AT LEAST AS FAVORABLE, FROM A
FINANCIAL POINT OF VIEW, TO THE COMPANY STOCKHOLDERS AS SUCH SUPERIOR OFFER,
(III) THE BOARD OF DIRECTORS OF THE COMPANY AUTHORIZES THE COMPANY, SUBJECT TO
COMPLYING WITH THE TERMS OF SECTION 6.11 AND THIS CLAUSE (G), TO ENTER INTO A
BINDING WRITTEN AGREEMENT CONCERNING A TRANSACTION THAT CONSTITUTES A SUPERIOR
OFFER AND THE COMPANY NOTIFIES FOREST AND SPINCO IN WRITING THAT IT INTENDS TO
ENTER INTO SUCH AN AGREEMENT, ATTACHING THE MOST CURRENT VERSION OF SUCH
AGREEMENT TO SUCH NOTICE, AND (IV) THE COMPANY SHALL HAVE TENDERED TO FOREST
PAYMENT IN FULL OF THE AMOUNT SPECIFIED IN SECTION 8.3 CONCURRENTLY WITH
DELIVERY OF NOTICE OF TERMINATION PURSUANT TO THIS SECTION 8.1(G).


 

Section 8.2             Effect of Termination.  In the event of termination of
this Agreement pursuant to Section 8.1, this Agreement shall terminate (except
to the extent set forth in the last sentence of Section 9.1(a) and in
Section 9.2), without any liability on the part of any party or its directors,
officers or stockholders except as set forth in Section 8.3; provided, that
nothing in this Agreement shall relieve any party of liability for breach of
this Agreement or prejudice the ability of the non-breaching party to seek
damages from any other party for any breach of this Agreement, including
attorneys’ fees and the right to pursue any remedy at law or in equity.

 

Section 8.3             Termination Fee; Expenses.

 


(A)           EXPENSES PAYABLE UPON BREACH.  IF THIS AGREEMENT IS TERMINATED
PURSUANT TO ONE (BUT NOT BOTH) OF SECTION 8.1(D) OR SECTION 8.1(E), THEN THE
BREACHING PARTY SHALL PROMPTLY (BUT NOT LATER THAN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF NOTICE OF THE AMOUNT DUE FROM THE OTHER PARTY) PAY TO THE TERMINATING
PARTY AN AMOUNT EQUAL TO ALL DOCUMENTED OUT-OF-POCKET EXPENSES AND FEES INCURRED
BY SUCH TERMINATING PARTY (INCLUDING FEES AND EXPENSES PAYABLE TO ALL LEGAL,


 


71

--------------------------------------------------------------------------------



 


ACCOUNTING, FINANCIAL, PUBLIC RELATIONS AND OTHER PROFESSIONAL ADVISORS ARISING
OUT OF, IN CONNECTION WITH OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS) NOT TO EXCEED $5 MILLION IN THE
AGGREGATE (“OUT-OF-POCKET EXPENSES”).


 


(B)           TERMINATION FEE PAYABLE IN CERTAIN CIRCUMSTANCES.


 

(I)            IF (X) THIS AGREEMENT IS TERMINATED BY FOREST OR THE COMPANY
PURSUANT TO SECTION 8.1(C)(II) (AS IT RELATES TO FAILURE TO OBTAIN THE REQUISITE
APPROVAL), (Y) FOREST OR THE COMPANY TERMINATES THIS AGREEMENT PURSUANT TO
SECTION 8.1(B), OR (Z) FOREST TERMINATES THIS AGREEMENT PURSUANT TO SECTION
8.1(E)(I); AND

 

as to any of clauses (x), (y) or (z) above, prior to the termination of this
Agreement, there has been publicly announced an Acquisition Proposal (other than
the Merger) and within twelve months of such termination the Company shall
either (1) consummate an Acquisition Proposal (whether or not such Acquisition
Proposal is the same Acquisition Proposal that had been publicly announced prior
to termination of this Agreement) or (2) enter into an agreement with respect to
an Acquisition Proposal or recommend approval of an Acquisition Proposal
(whether or not such Acquisition Proposal is the same Acquisition Proposal that
had been publicly announced prior to termination of this Agreement), which
Acquisition Proposal is subsequently consummated (whether or not such
consummation occurs within such twelve-month period); or

 

(II)           IF FOREST SHALL TERMINATE THIS AGREEMENT PURSUANT TO SECTION 
8.1(F); OR

 

(III)          IF THE COMPANY SHALL TERMINATE THIS AGREEMENT PURSUANT TO SECTION
8.1(G);

 

then the Company shall pay to Forest an amount equal to $25 million (the
“Termination Fee”), plus Out of Pocket Expenses.  The Company hereby waives its
right to set off or counterclaim against such amount.  If the Termination Fee
shall be payable pursuant to subsection (b)(i) of this Section 8.3, the
Termination Fee shall be paid in same day funds at or prior to the date of
consummation of such Acquisition Proposal.  If the Termination Fee shall be
payable pursuant to subsection (b)(ii) of this Section 8.3, the Termination Fee
shall be paid in same day funds no later than one business day after the date of
termination of this Agreement.  If the Termination Fee shall be payable pursuant
to subsection (b)(iii) of this Section 8.3, the Termination Fee shall be paid in
same day funds concurrently with the delivery of the notice of termination of
this Agreement pursuant to Section 8.1(g).

 


(C)           THE PARTIES HERETO ACKNOWLEDGE THAT THE AGREEMENTS CONTAINED IN
PARAGRAPH (B) OF THIS SECTION 8.3 ARE AN INTEGRAL PART OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND THAT WITHOUT THESE AGREEMENTS, THEY WOULD
NOT ENTER INTO THIS AGREEMENT.  ACCORDINGLY, IF THE COMPANY FAILS TO PAY
PROMPTLY ANY FEE PAYABLE BY IT PURSUANT TO THIS SECTION 8.3, THEN THE COMPANY
SHALL PAY TO FOREST ALL OF FOREST’S COSTS AND EXPENSES (INCLUDING ATTORNEYS’
FEES) IN CONNECTION WITH COLLECTING SUCH FEE, TOGETHER WITH INTEREST ON THE
AMOUNT OF THE FEE AT THE RATE OF 5% FROM THE DATE SUCH PAYMENT WAS DUE UNDER
THIS AGREEMENT UNTIL THE DATE OF PAYMENT.


 

Section 8.4             Amendment.  This Agreement may be amended by Forest,
Spinco, the Company and Merger Sub at any time before or after adoption of this
Agreement by the stockholders of the Company; provided, however, that after such
adoption, no amendment shall be made that by law requires further approval by
such stockholders without such further

 

72

--------------------------------------------------------------------------------


 

approval.  This Agreement may not be amended except by an instrument in writing
signed by Forest, Spinco, the Company and Merger Sub.

 

Section 8.5             Waivers.  At any time prior to the Effective Time,
Forest, Spinco and the Company may, to the extent legally allowed, (i) extend
the time for the performance of any of the obligations or acts of the other
party; (ii) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document delivered pursuant to this
Agreement; and (iii) waive compliance with any of the agreements or conditions
of the other party contained herein; provided, however, that no failure or delay
by Forest, Spinco or the Company in exercising any right hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right
hereunder.  Any agreement on the part of Forest, Spinco or the Company to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

 


ARTICLE IX

MISCELLANEOUS


 

Section 9.1             Survival of Representations, Warranties and Agreements;
Indemnification.

 


(A)           THE COVENANTS AND AGREEMENTS IN THIS AGREEMENT OR IN ANY
CERTIFICATE OR INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE
EFFECTIVE TIME IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  NONE OF THE
REPRESENTATIONS OR WARRANTIES IN THIS AGREEMENT OR IN ANY CERTIFICATE OR
INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT (EXCEPT FOR THE CERTIFICATES
SUBSTANTIALLY IN THE FORMS ATTACHED HERETO IN EXHIBITS G AND H) SHALL SURVIVE
THE EFFECTIVE TIME.  SUBJECT TO SECTION 9.14, THE CONFIDENTIALITY AGREEMENT
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND ANY TERMINATION
OF THIS AGREEMENT, AND THE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT SHALL
APPLY TO ALL INFORMATION AND MATERIAL FURNISHED BY ANY PARTY OR ITS
REPRESENTATIVES THEREUNDER OR HEREUNDER.


 


(B)           FOLLOWING THE EFFECTIVE TIME, FOREST WILL INDEMNIFY, DEFEND AND
HOLD HARMLESS SPINCO, THE COMPANY AND EACH PERSON, IF ANY, WHO CONTROLS, WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE
ACT (ANY SUCH PERSON BEING HEREINAFTER REFERRED TO AS A “CONTROLLING PERSON”),
SPINCO OR THE COMPANY FROM AND AGAINST, AND PAY OR REIMBURSE EACH OF THE
FOREGOING FOR, ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, ACTIONS, COSTS AND
EXPENSES, JOINT OR SEVERAL, INCLUDING REASONABLE ATTORNEYS’ FEES (COLLECTIVELY,
“LOSSES”), ARISING OUT OF OR RESULTING FROM, DIRECTLY OR INDIRECTLY, OR IN
CONNECTION WITH ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN OR INCORPORATED BY REFERENCE INTO EITHER OF THE REGISTRATION
STATEMENTS OR IN THE PROXY STATEMENT/PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO) OR ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED,
HOWEVER, THAT FOREST SHALL NOT BE RESPONSIBLE FOR INFORMATION PROVIDED BY THE
COMPANY AS TO ITSELF AND ITS SUBSIDIARIES SPECIFICALLY FOR INCLUSION IN, OR
INCORPORATION BY REFERENCE INTO, ANY SUCH PROXY STATEMENT/PROSPECTUS OR
REGISTRATION STATEMENT.


 


73

--------------------------------------------------------------------------------



 


(C)                                  FOLLOWING THE EFFECTIVE TIME, SPINCO WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS FOREST AND EACH CONTROLLING PERSON OF FOREST
FROM AND AGAINST, AND PAY OR REIMBURSE EACH OF THE FOREGOING FOR, ALL LOSSES
ARISING OUT OF OR RESULTING FROM, DIRECTLY OR INDIRECTLY, OR IN CONNECTION WITH
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN
OR INCORPORATED BY REFERENCE INTO EITHER OF THE REGISTRATION STATEMENTS OR IN
THE PROXY STATEMENT/PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, BUT ONLY WITH RESPECT
TO INFORMATION PROVIDED BY THE COMPANY AS TO ITSELF AND ITS SUBSIDIARIES
SPECIFICALLY FOR INCLUSION IN, OR INCORPORATION BY REFERENCE INTO, ANY SUCH
PROXY STATEMENT/PROSPECTUS OR REGISTRATION STATEMENT.


 

Section 9.2                                      Expenses.  Except as otherwise
provided in the Distribution Agreement or in Section 8.3, whether or not the
Merger or the other transactions contemplated by this Agreement are consummated,
all costs and expenses incurred by Forest or Spinco in connection with this
Agreement and the transactions contemplated hereby shall be paid by Spinco
(provided that Spinco shall not be obligated to pay more than $7 million,
exclusive of the expenses described in the exception below), and all costs and
expenses incurred by the Company in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Company, except that the
Company and Spinco each shall pay one-half of all expenses relating to printing,
filing and mailing the Registration Statements and the Proxy
Statement/Prospectus and all SEC and other regulatory filing fees incurred in
connection with the Registration Statements and the Proxy Statement/Prospectus.

 

Section 9.3                                      Notices.  All notices and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed given upon (a) a transmitter’s confirmation of a receipt of
a facsimile transmission (but only if followed by confirmed delivery of a
standard overnight courier the following business day or if delivered by hand
the following business day), (b) confirmed delivery of a standard overnight
courier or when delivered by hand or (c) the expiration of five business days
after the date mailed by certified or registered mail (return receipt
requested), postage prepaid, to the parties at the following addresses (or at
such other addresses for a party as shall be specified by like notice):

 

If to Spinco (prior to the Effective Time) or Forest, to:

 

SML Wellhead Corporation or Forest Oil Corporation
707 17th Street, Suite 3600
Denver, Colorado 80202
Attn:  General Counsel
Facsimile:  (303) 812-1510

 

74

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute effective notice) to:

 

Vinson & Elkins LLP
666 Fifth Avenue
New York, New York 10103
Attn:  Alan P. Baden
Facsimile:  (212) 849-5337

 

If to Spinco (following the Effective Time), to:

 

SML Wellhead Corporation
c/o Mariner Energy, Inc.
2101 CityWest Boulevard
Building 4, Suite 900
Houston, Texas 77042
Attn:  General Counsel
Facsimile:  (713) 954-3820

 

with a copy (which shall not constitute effective notice) to:

 

Baker Botts L.L.P.
One Shell Plaza
Houston, Texas 77002
Attn:  Kelly B. Rose
Facsimile:  (713) 229-7996

 

If to the Company, to:

 

Mariner Energy, Inc.
2101 CityWest Boulevard
Building 4, Suite 900
Houston, Texas 77042
Attn:  General Counsel
Facsimile:  (713) 954-3820

 

with a copy (which shall not constitute effective notice) to:

 

Baker Botts L.L.P.
One Shell Plaza
Houston, Texas 77002
Attn:  Kelly B. Rose
Facsimile:  (713) 229-7996

 

Section 9.4                                      Certain Construction Rules. 
The article and section headings and the table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  As used in this Agreement, unless
otherwise provided to the contrary, (a) all references to days or months shall
be deemed

 

75

--------------------------------------------------------------------------------


 

references to calendar days or months and (b) any reference to a “Section,”
“Article,” “Exhibit” or “Schedule” shall be deemed to refer to a section or
article of this Agreement or an exhibit or schedule to this Agreement.  The
words “hereof,” “herein” and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Unless otherwise specifically provided for
herein, the term “or” shall not be deemed to be exclusive.  Any matter disclosed
in any particular Section or Subsection of the Spinco Disclosure Schedule, the
Forest Disclosure Schedule or the Company Disclosure Schedule shall be deemed to
have been disclosed in any other Section or Subsection of Articles III, IV, V or
VI of this Agreement, as applicable, with respect to which such matter is
relevant so long as the applicability of such matter to such Section or
Subsection is reasonably apparent.  For avoidance of doubt, “consistent with
past practice” when used with respect to Spinco, any of its Subsidiaries, any
Spinco Asset or the Spinco Business shall mean the past practice of Forest.

 

Section 9.5                                      Severability.  If any provision
of this Agreement or the application of any such provision to any Person or
circumstance, shall be declared judicially to be invalid, unenforceable or void,
such decision shall not have the effect of invalidating or voiding the remainder
of this Agreement, it being the intent and agreement of Spinco, Forest, the
Company and Merger Sub that this Agreement shall be deemed amended by modifying
such provision to the extent necessary to render it valid, legal and enforceable
while preserving its intent or, if such modification is not possible, by
substituting therefor another provision that is legal and enforceable and that
achieves the same objective.

 

Section 9.6                                      Assignment; Binding Effect. 
Neither this Agreement nor any of the rights, benefits or obligations hereunder
may be assigned by Spinco, Forest, the Company or Merger Sub (whether by
operation of law or otherwise) without the prior written consent of all of the
other parties.  Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by Spinco, Forest, the
Company and Merger Sub and their respective successors and permitted assigns.

 

Section 9.7                                      No Third Party Beneficiaries. 
Except as provided in Sections 2.2, 2.8, 2.9 and 6.12 (collectively, the “Third
Party Provisions”), nothing in this Agreement, express or implied, is intended
to or shall confer upon any Person (other than Forest, Spinco and the Company
and their respective successors and permitted assigns) any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, and no Person (other than as so specified) shall be deemed a third
party beneficiary under or by reason of this Agreement.  The Third Party
Provisions may be enforced by the beneficiaries thereof after the Effective
Time.  Subject to Section 6.12, Spinco shall reimburse all expenses, including
reasonable attorneys’ fees, that are incurred by any Person who prevails in any
litigation or other proceeding required to enforce the obligations of the
Surviving Corporation and Spinco under the Third Party Provisions.

 

Section 9.8                                      Limited Liability. 
Notwithstanding any other provision of this Agreement, no stockholder, director,
officer, Affiliate, agent or representative of Spinco, Forest, the Company or
Merger Sub, in its capacity as such, shall have any liability in respect of or
relating to the covenants, obligations, representations or warranties of such
party under this Agreement or

 

76

--------------------------------------------------------------------------------


 

in respect of any certificate delivered with respect hereto or thereto and, to
the fullest extent legally permissible, each of Spinco, Forest, the Company and
Merger Sub, for itself and its stockholders, directors, officers and Affiliates,
waives and agrees not to seek to assert or enforce any such liability that any
such Person otherwise might have pursuant to applicable law.

 

Section 9.9                                      Entire Agreement.  This
Agreement (together with the other Transaction Agreements, the Confidentiality
Agreement, the exhibits and the Disclosure Schedules and the other documents
delivered pursuant hereto) constitutes the entire agreement of all the parties
hereto and supersedes all prior and contemporaneous agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof.  All exhibits attached to this Agreement
and the Disclosure Schedules are expressly made a part of, and incorporated by
reference into, this Agreement.  Each section of the Company Disclosure
Schedule, the Forest Disclosure Schedule and the Spinco Disclosure Schedule
qualifies the corresponding numbered representation and warranty or covenant to
the extent specified therein, and any other representation, warranty or covenant
to which such matter is relevant so long as the applicability of such matter to
any such representation, warranty or covenant is reasonably apparent.

 

Section 9.10                                Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware without giving effect to the conflicts of law principles thereof.  EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
(i) AGREES TO BE SUBJECT TO, AND HEREBY CONSENTS AND SUBMITS TO, THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF DELAWARE, (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE
SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, HEREBY APPOINTS THE
CORPORATION TRUST COMPANY, AS SUCH PARTY’S AGENT IN THE STATE OF DELAWARE FOR
ACCEPTANCE OF LEGAL PROCESS AND (iii) AGREES THAT SERVICE MADE ON ANY SUCH AGENT
SET FORTH IN (ii) ABOVE SHALL HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED
UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.

 

Section 9.11                                Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one agreement binding on
Spinco, Forest, the Company and Merger Sub, notwithstanding that not all parties
are signatories to the original or the same counterpart.

 

Section 9.12                                Specific Performance.  The parties
hereto agree that irreparable damage would occur in the event any provision of
this Agreement was not performed in accordance with the terms hereof and that
the parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or in equity.

 

Section 9.13                                Waiver of Jury Trial.  Each of the
parties hereto irrevocably and unconditionally waives all right to trial by jury
in any Action or counterclaim (whether based in contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of the parties
hereto in the negotiation, administration, performance and enforcement thereof.

 

77

--------------------------------------------------------------------------------


 

Section 9.14                                Confidentiality.  Subject to Section
7.2 and Section 7.5 of the Distribution Agreement, for a period of eighteen
months following the Effective Time, each of Forest and the Company shall hold,
and shall cause its Affiliates and Representatives to hold, in strict confidence
all Information concerning the other party and its Affiliates obtained by it
prior to the Effective Date or furnished to it by such other party and its
Affiliates pursuant to this Agreement or the other Transaction Agreements
(including, with respect to Forest and its Affiliates and Representatives,
Information of Forest, its Affiliates and Representatives to the extent related
to Spinco, the Spinco Assets or the Spinco Business) and shall not release or
disclose such Information to any other Person, except its Affiliates and
Representatives, who shall be advised of the provisions of this Section 9.14,
and shall not use such Information except as required pursuant to the terms of
the Transaction Agreements, and each party shall be responsible for a breach by
any of its Affiliates or Representatives; provided, however, that any member of
the Forest Group or the Company and its Affiliates may disclose such Information
to the extent that (a) disclosure is compelled by judicial or administrative
process or, based on advice of such Person’s counsel, by other requirements of
law, or (b) such party can show that such Information was (i) in the public
domain through no fault of such Person or (ii) lawfully acquired by such Person
from another source after the time that it was furnished to such Person by the
other party or its Affiliates, and not acquired from such source subject to any
confidentiality obligation on the part of such source known to the acquiror. 
Notwithstanding the foregoing, each of Forest and the Company shall be deemed to
have satisfied its obligations under this Section 9.14 with respect to any
Information (other than Privileged Information) if it exercises the same care
with regard to such Information as it takes to preserve confidentiality for its
own similar Information.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SML WELLHEAD CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MARINER ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MEI SUB, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

79

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

AGREEMENT AND PLAN OF MERGER

 

Initial Officers of the Company

 

Scott D. Josey

 

Chairman of the Board, Chief Executive Officer and President

Dalton F. Polasek

 

Chief Operating Officer

Rick G. Lester

 

Vice President, Chief Financial Officer and Treasurer

Jesus G. Melendrez

 

Vice President— Corporate Development

Mike C. van den Bold

 

Vice President and Chief Exploration Officer

Teresa G. Bushman

 

Vice President, General Counsel and Secretary

Judd A. Hansen

 

Vice President— Shelf and Onshore

Cory L. Loegering

 

Vice President— Deepwater

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

AGREEMENT AND PLAN OF MERGER

 

Certificate of Incorporation of the Company

 

C-1

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

 

CERTIFICATE OF INCORPORATION

 

OF

 

MARINER ENERGY, INC.

 

The original Certificate of Incorporation was filed with the Secretary of State
of the State of Delaware on August 3, 1983 under the name Trafalgar House Oil
and Gas Inc. A Certificate of Amendment was filed on June 2, 1989 changing the
name from Trafalgar House Oil and Gas Inc. to Hardy Oil & Gas USA Inc.  A
Restated Certificate of Incorporation changing the name of the corporation from
Hardy Oil & Gas USA Inc. to Mariner Energy, Inc. was filed on June 12, 1996.

 

ARTICLE ONE: Name. The name of the corporation is Mariner Energy, Inc. (the
“Corporation”).

 

ARTICLE TWO: Address. The address of the Corporation’s registered office in the
State of Delaware is The Corporation Trust Center, 1209 Orange Street, in the
City of Wilmington, County of New Castle, Delaware 19801. The name of the
Corporation’s registered agent at such address is The Corporation Trust Company.

 

ARTICLE THREE: Purpose. The purpose of the Corporation shall be to engage in any
lawful act or activity for which corporations may be organized under the General
Corporation Law of the State of Delaware (“DGCL”).

 

ARTICLE FOUR: Stock. The total number of shares of all classes of capital stock
which the Corporation shall have authority to issue is 90 million shares, of
which 70 million shares shall be shares of Common Stock, par value $.0001 per
share (“Common Stock”), and 20 million shares shall be shares of Preferred
Stock, par value $.0001 per share (“Preferred Stock”). Upon the effectiveness of
this Second Amended and Restated Certificate of Incorporation, the 1,380 shares
of Common Stock, par value $1.00 per share, of the Corporation that are
currently issued and outstanding, shall automatically be reclassified, changed
and converted into 29,748,130 shares of Common Stock, par value $.0001 per
share.  The powers, designations, preferences and relative, participating,
optional or other special rights, if any, and the qualifications, limitations or
restrictions of each class of capital stock shall be governed by the following
provisions:

 

Section 1. Preferred Stock. The Preferred Stock may be issued from time to time
in one or more series. The Board of Directors is hereby authorized (i) to
provide by resolution or resolutions from time to time for the issuance of
shares of Preferred Stock in one or more series, (ii) to establish from time to
time the number of shares to be included in each such series, (iii) (to the
extent not expressly provided for herein) to fix the designations, powers,
preferences and relative, participating, optional or other special rights of the
shares of each such series and the qualifications, limitations or restrictions,
if any, thereof, by filing on or more certificates pursuant to the DGCL
(hereinafter, referred to as a “Preferred

 

C-2

--------------------------------------------------------------------------------


 

Stock Designation”), and (iv) to increase or decrease the number of shares of
any such series to the extent permitted by the DGCL and the Preferred Stock
Designation (but not below the number of shares thereof then outstanding).  The
authority of the Board of Directors with respect to each series shall include,
but not be limited to, determination of the following:

 

a)                                      The designation of the series, which may
be by distinguishing the number, letter or title of such series.

 

b)                                     The number of shares of the series.

 

c)                                      Whether dividends, if any, shall be paid
in cash or in capital stock or other securities, whether such dividends shall be
cumulative (and, if so, from which date or dates for each such series) or
noncumulative, the preference or relation which such dividends, if any, shall
bear to the dividends payable on any other class or classes or any other series
of capital stock, and the dividend rate, if any, of the series.

 

d)                                     Conditions and dates upon which
dividends, if any, shall be payable.

 

e)                                      The redemption rights and redemption
price or prices, if any, for shares of

the series.

 

f)                                        The terms and amount of any sinking
fund provided for the purchase or redemption of shares of the series.

 

g)                                     The amounts payable on and the
preferences, if any, of shares of the series in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Corporation.

 

h)                                     Whether the shares of the series shall be
convertible into or exchangeable for shares of any other class or series of
capital stock, or any other security, of the Corporation or any other
corporation and, if so, the specification of such other class or series or such
other security, the conversion or exchange price or prices or rate or rates, any
adjustments thereof, the date or dates at which such shares shall be convertible
or exchangeable and all other terms and conditions upon which such conversion or
exchange may be made.

 

i)                                         Restrictions on the issuance of
shares of the same series or of any other class or series.

 

j)                                         The voting rights, if any, of the
holders of shares of the series, whether as a class or otherwise, with respect
to the election of directors or otherwise.

 

C-3

--------------------------------------------------------------------------------


 

k)                                      The price or other consideration for
which shares of the series shall be issued and, if deemed desirable, the stated
value or other valuation of the shares constituting such series.

 

l)                                         Any other relative rights,
preferences and limitations of that series.

 

Section 2. Common Stock.

 

(a)                                  General. All shares of Common Stock shall
be identical and will entitle holders thereof to the same rights and privileges,
except as otherwise provided herein. Subject to the prior rights and
preferences, if any, applicable to shares of the Preferred Stock or any series
thereof, the holders of shares of Common Stock shall be entitled to receive such
dividends (payable in cash, stock, or otherwise) as may be declared thereon by
the Board of Directors at any time and from time to time out of any funds of the
Corporation legally available therefore.

 

(b)                                 Voting Rights.

 

(i)                                     Each registered holder of Common Stock
shall be entitled to one vote for each share of Common Stock held by such
holder.

 

(ii)                                  Except as otherwise provided by law, each
registered holder of Common Stock shall be entitled to vote for the election of
directors of the Corporation as provided for in Section 2 of Article Five of
this Second Amended and Restated Certificate of Incorporation and shall be
entitled to vote on all other matters submitted to a vote of stockholders of the
Corporation.

 

(c)                                  Dividends. Any dividend or distribution on
Common Stock shall be payable on shares of Common Stock ratably.

 

(d)                                 Liquidation. In the event of any voluntary
or involuntary liquidation, dissolution, or winding-up of the Corporation, after
distribution in full of the preferential amounts, if any, to be distributed to
the holders of shares of Preferred Stock or any series thereof, the holders of
shares of Common Stock shall be entitled to receive all of the remaining assets
of the Corporation available for distribution to its stockholders, ratably in
proportion to the number of shares of Common Stock held by them. A liquidation,
dissolution, or winding-up of the Corporation, as such terms are used in this
paragraph (d), shall not be deemed to be occasioned by or to include any
consolidation or merger of the Corporation with or into any other corporation or
corporations or other entity or a sale, lease, exchange, or conveyance of all or
a part of the assets of the Corporation.

 

ARTICLE FIVE: Directors. The Board of Directors of the Corporation shall consist
of such number of directors as may be determined from time to time by the Board
of Directors in its sole discretion in accordance with Article III of the Bylaws
of the Corporation; subject, however, to the rights of the holders of any series
of Preferred Stock of the Corporation,

 

C-4

--------------------------------------------------------------------------------


 

as set forth in a Preferred Stock Designation, to elect additional Directors
under specified circumstances and shall be subject to the following provisions:

 

Section 1. Classification. The directors shall be divided into three classes as
nearly equal in size as is practicable, hereby designated Class I, Class II and
Class III. The term of office of the initial Class I directors shall expire on
the date of the first annual meeting of stockholders following adoption of this
Second Amended and Restated Certificate of Incorporation by the affirmative vote
of the stockholders (the “Effective Time”), the term of office of the initial
Class II directors shall expire at the second annual meeting of the stockholders
after the Effective Time and the term of office of the initial Class III
directors shall expire at the third annual meeting of the stockholders after the
Effective Time. At each annual stockholders’ meeting after the Effective Time,
directors to replace those of a class whose terms expire at such annual meeting
shall be elected to hold office until the third succeeding annual meeting of
stockholders and until their respective successors shall have been duly elected
and qualified.  If the number of directors is hereafter changed, any newly
created directorships or decrease in directorships shall be so apportioned among
the classes as to make all classes as nearly equal in number as is practicable.

 

Section 2. Election. Holders of Common Stock shall elect all directors of the
Corporation (other than directors, if any, which holders of any series of
Preferred Stock are entitled to elect pursuant to the provisions of the
Preferred Stock Designation establishing such series).

 

Section 3. Written Ballot. The election of directors need not be by written
ballot except as may otherwise be provided in the Bylaws.

 

Section 4. Cumulative Voting: Cumulative voting for the election of directors is
not allowed.

 

Section 5. Removal. Subject to the rights of the holders of any series of
Preferred Stock to remove directors under specified circumstances, (i) no
director may be removed without cause and (ii) the affirmative vote of the
holders of at least eighty percent (80%) of the voting power of all of the
then-outstanding shares of the capital stock of the Corporation entitled to vote
generally in the election of directors, voting together as a single class, shall
be required to remove any director or the entire Board of Directors for cause.

 

ARTICLE SIX: Bylaws. The Board of Directors shall have the power to adopt, amend
or repeal the Bylaws of the Corporation. Any adoption, amendment or repeal of
the Bylaws of the Corporation by the Board of Directors shall require the
approval of a majority of the total number of authorized directors regardless of
whether there exist any vacancies in such authorized directorships. The
stockholders shall also have the power to adopt, amend or repeal the Bylaws of
the Corporation; provided, however, that, in addition to any vote of the holders
of any class or series of capital stock of the Corporation required by law or by
this Second Amended and Restated Certificate of Incorporation, the affirmative
vote of the holders of at least

 

C-5

--------------------------------------------------------------------------------


 

eighty percent (80%) of the voting power of all of the then-outstanding shares
of the capital stock of the Corporation entitled to vote generally in the
election of directors, voting together as a single class, shall be required to
adopt, amend or repeal any provision of the Bylaws of the Corporation.

 

ARTICLE SEVEN: Action Without a Meeting. Any action required or permitted to be
taken by the stockholders of the Corporation must be effected at a duly called
annual or special meeting of stockholders of the Corporation and may not be
effected by any consent in writing by such stockholders.

 

ARTICLE EIGHT: Vacancies. Subject to the rights of the holders of any series of
Preferred Stock then outstanding, newly created directorships resulting from any
increase in the authorized number of directors or any vacancies in the Board of
Directors resulting from death, resignation, retirement, disqualification,
removal from office or other cause shall, unless otherwise required by law or by
resolution of the Board of Directors, be filled by the affirmative vote of a
majority of the directors then in office, though less than a quorum (and not by
stockholders), and directors so chosen shall hold office for a term expiring at
the next annual meeting of stockholders and until such director’s successor
shall have been duly elected and qualified. No decrease in the authorized number
of directors shall shorten the term of any incumbent director.

 

ARTICLE NINE: Arrangements with Creditors. Whenever a compromise or arrangement
is proposed between the Corporation and its creditors or any class of them
and/or between the Corporation and its stockholders or any class of them, any
court of equitable jurisdiction within the State of Delaware may, on the
application in a summary way of the Corporation or of any creditor or
stockholder thereof or on the application of any receiver or receivers appointed
for the Corporation under the provisions of Section 291 of the DGCL or on the
application of trustees in dissolution or of any receiver or receivers appointed
for the Corporation under the provisions of Section 279 of the DGCL, order a
meeting of the creditors or class of creditors, and/or of the stockholders or
class of stockholders of the Corporation, as the case may be, to be summoned in
such manner as the said court directs. If a majority in number representing
three-fourths in value of the creditors or class of creditors, and/or of the
stockholders or class of stockholders of the Corporation, as the case may be,
agree to any compromise or arrangement and to any reorganization of the
Corporation as a consequence of such compromise or arrangement, the said
compromise or arrangement and the said reorganization shall, if sanctioned by
the court to which the said application has been made, be binding on all the
creditors or class of creditors, and/or on all the stockholders or class of
stockholders, of the Corporation, as the case may be, and also on the
Corporation.

 

ARTICLE TEN: Section 203. The Corporation elects not to be governed by Section
203 of the DGCL until the first date on which MEI Acquisitions Holdings, LLC and
its current (as of the Effective Time) and future Affiliates (as defined in
Article Thirteen of this Third Amended and Restated Certificate of
Incorporation) cease to beneficially own fifteen percent (15%) or more of the
voting power of the then-outstanding shares of the capital stock of the
Corporation entitled to vote generally in the election of directors, at which
time Section 203 of the DGCL shall apply to the Corporation.

 

C-6

--------------------------------------------------------------------------------


 

ARTICLE ELEVEN: Liability of Directors. No director of the Corporation shall be
liable to the Corporation or its stockholders for monetary damages for breach of
fiduciary duty as a director, except for liability (i) for any breach of the
director’s duty of loyalty to the Corporation or its stockholders, (ii) for acts
or omissions not in good faith or which involve intentional misconduct or a
knowing violation of law, (iii) under Section 174 of the DGCL, or (iv) for any
transaction from which the director derived an improper personal benefit. If the
DGCL hereafter is amended to authorize the further elimination or limitation of
the liability of directors, then the liability of a director of the Corporation,
in addition to the limitation on personal liability provided herein, shall be
limited to the fullest extent permitted by the amended DGCL. Any repeal or
modification of this Article Eleven by the stockholders of the Corporation shall
be prospective only, and shall not adversely affect any limitation on the
personal liability of a director of the Corporation existing at the time of such
repeal or modification.

 

ARTICLE TWELVE: Indemnification. The Corporation shall indemnify, to the full
extent permitted by the laws of the State of Delaware as from time to time in
effect, each director and officer of the Corporation, and may indemnify each
employee and agent of the Corporation, and all other persons whom the
Corporation is authorized to indemnify under the provisions of the DGCL.

 

ARTICLE THIRTEEN: Corporate Opportunities. If MEI Acquisitions Holdings, LLC or
any of its current (as of the Effective Time) or future Affiliates (except the
Corporation) (collectively, the “Group”) or any director of the Corporation who
is a director, officer or employee of the Group acquires knowledge of a
potential transaction or matter that may be a Corporate Opportunity or otherwise
is then exploiting any Corporate Opportunity, the Corporation shall have no
interest in, and no expectation that, such Corporate Opportunity be offered to
it, any such interest or expectation being hereby renounced so that the Group
and such individuals (1) shall (i) have no duty to communicate or present such
Corporate Opportunity to the Corporation and (ii) have the right to hold any
such Corporate Opportunity for the Group’s (and its officers’, directors’,
agents’, stockholders’, members’, partners’, Affiliates’ or Subsidiaries’) own
account and benefit; or to recommend, assign, or otherwise transfer or deal in
such Corporate Opportunity to Persons other than the Corporation or any
Affiliate of the Corporation and (2) cannot be, and shall not be, liable to the
Corporation or its stockholders for breach of any fiduciary duty as a
stockholder or director of the Corporation by reason of the fact that the Group
or any such individual pursues or acquires such Corporate Opportunity for the
Group, directs, sells, assigns or otherwise transfers or deals in such Corporate
Opportunity to another Person, or does not communicate information regarding
such Corporate Opportunity to the Corporation; provided, however, that nothing
in this Article Thirteen shall change a director’s duties or obligations with
respect to proprietary or confidential information of the Corporation or
prohibit the Corporation from pursuing any Corporate Opportunity.

 

(a)                                  Definitions

 

(i)                         Affiliate means, as applied to a Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to

 

C-7

--------------------------------------------------------------------------------


 

any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.

 

(ii)                      Capital Stock of any Person means any and all shares,
interests, rights to purchase, options, warrants, participation or other
equivalents of or interest in (however designated) the equity of such Person,
including any preferred stock.

 

(iii)                   Corporate Opportunity means an investment or business
opportunity or prospective economic or competitive advantage in which the
Corporation could have an interest or expectancy.

 

(iv)                  Person means any individual, firm, corporation,
partnership, limited partnership, limited liability partnership, business trust,
limited liability company, unincorporated association, or joint venture or other
entity, and shall include any successor (by merger or otherwise) of such entity.

 

(v)                     Subsidiary of any Person means any other Person of which
more than fifty percent (50%) of the total Voting Power thereof of the Capital
Stock thereof is at the time owned or controlled, directly or indirectly, by the
first Person and/or one or more of its Subsidiaries.

 

(vi)                  Voting Power means, as of the date of determination, the
voting power in the general election of directors, managers or trustees, as
applicable.

 

ARTICLE FOURTEEN: Issuance of Rights. The Board of Directors is expressly
authorized to cause the Corporation to issue rights pursuant to Section 157 of
the DGCL and, in that connection, to enter into any agreements necessary or
convenient for such issuance, and to enter into other agreements necessary and
convenient to the conduct of the business of the Corporation. Any such agreement
may include provisions limiting, in certain circumstances, the ability of the
Board of Directors to redeem the securities issued pursuant thereto or to take
other action thereunder or in connection therewith unless there is a specified
number or percentage of Continuing Directors then in office. Pursuant to Section
141(a) of the DGCL, Continuing Directors shall have the power and authority to
make all decisions and determinations, and exercise or perform such other acts,
that any such agreement provides that such Continuing Directors shall make, 
exercise or perform. For purposes of this Article Fourteen and any such
agreement, the term, “Continuing Directors,” shall mean (1) those directors who
were members of the Board of Directors at the time the Corporation entered into
such agreement and any director who subsequently becomes a member of the Board
of Directors, if such director’s nomination for election or appointment to the
Board of Directors is recommended or approved by the majority vote of the
Continuing Directors then in office and (2) such other members of the

 

C-8

--------------------------------------------------------------------------------


 

Board of Directors, if any, designated in, or in the manner provided in, such
agreement as Continuing Directors.

 

ARTICLE FIFTEEN: Amendment. The Corporation shall have the right, subject to any
express provisions or restrictions contained in this Second Amended and Restated
Certificate of Incorporation or the Bylaws of the Corporation, from time to
time, to amend this Second Amended and Restated Certificate of Incorporation or
any provision hereof in any manner now or hereafter provided by law, and all
rights and powers of any kind conferred upon a director or stockholder of the
Corporation by this Second Amended and Restated Certificate of Incorporation or
any amendment hereof are subject to such right of the Corporation; provided
however, that the affirmative vote of the holders of at least eighty percent
(80%) of the voting power of all of the then-outstanding shares of the capital
stock of the Corporation entitled to vote generally in the election of
directors, voting together as a single class, shall be required to amend or
repeal Article Five, Six, Seven, Eight, Ten, Eleven, Twelve, Thirteen, Fourteen
or Fifteen of this Second Amended and Restated Certificate of Incorporation.

 

 IN WITNESS WHEREOF, this Second Amended and Restated Certificate of
Incorporation, which restates and integrates and further amends the provisions
of the Amended and Restated Certificate of Incorporation of the Corporation, and
which has been duly adopted in accordance with Section 242 and 245 of the DGCL,
has been executed by its duly authorized officer this 3rd day of August, 2005.

 

 

MARINER ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Jesus G. Melendrez

 

 

Name:

Jesus G. Melendrez

 

Title:

Vice President-Corporate Development

 

C-9

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT OF

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION OF

MARINER ENERGY, INC.

 

Mariner Energy, Inc., a corporation duly organized and existing under the
General Corporation Law of the State of Delaware (the “Corporation”), does
hereby certify that:

 

First: The amendment to the Corporation’s Second Amended and Restated
Certificate of Incorporation set forth below was duly adopted in accordance with
the provisions of Section 242 of the General Corporation Law of the State of
Delaware and has been authorized by the stockholders in accordance with Section
242 of the General Corporation Law of the State of Delaware.

 

Second: The first sentence of Article Four of the Corporation’s Certificate of
Incorporation is amended to read in its entirety as follows:

 

“The total number of shares of all classes of capital stock which the
Corporation shall have authority to issue is 200 million shares, of which 180
million shares shall be shares of Common Stock, par value $.0001 per share
(“Common Stock”), and 20 million shares shall be shares of Preferred Stock, par
value $.0001 per share (“Preferred Stock”).”

 

IN WITNESS WHEREOF, Mariner Energy, Inc. has caused this Certificate to be
executed by  its duly authorized officer on this                day of
                            ,                      .

 

 

MARINER ENERGY, INC.

 

 

 

 

 

By:

 

 

 

C-10

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

AGREEMENT AND PLAN OF MERGER

 

Bylaws of the Company

 

D-1

--------------------------------------------------------------------------------


 

BYLAWS

 

OF

 

MARINER ENERGY, INC.

 

ARTICLE I
OFFICES

 

Section 1.1                                      Registered Office

 

The registered office of Mariner Energy, Inc. (the “Corporation”) required by
the state of incorporation of the Corporation to be maintained in the state of
incorporation of the Corporation shall be the registered office named in the
certificate of incorporation of the Corporation, or such other office as may be
designated from time to time by the Board of Directors in the manner provided by
law.

 

Section 1.2                                      Other Offices

 

The Corporation may also have offices at such other places both within and
without the state of incorporation of the Corporation as the Board of Directors
may from time to time determine or the business of the Corporation may require.

 


ARTICLE II
STOCKHOLDERS


 

Section 2.1                                      Place of Meetings

 

All meetings of the stockholders shall be held at the principal office of the
Corporation, or at such other place within or without the state of incorporation
of the Corporation as shall be specified or fixed in the notices or waivers of
notice thereof.

 

Section 2.2                                      Quorum; Adjournment of Meetings

 

Unless otherwise required by law or provided in the certificate of incorporation
of the Corporation or these Bylaws, (i) the holders of a majority of the stock
issued and outstanding and entitled to vote thereat, present in person or
represented by proxy, shall constitute a quorum at any meeting of stockholders
for the transaction of business, (ii) in all matters other than the election of
directors, the affirmative vote of the holders of a majority of such stock so
present or represented at any meeting of stockholders at which a quorum is
present shall constitute the act of the stockholders, and (iii) where a separate
vote by a class or classes is required, a majority of the outstanding shares of
such class or classes, present in person or represented by proxy shall
constitute a quorum entitled to take action with respect to that vote on that
matter and the affirmative vote of the majority of the shares of such class or
classes present in person or represented by proxy at the meeting shall be the
act of such class. The stockholders present at a

 

D-2

--------------------------------------------------------------------------------


 

duly organized meeting may continue to transact business until adjournment,
notwithstanding the withdrawal of enough stockholders to leave less than a
quorum, subject to the provisions of clauses (ii) and (iii) above.

 

Directors shall be elected by a plurality of the votes of the shares present in
person or represented by proxy at the meeting and entitled to vote on the
election of directors.

 

Notwithstanding the other provisions of the certificate of incorporation of the
Corporation or these Bylaws, the chairman of the meeting or the holders of a
majority of the issued and outstanding stock, present in person or represented
by proxy and entitled to vote thereat, at any meeting of stockholders, whether
or not a quorum is present, shall have the power to adjourn such meeting from
time to time, without any notice other than announcement at the meeting of the
time and place of the holding of the adjourned meeting. If the adjournment is
for more than thirty (30) days, or if after the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given to each stockholder of record entitled to vote at such meeting. At such
adjourned meeting at which a quorum shall be present or represented any business
may be transacted that might have been transacted at the meeting as originally
called.

 

Section 2.3                                      Annual Meetings

 

An annual meeting of the stockholders, for the election of directors to succeed
those whose terms expire and for the transaction of such other business as may
properly come before the meeting, shall be held at such place (within or without
the state of incorporation of the Corporation), on such date, and at such time
as the Board of Directors shall fix and set forth in the notice of the meeting,
which date shall be within thirteen (13) months subsequent to the last annual
meeting of stockholders.

 

Section 2.4                                      Special Meetings

 

Unless otherwise provided in the certificate of incorporation of the
Corporation, special meetings of the stockholders for any purpose or purposes
may be called at any time by the Board of Directors acting pursuant to a
resolution adopted by a majority of the total number of authorized directors
regardless of whether there exist any vacancies in such authorized
directorships, and not by stockholders, at such time and at such place as may be
stated in the notice of the meeting. Business transacted at a special meeting
shall be confined to the purpose(s) stated in the notice of such meeting.

 

Section 2.5                                      Record Date

 

For the purpose of determining stockholders entitled to notice of or to vote at
any meeting of stockholders, or any adjournment thereof, or entitled to receive
payment of any dividend or other distribution or allotment of any rights, or
entitled to exercise any rights in respect of any change, conversion or exchange
of stock or for the purpose of any other lawful action, the Board of Directors
of the Corporation may fix a date as the record date for any such determination
of stockholders, which record date shall not precede the date on which the
resolutions fixing the record date are adopted and which record date shall not
be more than sixty

 

D-3

--------------------------------------------------------------------------------


 

(60) days nor less than ten (10) days before the date of such meeting of
stockholders, nor more than sixty (60) days prior to any other action to which
such record date relates.

 

If the Board of Directors does not fix a record date for any meeting of the
stockholders, the record date for determining stockholders entitled to notice of
or to vote at such meeting shall be at the close of business on the day
immediately preceding the day on which notice is given, or, if in accordance
with Article VIII, Section 3 of these Bylaws notice is waived, at the close of
business on the day immediately preceding the day on which the meeting is held.
The record date for determining stockholders for any other purpose shall be at
the close of business on the day on which the Board of Directors adopts the
resolution relating thereto. A determination of stockholders of record entitled
to notice of or to vote at a meeting of stockholders shall apply to any
adjournment of the meeting; provided, however, that the Board of Directors may
fix a new record date for the adjourned meeting.

 

Section 2.6                                      Notice of Meetings

 

Written notice of the place, date and hour of all meetings, and, in the case of
a special meeting, the purpose or purposes for which the special meeting is
called, shall be given to each stockholder entitled to vote thereat not less
than ten (10) nor more than sixty (60) days before the date of the meeting. Such
notice may be delivered either personally or by mail. If mailed, notice is given
when deposited in the United States mail, postage prepaid, directed to the
stockholder at such stockholder’s address as it appears on the records of the
Corporation.

 

Section 2.7                                      Nomination of Directors

 

Only persons who are nominated in accordance with the following procedures shall
be eligible for election as directors, except as otherwise provided in
Article Eight of the Certificate of Incorporation. Nominations of persons for
election to the Board of Directors of the Corporation may be made at a meeting
of stockholders (a) by or at the direction of the Board of Directors or (b) by
any stockholder of the Corporation who is a stockholder of record at the time of
giving of notice provided for in this Section, who shall be entitled to vote for
the election of directors at the meeting and who complies with the notice
procedures set forth in this Section. Such nominations, other than those made by
or at the direction of the Board of Directors, shall be made pursuant to timely
notice in writing to the Secretary of the Corporation. To be timely, a
stockholder’s notice shall be delivered to or mailed and received at the
principal executive offices of the Corporation (i) with respect to an election
of directors to be held at the annual meeting of the stockholders of the
Corporation, not later than one hundred twenty (120) days prior to the
anniversary date of the proxy statement for the immediately preceding annual
meeting of stockholders of the Corporation, and (ii) with respect to an election
of directors to be held at a special meeting of stockholders of the Corporation,
not later than the close of business on the 10th day following the day on which
such notice of the date of the special meeting was first mailed to the
Corporation’s stockholders or public disclosure of the date of the special
meeting was first made, whichever first occurs. Such stockholder’s notice to the
Secretary shall set forth (a) as to each person whom the stockholder proposes to
nominate for election or re-election as a director, all information relating to
the person that is required to be disclosed in solicitations for proxies for
election of directors, or is otherwise required, pursuant to Regulation 14A
under the Securities Exchange Act of 1934, as amended (including the written
consent of

 

D-4

--------------------------------------------------------------------------------


 

such person to be named in the proxy statement as a nominee and to serve as a
director if elected); and (b) as to the stockholder giving the notice (i) the
name and address, as they appear on the Corporation’s books, of such
stockholder, and (ii) the class and number of shares of capital stock of the
Corporation that are beneficially owned by the stockholder. At the request of
any officer of the Corporation, any person nominated by the Board of Directors
for election as a director shall furnish to the Secretary of the Corporation the
information required to be set forth in a stockholder’s notice of nomination
that pertains to the nominee.

 

In the event that a person is validly designated as nominee to the Board and
shall thereafter become unable or unwilling to stand for election to the Board
of Directors, the Board of Directors or the stockholder who proposed such
nominee, as the case may be, may designate a substitute nominee. Except as
otherwise provided in Article Eight of the Certificate of Incorporation, no
person shall be eligible to serve as a director of the Corporation unless
nominated in accordance with the procedures set forth in this Section. The
chairman of the meeting of stockholders shall, if the facts warrant, determine
and declare to the meeting that a nomination was not made in accordance with the
procedures prescribed by the Bylaws, and if the chairman should so determine,
the chairman shall so declare to the meeting and the defective nomination shall
be disregarded.

 

Notwithstanding the foregoing provisions of this Section, a stockholder shall
also comply with all applicable requirements of the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder with respect to the
matters set forth in this Section 7.

 

Section 2.8                                      Business to be Brought Before a
Meeting of Stockholders

 

To be properly brought before a meeting of stockholders, business must be either
(a) specified in the notice of meeting (or any supplement thereto) given by or
at the direction of the Board of Directors, (b) otherwise brought before the
meeting by or at the direction of the Board of Directors, or (c) otherwise
properly brought before an annual meeting by a stockholder of the Corporation
who is a stockholder of record at the time of giving of notice provided for in
this Section, who shall be entitled to vote at such annual meeting and who
complies with the notice procedures set forth in this Section. In addition to
any other applicable requirements, for business to be brought before an annual
meeting by a stockholder of the Corporation, the stockholder must have given
timely notice thereof in writing to the Secretary of the Corporation. To be
timely, a stockholder’s notice must be delivered to or mailed and received at
the principal executive offices of the Corporation, not less than one hundred
twenty (120) days prior to the anniversary date of the proxy statement for the
preceding annual meeting of stockholders of the Corporation. A stockholder’s
notice to the Secretary shall set forth as to each matter (i) a brief
description of the business desired to be brought before the annual meeting and
the reasons for conducting such business at the annual meeting, (ii) the name
and address, as they appear on the Corporation’s books, of the stockholder
proposing such business, (iii) the acquisition date, the class and the number of
shares of voting stock of the Corporation which are owned beneficially by the
stockholder, (iv) any material interest of the stockholder in such business, and
(v) a representation that the stockholder intends to appear in person or by
proxy at the annual meeting to bring the proposed business before the meeting.

 

D-5

--------------------------------------------------------------------------------


 

Section 2.9                                      Stockholder List

 

A complete list of stockholders entitled to vote at any meeting of stockholders,
arranged in alphabetical order for each class of stock and showing the address
of each such stockholder and the number of shares registered in the name of such
stockholder, shall be open to the examination of any stockholder, for any
purpose germane to the meeting, during ordinary business hours, for a period of
at least ten (10) days prior to the meeting, either at a place within the city
where the meeting is to be held, which place shall be specified in the notice of
the meeting, or, if not so specified, at the place where the meeting is to be
held.

 

The stockholder list shall also be produced and kept at the time and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present.

 

Section 2.10                                Proxies

 

Each stockholder entitled to vote at a meeting of stockholders may authorize
another person or persons to act for him by proxy.  Proxies for use at any
meeting of stockholders shall be filed with the Secretary, or such other officer
as the Board of Directors may from time to time determine by resolution, before
or at the time of the meeting. All proxies shall be received and taken charge of
and all ballots shall be received and canvassed by the secretary of the meeting,
who shall decide all questions touching upon the qualification of voters, the
validity of the proxies, and the acceptance or rejection of votes, unless an
inspector or inspectors shall have been appointed by the chairman of the
meeting, in which event such inspector or inspectors shall decide all such
questions.

 

No proxy shall be valid after three (3) years from its date, unless the proxy
provides for a longer period. Each proxy shall be revocable unless expressly
provided therein to be irrevocable and coupled with an interest sufficient in
law to support an irrevocable power.

 

Should a proxy designate two or more persons to act as proxies, unless such
instrument shall provide the contrary, a majority of such persons present at any
meeting at which their powers thereunder are to be exercised shall have and may
exercise all the powers of voting thereby conferred, or if only one be present,
then such powers may be exercised by that one; or, if an even number attend and
a majority do not agree on any particular issue, each proxy so attending shall
be entitled to exercise such powers in respect of such portion of the shares as
is equal to the reciprocal of the fraction equal to the number of proxies
representing such shares divided by the total number of shares represented by
such proxies.

 

Section 2.11                                Voting; Elections; Inspectors

 

Unless otherwise required by law or provided in the certificate of incorporation
of the Corporation, each stockholder shall on each matter submitted to a vote at
a meeting of stockholders have one vote for each share of the stock entitled to
vote which is registered in his name on the record date for the meeting. For the
purposes hereof, each election to fill a directorship shall constitute a
separate matter. Shares registered in the name of another entity, domestic or
foreign, may be voted by such officer, agent or proxy as the organizational
documents of such entity may determine. Shares registered in the name of a
deceased person may be voted by the executor or administrator of such person’s
estate, either in person or by proxy. All voting, except as required by the
certificate of incorporation of the Corporation or

 

D-6

--------------------------------------------------------------------------------


 

where otherwise required by law, may be by a voice vote; provided, however, upon
request of the chairman of the meeting or upon demand therefor by stockholders
holding a majority of the issued and outstanding stock present in person or by
proxy at any meeting a stock vote shall be taken. Every stock vote shall be
taken by written ballots, each of which shall state the name of the stockholder
or proxy voting and such other information as may be required under the
procedure established for the meeting. All elections of directors shall be by
written ballots, unless otherwise provided in the certificate of incorporation
of the Corporation.

 

At any meeting at which a vote is taken by written ballots, the chairman of the
meeting may appoint one or more inspectors, each of whom shall subscribe an oath
or affirmation to execute faithfully the duties of inspector at such meeting
with strict impartiality and according to the best of such inspector’s ability.
Such inspector shall receive the written ballots, count the votes, and make and
sign a certificate of the result thereof. The chairman of the meeting may
appoint any person to serve as inspector, except no candidate for the office of
director shall be appointed as an inspector.

 

Unless otherwise provided in the certificate of incorporation of the
Corporation, cumulative voting for the election of directors shall be
prohibited.

 

Section 2.12                                Conduct of Meetings

 

The meetings of the stockholders shall be presided over by the Chairman of the
Board or such other officer of the Corporation as designated by the Chairman of
the Board or the Board of Directors. The Secretary of the Corporation, if
present, shall act as secretary of such meetings, or, if the Secretary is not
present, such other officer of the Corporation as designated by the Board of
Directors or the chairman of the meeting shall so act.

 

The chairman of any meeting of stockholders shall determine the order of
business and the procedure at the meeting, including such regulation of the
manner of voting and the conduct of discussion as seem to the chairman in order.

 

Section 2.13                                Treasury Stock

 

The Corporation shall not vote, directly or indirectly, shares of its own stock
owned by it and such shares shall not be counted for quorum purposes.

 

Nothing in this Section 13 shall be construed as limiting the right of the
Corporation to vote stock, including but not limited to its own stock, held by
it in a fiduciary capacity.

 


ARTICLE III
BOARD OF DIRECTORS


 

Section 3.1                                      Power; Number; Term of Office

 

The business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors, and, subject to the restrictions imposed by
law or the certificate of

 

D-7

--------------------------------------------------------------------------------


 

incorporation of the Corporation, the Board of Directors may exercise all the
powers of the Corporation.

 

Unless otherwise provided in the certificate of incorporation of the
Corporation, the number of directors which shall constitute the whole Board of
Directors shall be determined from time to time by the Board of Directors
(provided that no decrease in the number of directors which would have the
effect of shortening the term of an incumbent director may be made by the Board
of Directors). If the Board of Directors makes no such determination, the number
of directors shall be three. Each director shall hold office for the term for
which such director is elected, and until such director’s successor shall have
been elected and qualified or until such director’s earlier death, resignation
or removal.

 

The Board of Directors may elect one of its members to serve as the Chairman of
the Board. If elected, the Chairman of the Board shall have such powers and
duties as designated in these Bylaws and as from time to time may be assigned to
him or her by the Board of Directors.

 

Unless otherwise provided in the certificate of incorporation of the
Corporation, directors need not be stockholders nor residents of the state of
incorporation of the Corporation.

 

Section 3.2                                      Quorum; Voting

 

Unless otherwise provided in the certificate of incorporation of the
Corporation, a quorum of the Board of Directors shall be deemed to be present at
any meeting if a majority of the total number of directors are present at the
meeting. The vote of a majority of the directors present at a meeting at which a
quorum is present shall be the act of the Board of Directors.

 

Section 3.3                                      Place of Meetings; Order of
Business

 

The directors may hold their meetings and may have an office and keep the books
of the Corporation, except as otherwise provided by law, in such place or
places, within or without the state of incorporation of the Corporation, as the
Board of Directors may from time to time determine. At all meetings of the Board
of Directors business shall be transacted in such order as shall from time to
time be determined by the Chairman of the Board, or in the Chairman of the
Board’s absence by the Chief Executive Officer (should the Chief Executive
Officer be a director), or in the Chief Executive Officer’s absence by the
President (should the President be a director), or in the President’s absence by
such officer of the Corporation as designated by the Board of Directors, or by a
majority of the Board of Directors.

 

Section 3.4                                      First Meeting

 

Each newly elected Board of Directors may hold its first meeting for the purpose
of organization and the transaction of business, if a quorum is present,
immediately after and at the same place as the annual meeting of the
stockholders. Notice of such meeting shall not be required. At the first meeting
of the Board of Directors in each year at which a quorum shall be present, held
next after the annual meeting of stockholders, the Board of Directors shall
elect the  officers of the Corporation.

 

D-8

--------------------------------------------------------------------------------


 

Section 3.5                                      Regular Meetings

 

Regular meetings of the Board of Directors shall be held at such times and
places as shall be designated from time to time by the Chairman of the Board or,
in the absence of the Chairman of the Board, by the Chief Executive Officer
(should the Chief Executive Officer be a director), or in the Chief Executive
Officer’s absence, by the President (should the President be a director), or in
the President’s absence, by such officer of the Corporation as designated by the
Board of Directors, or by a majority of the Board of Directors. Notice of such
regular meetings shall not be required.

 

Section 3.6                                      Special Meetings

 

Special meetings of the Board of Directors may be called by the Chairman of the
Board, the Chief Executive Officer (should the Chief Executive Officer be a
director), the President (should the President be a director) or such other
officer of the Corporation as designated by the Board of Directors, or, on the
written request of any two directors, by the Secretary, in each case on at least
twenty-four (24) hours’ personal, written, telegraphic, cable or wireless notice
to each director. Such notice, or any waiver thereof pursuant to Article VIII,
Section 3 of these Bylaws, need not state the purpose or purposes of such
meeting, except as may otherwise be required by law or provided for in the
certificate of incorporation of the Corporation or these Bylaws. Meetings may be
held at any time without notice if all the directors are present or if those not
present waive notice of the meeting in writing.

 

Section 3.7                                      Compensation

 

Unless otherwise restricted by the certificate of incorporation of the
Corporation, the Board of Directors shall have the authority to fix the
compensation of directors.

 

Section 3.8                                      Action Without a Meeting;
Telephone Conference Meeting

 

Unless otherwise restricted by the certificate of incorporation of the
Corporation, any action required or permitted to be taken at any meeting of the
Board of Directors or any committee designated by the Board of Directors may be
taken without a meeting if all members of the Board of Directors or committee,
as the case may be, consent thereto in writing, and the writing or writings are
filed with the minutes of proceedings of the Board of Directors or committee.

 

Such consent shall have the same force and effect as a unanimous vote at a
meeting, and may be stated as such in any document or instrument filed with the
Secretary of State of the state of incorporation of the Corporation.

 

Unless otherwise restricted by the certificate of incorporation of the
Corporation, subject to the requirement for notice of meetings, members of the
Board of Directors, or members of any committee designated by the Board of
Directors, may participate in a meeting of such Board of Directors or committee,
as the case may be, by means of a conference telephone connection or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in such a meeting shall
constitute presence in person at such meeting, except where a person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

D-9

--------------------------------------------------------------------------------


 

Section 3.9                                      Approval or Ratification of
Acts or Contracts by Stockholders

 

The Board of Directors in its discretion may submit any act or contract for
approval or ratification at any annual meeting of the stockholders, or at any
special meeting of the stockholders called for the purpose of considering any
such act or contract, and any act or contract that shall be approved or be
ratified by the vote of the stockholders holding a majority of the issued and
outstanding shares of stock of the Corporation entitled to vote and present in
person or by proxy at such meeting (provided that a quorum is present) shall be
as valid and as binding upon the Corporation and upon all the stockholders as if
it has been approved or ratified by every stockholder of the Corporation.

 


ARTICLE IV
COMMITTEES


 

Section 4.1                                      Designation; Powers

 

The Board of Directors may, by resolution passed by a majority of the whole
board, designate one or more committees, including, if they shall so determine,
an executive committee, with each such committee to consist of one or more of
the directors of the Corporation. Except as otherwise provided by the
certificate of incorporation of the Corporation or applicable law, any such
designated committee shall have and may exercise such of the powers and
authority of the Board of Directors in the management of the business and
affairs of the Corporation as may be provided in such resolution. Any such
designated committee may authorize the seal of the Corporation to be affixed to
all papers which may require it. In addition to the above, such committee or
committees shall have such other powers and limitations of authority as may be
determined from time to time by the Board of Directors.

 

Section 4.2                                      Procedure; Meetings; Quorum

 

Any committee designated pursuant to this Article IV shall keep regular minutes
of its actions and proceedings in a book provided for that purpose and report
the same to the Board of Directors at its meeting next succeeding such action,
shall fix its own rules or procedures, and shall meet at such times and at such
place or places as may be provided by such rules, or by such committee or the
Board of Directors. Should a committee fail to fix its own rules, the provisions
of these Bylaws, pertaining to the calling of meetings and conduct of business
by the Board of Directors, shall apply as nearly as may be possible. At every
meeting of any such committee, a quorum shall be present if a majority of all
the members of the committee are present. The affirmative vote of a majority of
the members present at a meeting at which there is a quorum shall be necessary
for the adoption by it of any resolution.

 

Section 4.3                                      Substitution and Removal of
Members; Vacancies

 

The Board of Directors may designate one or more directors as alternate members
of any committee, who may replace any absent or disqualified member at any
meeting of such committee. In the absence or disqualification of a member of a
committee, the member or members present at any meeting and not disqualified
from voting, whether or not constituting a quorum, may unanimously appoint
another member of the Board of Directors to act at the

 

D-10

--------------------------------------------------------------------------------


 

meeting in the place of the absent or disqualified member. The Board of
Directors shall have the power at any time to remove any member(s) of a
committee and to appoint other directors in lieu of the person(s) so removed and
shall also have the power to fill vacancies in a committee.

 


ARTICLE V
OFFICERS


 

Section 5.1                                      Number, Titles and Term of
Office

 

The officers of the Corporation shall be a Chief Executive Officer, President,
Chief Operating Officer, one or more Vice Presidents (any one or more of whom
may be designated Executive Vice President or Senior Vice President), a General
Counsel, a Treasurer, a Secretary, and such other officers as the Board of
Directors may from time to time elect or appoint. If the Board of Directors so
elects, it may designate the Chairman of the Board, if any, as an officer.

 

Each officer shall hold office until such officer’s successor shall be duly
elected and shall qualify or until such officer’s death or until such officer
shall resign or shall have been removed. Any number of offices may be held by
the same person, unless the certificate of incorporation of the Corporation
provide otherwise. Except for the Chairman of the Board in the case where the
Chairman of the Board is designated an officer, no officer need be a director.

 

Section 5.2                                      Powers and Duties of the Chief
Executive Officer

 

Subject to the direction and control of the Board of Directors, the Chief
Executive Officer shall have general executive charge, management and control of
the properties, business and operations of the Corporation with all such powers
as may be reasonably incident to such responsibilities; may agree upon and
execute all leases, contracts, evidences of indebtedness and other obligations
in the name of the Corporation and may sign all certificates for shares of
capital stock of the Corporation; and shall have such other powers and duties as
designated in accordance with these Bylaws and as from time to time may be
assigned to the Chief Executive Officer by the Board of Directors or the
Chairman of the Board.

 

Section 5.3                                      Powers and Duties of the
President

 

Unless the Board of Directors otherwise determines and subject to the authority
of the Chief Executive Officer, the President shall have general responsibility
for the management and control of the operations of the Corporation with all
such powers as may be reasonably incident to such responsibilities; may agree
upon and execute all leases, contracts, evidences of indebtedness and other
obligations in the name of the Corporation; and shall have such other powers and
duties as designated in accordance with these Bylaws and as from time to time
may be assigned to the President by the Board of Directors, the Chairman of the
Board or the Chief Executive Officer.

 

Section 5.4                                      Powers and Duties of Chief
Operating Officer

 

Unless the Board of Directors otherwise determines and subject to the authority
of the Chief Executive Officer and the President, the Chief Operating Officer
shall have general

 

D-11

--------------------------------------------------------------------------------


 

responsibility for the management and control of the operations of the
Corporation with all such powers as may be reasonably incident to such
responsibilities; may agree upon and execute all leases, contracts, evidences of
indebtedness and other obligations in the name of the Corporation; and shall
have such other powers and duties as designated in accordance with these Bylaws
and as from time to time may be assigned to the Chief Operating Officer by the
Board of Directors, the Chairman of the Board, the Chief Executive Officer or
the President.

 

Section 5.5                                      Vice Presidents

 

Each Vice President shall have such powers and duties as from time to time may
be assigned to such Vice President by the Board of Directors, the Chairman of
the Board, the Chief Executive Officer, the President or such other officer as
designated by the Board of Directors.

 

Section 5.6                                      General Counsel

 

The General Counsel shall act as legal advisor to the Corporation. The General
Counsel may have one or more staff attorneys and assistants, and may retain
other attorneys to conduct the legal affairs and litigation of the Corporation
under the General Counsel’s supervision.

 

Section 5.7                                      Secretary

 

The Secretary shall keep the minutes of all meetings of the Board of Directors,
committees of the Board of Directors and the stockholders, in books provided for
that purpose; shall attend to the giving and serving of all notices; may in the
name of the Corporation affix the seal of the Corporation to all contracts and
attest the affixation of the seal of the Corporation thereto; may sign with the
other appointed officers all certificates for shares of capital stock of the
Corporation; shall have charge of the certificate books, transfer books and
stock ledgers, and such other books and papers as the Board of Directors may
direct, all of which shall at all reasonable times be open to inspection of any
director upon application at the office of the Corporation during business
hours; shall have such other powers and duties as designated in these Bylaws and
as from time to time may be assigned to the Secretary by the Board of Directors,
the Chairman of the Board, the Chief Executive Officer, the President or such
other officer as designated by the Board of Directors and shall in general
perform all acts incident to the office of Secretary, subject to the direction
and control of the Board of Directors, the Chairman of the Board, the Chief
Executive Officer, the President or such other officer as designated by the
Board of Directors.

 

Section 5.8                                      Treasurer

 

The Treasurer shall have responsibility for the custody and control of all the
funds and securities of the Corporation, and shall have such other powers and
duties as designated in these Bylaws and as from time to time may be assigned to
the Treasurer by the Board of Directors, the Chairman of the Board, the Chief
Executive Officer, the President or such other officer as designated by the
Board of Directors. The Treasurer shall perform all acts incident to the
position of Treasurer, subject to the direction and control of the Board of
Directors, the Chairman of the Board, the Chief Executive Officer, the President
and such other officer as designated by the Board of Directors; and the
Treasurer shall, if required by the Board of Directors, give such bond

 

D-12

--------------------------------------------------------------------------------


 

for the faithful discharge of the Treasurer’s duties in such form as the Board
of Directors may require.

 

Section 5.9                                      Action with Respect to
Securities of Other Corporations

 

Unless otherwise directed by the Board of Directors, the Chairman of the Board,
the Chief Executive Officer, the President or such other officer as designated
by the Board of Directors, together with the Secretary or any assistant
Secretary appointed by the Board of Directors shall have power to vote and
otherwise act on behalf of the Corporation, in person or by proxy, at any
meeting of security holders of or with respect to any action of security holders
of any other corporation in which this Corporation may hold securities and
otherwise to exercise any and all rights and powers which this Corporation may
possess by reason of its ownership of securities in such other corporation.

 

Section 5.10                                Delegation

 

For any reason that the Board of Directors may deem sufficient, the Board of
Directors may, except where otherwise provided by statute, delegate the powers
or duties of any officer to any other person, and may authorize any officer to
delegate specified duties of such office to any other person. Any such
delegation or authorization by the Board shall be effected from time to time by
resolution of the Board of Directors.

 


ARTICLE VI
INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS


 

Section 6.1                                      Indemnification

 

Each person who was or is made a party or is threatened to be made a party to or
is involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter a “proceeding”), by reason of the
fact that he or she, or a person of whom he or she is the legal representative,
is or was a director or officer of the Corporation or is or was serving at the
request of the Corporation as a director or officer of another corporation or of
a partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Corporation to the fullest
extent authorized by the DGCL, as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Corporation to provide broader indemnification rights than said law
permitted the Corporation to provide prior to such amendment), against all
expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by such person in connection therewith and such
indemnification shall continue as to a person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of his or her heirs,
executors and administrators; provided, however, that except as provided in
Article VI, Section 2 of these Bylaws, the Corporation shall indemnify any such
person seeking indemnification in connection with a proceeding (or part thereof)
initiated by such person only if such proceeding (or part thereof) was
authorized by the Board of

 

D-13

--------------------------------------------------------------------------------


 

Directors of the Corporation. The right to indemnification conferred in this
paragraph of Article VI shall be a contract right and shall include the right to
be paid by the Corporation the expenses incurred in defending any such
proceeding in advance of its final disposition; provided, however, that if the
DGCL requires, the payment of such expenses incurred by a director or officer in
his or her capacity as a director or officer (and not in any other capacity in
which service was or is rendered by such person while a director or officer,
including, without limitation, service to an employee benefit plan) in advance
of the final disposition of a proceeding shall be made only upon delivery to the
Corporation of an undertaking, by or on behalf of such director or officer, to
repay all amounts so advanced if it shall ultimately be determined that such
director or officer is not entitled to be indemnified under this Article VI or
otherwise.

 

The Corporation may indemnify any person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (whether or
not an action by or in the right of the Corporation) by reason of the fact that
the person is or was an employee (other than an officer) or agent of the
Corporation, or, while serving as an employee (other than an officer) or agent
of the Corporation, is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, to the extent (i) permitted by the laws of
the State of Delaware as from time to time in effect, and (ii) authorized in the
sole discretion of the Chief Executive Officer and a Vice President of the
Corporation (the Chief Executive Officer and the Vice President so authorizing
such indemnification, the “Authorizing Officers”). The Corporation may, to the
extent permitted by Delaware law and authorized in the sole discretion of the
Authorizing Officers, pay expenses (including attorneys’ fees) reasonably
incurred by any such employee or agent in defending any civil, criminal,
administrative or investigative action, suit or proceeding in advance of the
final disposition of such action, suit or proceeding, upon such terms and
conditions as the Authorizing Officers authorizing such expense advancement
determine in their sole discretion. The provisions of this paragraph of
Article VI shall not constitute a contract right for any such employee or agent.

 

Section 6.2                                      Suit

 

If a claim under Article VI, Section 1 of these Bylaws is not paid in full by
the Corporation within thirty (30) days after a written claim has been received
by the Corporation, the claimant may at any time thereafter bring suit against
the Corporation to recover the unpaid amount of the claim and, if successful in
whole or in part, the claimant shall be entitled to be paid also the expense of
prosecuting such claim. It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the required undertaking,
if any is required, has been tendered to the Corporation) that the claimant has
not met the standards of conduct which make it permissible under the Delaware
General Corporation Law for the Corporation to indemnify the claimant for the
amount claimed, but the burden of proving such defense shall be on the
Corporation. Neither the failure of the Corporation (including the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Corporation (including its Board of

 

D-14

--------------------------------------------------------------------------------


 

Directors, independent legal counsel, or its stockholders) that the claimant has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the applicable standard of
conduct.

 

Section 6.3                                      Nonexclusivity of Rights

 

The right to indemnification and the payment of expenses incurred in defending a
proceeding in advance of its final disposition conferred in this Article VI
shall not be exclusive of any other right which any person may have or hereafter
acquire under any statute, provision of the certificate of incorporation of the
Corporation, these Bylaws, agreement, vote of stockholders or disinterested
directors or otherwise.

 

Section 6.4                                      Insurance

 

The Corporation may maintain insurance, at its expense, to protect itself and
any director, employee, agent or consultant of the Corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
such expense, liability or loss, whether or not the Corporation would have the
power to indemnify such person against such expense, liability or loss under the
Delaware General Corporation Law.

 

Section 6.5                                      Savings Clause

 

If this Article VI or any portion hereof shall be invalidated on any ground by
any court of competent jurisdiction, then the Corporation shall nevertheless
indemnify and hold harmless each director and officer of the Corporation, as to
costs, charges and expenses (including attorneys’ fees), judgments, fines, and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative to the full extent
permitted by any applicable portion of this Article VI that shall not have been
invalidated and to the fullest extent permitted by applicable law.

 

Section 6.6                                      Definitions

 

For purposes of this Article VI, reference to the “Corporation” shall include,
in addition to the Corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger prior to
(or, in the case of an entity specifically designated in a resolution of the
Board of Directors, after) the adoption hereof and which, if its separate
existence had continued, would have had the power and authority to indemnify its
directors, officers and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, shall stand in the same position under the provisions
of this Article VI with respect to the resulting or surviving corporation as he
would have with respect to such constituent corporation if its separate
existence had continued.

 

D-15

--------------------------------------------------------------------------------


 


ARTICLE VII
CAPITAL STOCK


 

Section 7.1                                      Certificates of Stock

 

The Board of Directors may provide by resolution or resolutions that some or all
of any or all classes or series of its capital stock shall be uncertificated
shares. The certificates for shares of the capital stock of the Corporation
shall be in such form, not inconsistent with that required by law and the
certificate of incorporation of the Corporation, as shall be approved by the
Board of Directors. Every holder of capital stock represented by certificates
shall be entitled to have a certificate signed by or in the name of the
Corporation by the Chairman of the Board, the Chief Executive Officer,
President, a Vice President or such other officer as designated by the Board of
Directors and the Secretary or an assistant Secretary or the Treasurer or an
assistant Treasurer of the Corporation representing the number of shares (and,
if the capital stock of the Corporation shall be divided into classes or series,
certifying the class and series of such shares) owned by such stockholder which
are registered in certified form; provided, however, that any of or all the
signatures on the certificate may be facsimile. The stock record books and the
blank stock certificate books shall be kept by the Secretary or at the office of
such transfer agent or transfer agents as the Board of Directors may from time
to time determine. In case any officer, transfer agent or registrar who shall
have signed or whose facsimile signature or signatures shall have been placed
upon any such certificate or certificates shall have ceased to be such officer,
transfer agent or registrar before such certificate is issued by the
Corporation, such certificate may nevertheless be issued by the Corporation with
the same effect as if such person were such officer, transfer agent or registrar
at the date of issue. The stock certificates shall be consecutively numbered and
shall be entered in the books of the Corporation as they are issued and shall
exhibit the holder’s name and number of shares.

 

Section 7.2                                      Transfer of Shares

 

In respect of certificated shares of capital stock, such shares of capital stock
of the Corporation shall be transferable only on the books of the Corporation by
the holders thereof in person or by their duly authorized attorneys or legal
representatives upon surrender and cancellation of certificates for a like
number of shares. Upon surrender to the Corporation or a transfer agent of the
Corporation of such certificate for shares duly endorsed or accompanied by
proper evidence of succession, assignment or authority to transfer, it shall be
the duty of the Corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.
In respect of uncertificated shares of capital stock, such shares of capital
stock of the Corporation shall be transferable only on the books of the
Corporation by the holders thereof in person or by their duly authorized
attorneys or legal representatives upon the compliance with such rules and
procedures as may be proscribed by the Board of Directors, the Chairman of the
Board, the Chief Executive Officer, the President or such other officer as
designated by the Board of Directors.

 

Section 7.3                                      Ownership of Shares

 

The Corporation shall be entitled to treat the holder of record of any share or
shares of capital stock of the Corporation as the holder in fact thereof and,
accordingly, shall not be bound

 

D-16

--------------------------------------------------------------------------------


 

to recognize any equitable or other claim to or interest in such share or shares
on the part of any other person, whether or not it shall have express or other
notice thereof, except as otherwise provided by the laws of the state of
incorporation of the Corporation.

 

Section 7.4                                      Regulations Regarding
Certificates

 

The Board of Directors shall have the power and authority to make all such
rules and regulations as they may deem expedient concerning the issue, transfer
and registration or the replacement of certificates for shares of capital stock
of the Corporation.

 

Section 7.5                                      Lost or Destroyed Certificates

 

The Board of Directors may determine the conditions upon which the Corporation
may issue a new certificate for shares of capital stock in place of a
certificate theretofore issued by it which is alleged to have been lost, stolen
or destroyed and may require the owner of such certificate or such owner’s legal
representative to give bond, with surety sufficient to indemnify the Corporation
and each transfer agent and registrar against any and all losses or claims which
may arise by reason of the alleged loss, theft or destruction of any such
certificate or the issuance of such new certificate in the place of the one so
lost, stolen or destroyed.

 


ARTICLE VIII
MISCELLANEOUS PROVISIONS


 

Section 8.1                                      Fiscal Year

 

The fiscal year of the Corporation shall begin on the first day of January of
each year.

 

Section 8.2                                      Corporate Seal

 

The corporate seal shall be circular in form and shall have inscribed thereon
the name of the Corporation and the state of its incorporation, which seal shall
be in the charge of the Secretary and shall be affixed to certificates of stock,
debentures, bonds, and other documents, in accordance with the direction of the
Board of Directors or a committee thereof, and as may be required by law;
however, the Secretary may, if the Secretary deems it expedient, have a
facsimile of the corporate seal inscribed on any such certificates of stock,
debentures, bonds, contract or other documents.

 

Section 8.3                                      Notice and Waiver of Notice

 

Whenever any notice is required to be given by law, the certificate of
incorporation of the Corporation or under the provisions of these Bylaws, said
notice shall be deemed to be sufficient if given (i) by telegraphic, cable or
wireless transmission (including by telecopy or facsimile transmission) or
(ii) by deposit of the same in a post office box or by delivery to an overnight
courier service company in a sealed prepaid wrapper addressed to the person
entitled thereto at such person’s post office address, as it appears on the
records of the Corporation, and such notice shall be deemed to have been given
on the day of such transmission or mailing or delivery to courier, as the case
may be.

 

D-17

--------------------------------------------------------------------------------


 

Whenever notice is required to be given by law, the certificate of incorporation
of the Corporation or under any of the provisions of these Bylaws, a written
waiver thereof, signed by the person entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to notice. Attendance of a
person, including without limitation a director, at a meeting shall constitute a
waiver of notice of such meeting, except when the person attends a meeting for
the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the stockholders, directors, or members of a
committee of directors need be specified in any written waiver of notice unless
so required by the certificate of incorporation of the Corporation or these
Bylaws.

 

Section 8.4                                      Facsimile Signatures

 

In addition to the provisions for the use of facsimile signatures elsewhere
specifically authorized in these Bylaws, facsimile signatures of any officer or
officers of the Corporation may be used whenever and as authorized by the Board
of Directors.

 

Section 8.5                                      Reliance upon Books, Reports
and Records

 

A member of the Board of Directors, or a member of any committee designated by
the Board of Directors, shall, in the performance of such person’s duties, be
protected to the fullest extent permitted by law in relying upon the records of
the Corporation and upon information, opinions, reports or statements presented
to the Corporation.

 

Section 8.6                                      Application of Bylaws

 

In the event that any provisions of these Bylaws is or may be in conflict with
any law of the United States, of the state of incorporation of the Corporation
or of any other governmental body or power having jurisdiction over the
Corporation, or over the subject matter to which such provision of these Bylaws
applies, or may apply, such provision of these Bylaws shall be inoperative to
the extent only that the operation thereof unavoidably conflicts with such law
or provision, and shall in all other respects be in full force and effect.

 


ARTICLE IX
AMENDMENTS


 

The Board of Directors shall have the power to adopt, amend and repeal from time
to time these Bylaws, subject to the right of the stockholders entitled to vote
with respect thereto to amend or repeal such Bylaws as adopted or amended by the
Board of Directors.

 

D-18

--------------------------------------------------------------------------------


 

EXHIBIT E
TO
AGREEMENT AND PLAN OF MERGER

 

Part A – Relocation Benefits

 

All of the following benefits:

 

A relocation allowance payable in a lump sum cash payment in an amount equal to
(i) in the case of a salaried Continuing Spinco Employee, three Months of Pay
(as defined in Part B of this Exhibit but determined based on the base monthly
rate of pay in effect as of the date of the relocation), or (ii) in the case of
an hourly Continuing Spinco Employee, 12 Weeks of Pay (as defined in Part B of
this Exhibit but determined based on the scheduled hours of work and rate of pay
in effect as of the date of the relocation).

 

The reasonable costs of shipping the employee’s household goods and personal
effects from the employee’s principal residence immediately prior to the time of
the relocation (the “prior location”) to the location of the employee’s
principal residence immediately after the relocation.  Included is the cost of
packing and unpacking the household goods and personal effects, transportation
and insurance of those items while in transit, and normal appliance connection
at destination.

 

The actual cost of real estate sales commissions, at a rate not to exceed the
standard local sales commission rate, and other reasonable and customary closing
costs incurred in the sale of the employee’s primary residence at the prior
location.  In addition, if the employee purchases a new primary residence in the
area of his relocation within one year after the date of the relocation, then
the employee will be reimbursed for the reasonable and customary closing costs
incurred by the employee in connection with such purchase (including mortgage
points (but not in excess of one total point) and related fees, title company
fees, etc.).

 

The actual cost incurred in terminating a lease or rental obligation for the
employee’s primary residence at the prior location in an amount not to exceed
one year’s lease.  The lesser of required remaining lease payments or lease
cancellation fee will be reimbursed.

 

Actual reasonable transportation, lodging, meals and miscellaneous expenses for
the employee and his spouse, if any, for one trip from the prior location to the
area of relocation to search for a new primary residence.

 

Actual reasonable temporary living expenses in the area of relocation if the
employer requires the employee to begin his assignment in the new location prior
to the employee having had a reasonable opportunity to secure a new primary
residence at the new location.

 

Part B – Severance Benefits

 

Salaried Continuing Spinco Employees – One-half Month of Pay per Year of
Service, with a minimum of six Months of Pay and a maximum of 12 Months of Pay. 
“Month of Pay” means the employee’s base monthly rate of pay, excluding
overtime, bonuses, commissions, premium pay, shift differentials, employee
benefits, expense reimbursements, and similar amounts.  A

 

E-1

--------------------------------------------------------------------------------


 

salaried Continuing Spinco Employee’s base monthly rate of pay shall be
determined based upon the highest rate in effect (1) immediately prior to the
Effective Time, (2) 60 days prior to the date of such employee’s termination of
employment, or (3) the date of such employee’s termination of employment.

 

Hourly Continuing Spinco Employees – Two Weeks of Pay per Year of Service, with
a minimum of 26 Weeks of Pay and a maximum of 52 Weeks of Pay.  “Week of Pay”
means the employee’s regular hourly rate of pay multiplied by his regularly
scheduled hours per week; provided, however, that if the employee is working a
regular rotational schedule immediately prior to his termination of employment,
then “Week of Pay” shall mean the sum of such employee’s regular hourly rate of
pay multiplied by his regularly scheduled straight-time hours per week plus his
regular overtime rate of pay multiplied by his regularly scheduled overtime
hours per week.  An hourly Continuing Spinco Employee’s Week of Pay shall be the
greatest of the amounts determined to be in effect (1) immediately prior to the
Effective Time, (2) 60 days prior to the date of such employee’s termination of
employment, or (3) the date of such employee’s termination of employment.

 

“Year of Service” means each continuous year (365 days) of service with Forest,
Spinco, the Company or any of their Subsidiaries without a break in service. 
Any fractional or partial Year of Service shall be rounded up to the nearest
full year.

 

Severance benefits are subject to reduction as described in Section 6.8(e) of
the Agreement.  Severance benefits shall be paid in a single lump sum cash
payment on or before the fifth business day after the release described in
Section 6.8(a) or 6.8(e), as applicable, of the Agreement becomes effective. The
maximum aggregate severance amount payable by the Company to the Continuing
Spinco Employees pursuant to Section 6.8 is $5,370,000.

 

Part C - Retention Benefits

 

The maximum amount payable by Spinco or the Company for the payment of, or
reimbursement of Forest for, Retention Benefits pursuant to Section 6.8(g) is
$2,660,000.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F
TO
AGREEMENT AND PLAN OF MERGER

 

RULE 145 AFFILIATE LETTER

 

Forest Oil Corporation

707 17th Street, Suite 3600

Denver, Colorado 80202

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger (the “Merger Agreement”)
dated as of September 9, 2005, is among Forest Oil Corporation, a New York
corporation (“Forest”), SML Wellhead Corporation, a Delaware corporation and a
wholly owned subsidiary of Forest (“Spinco”), Mariner Energy, Inc., a Delaware
corporation (the “Company”), and MEI Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company (“Merger Sub”), pursuant to which Merger
Sub will be merged with and into Spinco (the “Merger”).

 

The undersigned understands that for purposes of Rule 145 promulgated under the
Securities Act of 1933 (the “Act”) he may be deemed to be an underwriter with
respect to the Shares (as defined below).  The undersigned is delivering this
letter of undertaking and commitment pursuant to Section 6.14 of the Merger
Agreement.

 

With respect to such securities of the Company as may be received by the
undersigned pursuant to the Merger Agreement (the “Shares”), the undersigned
represents to and agrees with the Company that:

 

A.                                   The undersigned will not make any offer to
sell or any sale, transfer or other disposition of all or any part of the Shares
in violation of the Act or the rules and regulations thereunder, including
Rule 145, and will hold all the Shares subject to all applicable provisions of
the Act and the rules and regulations thereunder.

 

B.                                     The undersigned has been advised that the
offering, sale and delivery of the Shares to the undersigned pursuant to the
Merger Agreement will be registered under the Act on a Registration Statement on
Form S 4.  The undersigned has also been advised and agrees, however, that,
since the undersigned may be deemed an underwriter of the Shares, the
undersigned may not offer, sell, pledge, hypothecate, transfer or otherwise
dispose of any of the Shares except (i) in a transaction permitted by Rule 145
under the Act, or (ii) pursuant to an effective registration statement under the
Act or (iii) in a transaction that, in the opinion of counsel, reasonably
satisfactory to the Company, is not required to be registered under the Act.

 

C.                                     The undersigned understands and agrees
that neither the Company nor any of its current or future affiliates is under
any obligation to register the sale, transfer or

 

F-1

--------------------------------------------------------------------------------


 

other disposition of any Shares by the undersigned or on the undersigned’s
behalf under the Act or to take any other action necessary in order to make
compliance with an exemption from such registration available.

 

D.                                    The undersigned also understands that the
Company will give stop transfer instructions to its transfer agents with respect
to the Shares and that there will be placed on the certificates for the Shares,
or any substitutions therefor, a legend stating in substance:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED TO OR
TRANSFERRED TO THE REGISTERED HOLDER AS A RESULT OF A TRANSACTION TO WHICH RULE
145 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), MAY APPLY AND SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT (i) IN A
TRANSACTION PERMITTED BY RULE 145 UNDER THE ACT, AND AS TO WHICH THE ISSUER HAS
RECEIVED REASONABLE SATISFACTORY EVIDENCE OF COMPLIANCE WITH RULE 145, OR
(ii) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR (iii) IN
A TRANSACTION WHICH, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER, IS NOT REQUIRED TO BE REGISTERED UNDER THE ACT.”

 

It is understood and agreed that the legend set forth in paragraph (D) above
shall be removed by delivery of substitute certificates without such legend at
such time as the Company receives an opinion of counsel reasonably satisfactory
to the Company that the undersigned (i) is not an affiliate of and
(ii) otherwise may transfer the Shares without restriction under
Rule 145(d)(3) of the Act.

 

If any of the undersigned’s Shares are initially issued to the undersigned in
the Merger in other than certificated form, the undersigned agrees that
following the Merger the undersigned will have such Shares issued in
certificated form so that the legend provided for above may be placed on the
certificates.

 

E.                                      The undersigned also understands that
unless the transfer by the undersigned of any Shares has been registered under
the Act or is a sale made in conformity with the provisions of Rule 145 under
the Act, the Company reserves the right to place the following legend on the
certificates issued to any transferee:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND WERE ACQUIRED FROM A PERSON WHO RECEIVED SUCH
SECURITIES IN A TRANSACTION TO WHICH RULE 145 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, MAY APPLY.  THE SECURITIES HAVE NOT BEEN ACQUIRED BY
THE HOLDER WITH A VIEW TO, OR FOR RESALE

 

F-2

--------------------------------------------------------------------------------


 

IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE MEANING OF SUCH ACT AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR IN ACCORDANCE WITH AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT.

 

It is understood and agreed that the legend set forth in paragraph (E) above
shall be removed by delivery of substitute certificates without such legend at
such time as the Company receives an opinion of counsel reasonably satisfactory
to the Company that the holder (i) is not an affiliate of the Company and
(ii) otherwise may transfer the Shares without restriction under
Rule 145(d)(3) of the Act.

 

The undersigned acknowledges that (i) the undersigned has carefully read this
letter and the Merger Agreement and discussed the requirements of such documents
and other applicable limitations upon the undersigned’s ability to sell,
transfer or otherwise dispose of the Shares, to the extent the undersigned felt
necessary, with the undersigned’s counsel or counsel for Spinco and (ii) the
receipt by the Company of this letter is an inducement and a condition to the
Company’s obligation to consummate the Merger.

 

Execution of this letter shall not be considered an admission on the part of the
undersigned that the undersigned is an underwriter of the Shares for purposes of
Rule 145 under the Act or as a waiver of any rights the undersigned may have to
any claim that the undersigned is not such an underwriter on or after the date
of this letter.

 

Very truly yours,

 

 

F-3

--------------------------------------------------------------------------------